Exhibit 10.1

 

PARK PLACE

 

OFFICE LEASE

 

by and between

 

MAGUIRE PROPERTIES – 3161 MICHELSON, LLC

a Delaware limited liability company

 

and

 

NEW CENTURY FINANCIAL CORPORATION

a Maryland corporation

 

Dated: May 26, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

1.    Lease of Premises.    1      1.1    Building    1      1.2    Project    1
     1.3    Premises    2      1.4    Fundamental Lease Provisions    3      1.5
   Definitions    5 2.    Purpose.    10      2.1    Use    10      2.2   
Limitation on Uses    10 3.    Term.    10      3.1    Commencement Date    10  
   3.2    Delivery of Premises    11      3.3    Acceptance of Premises    11  
   3.4    Renewal Term.    12 4.    Base Rent.    12      4.1    Initial Base
Rent    12      4.2    Adjustment of Base Rent    12      4.3    Other Terms   
13      4.4    Application of Payments    13 5.    Escalation Rent.    13     
5.1    Escalation Rent    13      5.2    Building Operating Costs    13      5.3
   Common Area Operating Costs    15      5.4    Exclusions from Building
Operating Costs and Common Area Operating Costs    17      5.5    Common Area
Changes    19      5.6    Free Speech Activities    19      5.7    Real Property
Taxes    19      5.8    Building Property Taxes    20      5.9    Common Area
Property Taxes    20      5.10    Personal Property Taxes    21      5.11   
Impositions    21      5.12    Non-Payment by Tenant    21      5.13    Tenant’s
Audit Right    21      5.14    Calculation of Base Building Operating Costs and
Base Common Area Operating Costs    22 6.    Abatement for Untenantability.   
22 7.    Utilities and Services.    23      7.1    Landlord Obligations    23  
   7.2    Extraordinary Services    25      7.3    Interruption in Utility
Services    25      7.4    Utility Deregulation    25      7.5    Emergency
Generator.    26 8.    Alterations.    27      8.1    Restriction on
Alterations.    27      8.2    Costs and Protections    28      8.3    Removal
and Surrender of Fixtures and Alterations    28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

     8.4    Standard Window Covering    28 9.    Maintenance and Repairs.    28
     9.1    Tenant’s Obligations    28      9.2    Landlord’s Obligations    28
10.    Hazardous Material.    29      10.1    Environmental Laws    29      10.2
   Tenant’s Covenants    29      10.3    Indemnification    30      10.4   
Landlord Representations    30      10.5    Indemnification    30 11.   
Insurance; Waiver of Subrogation.    31      11.1    Liability Insurance    31  
   11.2    Omitted.    31      11.3    Omitted.    31      11.4    Policy
Requirements.    31      11.5    Landlord’s Requirements    32      11.6   
Waiver of Subrogation    32 12.    Damage or Destruction.    32      12.1   
Agreement Governs    32      12.2    Obligation to Repair    32      12.3   
Major Damage to Premises.    32      12.4    Damage During Last Year.    34     
12.5    Major Damage to Building or Project    34      12.6    Rent Abatement   
34 13.    Eminent Domain.    35      13.1    Taking    35      13.2    Temporary
Taking    35      13.3    Condemnation Award    35 14.    Assignment and
Subletting.    35      14.1    Limitation.    35      14.2    Notice of Intent
to Assign or Sublet    36      14.3    Landlord’s Options    36      14.4   
Conditions for Landlord’s Consent.    37      14.5    Profits.    38      14.6
   No Release of Tenant’s Obligations    38      14.7    Transfer is Assignment
   39      14.8    Assumption of Obligations    39      14.9    Costs    39 15.
   Project Coordination.    39      15.1    Right of Entry    39      15.2   
Building and Common Areas    39      15.3    Name    39 16.    Indemnification
and Waiver.    40      16.1    Indemnity by Tenant    40      16.2    Waiver   
40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

     16.3    Indemnity of Tenant    40 17.    Definition of Landlord.    40 18.
   Subordination.    41      18.1    Subordination    41      18.2    Attornment
   41      18.3    Notice from Tenant    41 19.    Intentionally Omitted.    42
20.    Surrender of Premises and Removal of Property.    42      20.1    No
Merger    42      20.2    Surrender of Premises    42      20.3    Disposal of
Property    42 21.    Holding Over.    42 22.    Defaults and Remedies.    43  
   22.1    Defaults by Tenant    43      22.2    Landlord’s Remedies.    44     
22.3    Re-Entry Not Termination    45      22.4    Right of Landlord to
Injunction; Cumulative Remedies    46      22.5    No Jury Trial    46      22.6
   Waiver of Consequential Damages    46      22.7    Definition of Tenant    46
     22.8    Defaults by Landlord    46 23.    Covenant Against Liens.    47 24.
   Interest on Tenant’s Obligations; Late Charges.    47      24.1    Interest
   47      24.2    Late Charge    47 25.    Quiet Enjoyment.    47      25.1   
Landlord Representations    48 26.    Parking.    48      26.1    Parking
Devices    48      26.2    Additional Parking    50      26.3    Offsite Parking
Areas    50      26.4    Temporary Off-Site Parking Devices    51      26.5   
Parking Rules and Regulations    51      26.6    Vehicular Ingress and Egress   
51 27.    Brokers.    52 28.    Rules and Regulations.    52 29.    Directory
Board and Signage.    52      29.1    Directory Board    52      29.2   
Interior Signage    52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

     29.3    Top of Building Exterior Signage    52      29.4   
Monument/Eyebrow Signage    53      29.5    Loss of Rights.    53      29.6   
Agreement    53      29.7    Limitations    54      29.8    Way-Finding Signage
   54 30.    General Provisions.    54      30.1    No Waiver    54      30.2   
No Partnership.    54      30.3    Terms; Headings    54      30.4    Entire
Agreement    55      30.5    Successors and Assigns    55      30.6    Notices
   55      30.7    Severability    55      30.8    Time of Essence    55     
30.9    Governing Law    56      30.10    Attorneys’ Fees    56      30.11   
Light and Air    56      30.12    Bankruptcy Prior to Commencement    56     
30.13    Force Majeure    56      30.14    Applicable Laws    56      30.15   
Estoppel Certificates    57      30.16    No Discrimination    57      30.17   
Examination of Lease    57      30.18    Partner/Member Liability    57     
30.19    Authorization to Execute Lease    57      30.20    Additional
Information    58 31.    Restriction on Leasing to Competitors    58 32.   
Right of First Refusal.    58      32.1    First Right Space    58      32.2   
Termination of Right    58      32.3    Documentation    59      32.4    Same
Terms and Conditions    59      32.5    Personal Right    59 33.    Appraisal;
Fair Market Rental Rate.    59      33.1    Appraisal    59      33.2    Fair
Market Rental Rate    59      33.3    Determination    60 34.    Project
Amenities.    61      34.1    Unit at Marquee at Park Place    61      34.2   
Child Care Center at Park Place    61      34.3    Fitness Center at Park Place
   62      34.4    Cafeteria    62      34.5    New Parking Structure    63     
34.6    Limitation on Rent Credits    63      34.7    Food Service    63     
34.8    Helistop    63

 

 



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit “A”    Legal Description of Building Real Property Exhibit “B”    Site
Plan of Building Within Park Place Project Exhibit “C”    Floor Plan of the
Premises Exhibit “D”    Memorandum of Lease Commencement Exhibit “E”    Tenant
Improvement Letter Exhibit “F”    Rules and Regulations Exhibit “G”    Parking
Rules and Regulations Exhibit “H”    Rules for Free Speech Activities at Park
Place Exhibit “I”    Cleaning Schedule Exhibit “J”    San Joaquin Marsh
Information Exhibit “K”    Transportation Management Plan Exhibit “L”    HVAC
Specifications Exhibit “M”    Subordination, Non-Disturbance and Attornment
Agreement Exhibit “N”    Reserved Parking Spaces Location Exhibit “O”   
Emergency Generator and Executive Reserved Parking Spaces



--------------------------------------------------------------------------------

3161 MICHELSON

OFFICE LEASE

 

THIS 3161 MICHELSON OFFICE LEASE (“Lease”) is made and entered into as of the
26th day of May, 2005 (“Lease Date”) by and between MAGUIRE PROPERTIES-3161
MICHELSON, LLC, a Delaware limited liability company (“Landlord”) and NEW
CENTURY FINANCIAL CORPORATION, a Maryland corporation (“Tenant”).

 

1. Lease of Premises.

 

1.1 Building. Landlord is the owner of that certain real property located at
3161 Michelson Drive, Irvine, California and more particularly described on
Exhibit “A” attached hereto (together with the walkway to the Parking Structure
(as defined in Section 1.5 below), the “Building Real Property”), upon which an
office building and related improvements (the “Building”) are to be constructed.

 

1.2 Project. The Building and the Building Real Property (collectively, the
“Building Property”) is a part of a mixed-use commercial development owned by
Landlord and other affiliates of Landlord commonly known as Park Place and
depicted on the site plan (“Site Plan”) attached as Exhibit “B” (the “Park Place
Project”).

 

(a) The Building Common Area and the Common Area (as defined in Section 1.5) are
subject to the management and control of the Landlord and/or the REA Managing
Agent. In the sole and absolute discretion of Landlord and/or the REA Managing
Agent, Landlord and/or the REA Managing Agent may construct, alter, reconfigure
and change the shape and size of the Building Common Area and the Common Area;
provided, however, that Landlord shall not, without Tenant’s prior consent
(which consent shall not be unreasonably withheld, but it shall be reasonable
for Tenant to withhold such consent if the alteration, reconfiguration or change
in question will, directly and other than on a temporary basis, affect the
Premises in the manner described below), change, alter or reconfigure the
Building Common Area or Common Area in a manner that will materially and
adversely affect Tenant’s continued access to or use of the Premises after the
Commencement Date (without limiting Tenant’s access rights under Section 3.2 and
the Tenant Improvement Letter (as defined in Section 1.5)). Tenant acknowledges
and agrees that so long as such change does not have a material adverse impact
on Tenant’s rights or obligations under the Lease (including, but not limited to
Tenant’s right to receive the utilities and services Landlord is required to
provide under this Lease), or on Tenant’s access to or use or enjoyment of the
Premises, then (i) the shape and size of the Park Place Project and any existing
or contemplated improvements in the Park Place Project may be changed in the
sole and absolute discretion of Landlord or other owners at the Park Place
Project, including, without limitation, demolition and redevelopment of, and
major modifications to, the existing Concourse level of the Buildings located at
3337-3353 Michelson, and (ii) Landlord, the REA Managing Agent, or the other
owners at the Park Place Project shall have the right, but not the obligation,
to construct additional improvements to the Park Place Project, including,
without limitation, additional office and/or residential and/or retail
improvements, common areas and other related improvements. Tenant acknowledges
that portions of the Park Place Project may be under construction following
Tenant’s occupancy of the Premises, and that such construction may result in
levels of noise, dust, obstruction of access, etc. which are in excess of that
present in a fully-constructed project; provided that Landlord shall use
commercially reasonable measures to minimize the level of noise, dust, and
obstruction of access to the Premises that result from construction of other
improvements in the Park Place Project during the term of the Lease taking into
account the level of noise, dust and obstructions of access that are typically
associated with the construction of buildings, roadways and similar improvements
in and around existing office buildings in Orange County, California. Provided
the same does not unreasonably interfere with Tenant’s use, Landlord and/or REA
Managing Agent may: (a) install, repair, replace or relocate pipes, ducts,
conduits, wires and appurtenant meters and equipment for service to other parts
of the Building above the ceiling surfaces, below the floor surfaces, within the
walls and in the central core areas of the Premises or the rest of the Building;
(b) repair, renovate, alter, expand or improve the Building Property or any
other portion of the Park Place Project; (c) make changes to any of the Common
Area, including, without limitation, changes in the location, size, shape and
number of street entrances, driveways, ramps, entrances, exits, parking spaces,
parking areas, loading and unloading areas, halls, passages, stairways and other
means of ingress and egress, direction of traffic, landscaped areas and
walkways; (d) close temporarily any of the Common Area for maintenance purposes
as long as reasonable access to the Premises remains available; (e) designate
other land outside the boundaries of the Building to be a part of the Common
Area; (f) add additional buildings and improvements to the Common Area; (g) use
the Common Area while engaged in

 

-1-



--------------------------------------------------------------------------------

making additional improvements, repairs or alterations to the Building, or any
portion thereof; and (h) do and perform such other acts and make such other
changes in, to or with respect to the Common Area, Building Common Area, and
other portions of the Park Place Project as Landlord may deem appropriate. Any
part of the Common Area may be closed for such periods of time as may be
necessary or appropriate in order to facilitate construction activities, make
repairs or alterations, prevent the public from obtaining prescriptive rights,
or to utilize such areas for such purposes, including without limitation, the
holding of special events, as may be determined to be in the best interest of
the Park Place Project by Landlord or the REA Managing Agent. Tenant hereby
waives any and all Rent (as defined in Section 1.5) offsets (except as may be
expressly provided elsewhere in this Lease) or claims of constructive eviction
that may arise in connection with such construction. Similarly, any diminution
or shutting off of light, air, or view by any structure that may be erected on
lands adjacent to the Building Property and changes from time to time in the
development plans for the Park Place Project shall not affect this Lease or
impose any liability on Landlord. Tenant acknowledges that, except as expressly
set forth in this Lease, it has not relied on the Site Plan or any
representations, whether oral or written, regarding any improvements that may
comprise the Park Place Project in entering into this Lease.

 

(b) Throughout the Term (as defined in Section 3.1), the Park Place Project, or
any part thereof, may change as the development of the Park Place Project
occurs. As such events arise, various adjustments relating to Tenant’s Common
Area Allocable Share (as defined in Section 1.5) and other calculations based on
areas of the Building Property and the Common Area may be required pursuant to
the terms and conditions of this Lease. All areas of the Building Property may
be measured by Landlord, from time to time in Landlord’s sole and absolute
discretion, in accordance with BOMA Standards (as defined in Section 1.5), and
any calculations to be made under this Lease that are dependent upon the
measurement of square footage, including but not limited to the calculation of
Tenant’s Building Percentage (as defined in Section 1.5) and Tenant’s Common
Area Allocable Share, shall be adjusted by Landlord accordingly (provided that
Tenant’s Building Percentage or Common Area Allocable Share as initially
established hereunder shall not be increased as a result of such re-measurement
by Landlord).

 

(c) The Building Common Area will include an outdoor patio area (which shall not
be a part of Building Rentable Area) consisting of approximately 4,745 square
feet of area on the rooftop of the Building (the “Patio”). Tenant will have the
right to use the Patio for functions, at no charge, on an advance reservation
basis through the office of the Building. Other tenants of the Building will
have the right to use the Patio for functions after Normal Working Hours on an
advance reservation basis. Other tenants of the Building will also have the
right to use the Patio for functions during Normal Working Hours, up to an
aggregate of five (5) times per year, on an advance reservation basis. There
will be no other use of the Patio during Normal Working Hours (other than use by
Tenant). Landlord shall provide Tenant with at least five (5) business days
advance notice of the dates and times that other tenants in the Building have
reserved the Patio for use during Normal Working Hours or for use after Normal
Working Hours. Landlord will not permit anyone other than tenants of the
Building (including Tenant) to use the Patio. Access to the Patio area by the
other tenants who might use it pursuant to this provision is not through the
Premises.

 

1.3 Premises. Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, subject to the terms, covenants, agreements and conditions of this
Lease, those certain premises (the “Premises”) shown on the drawings attached
hereto as Exhibit “C”, located on the 2nd, 3rd, 4th, 17th, 18th, 19th and 20th
floors and the rooftop of the Building. The Premises contain a total of
approximately 190,000 square feet of Rentable Area, comprised of (i) 130,000
square feet of Rentable Area (as defined in Section 1.5 below), consisting of
(1) 7,360 rentable square feet on floor 4, (2) 29,569 rentable square feet
located on each of floors 17, 18 and 19, (3) 29,405 rentable square feet on
floor 20, and (4) 4,528 rentable square feet on the rooftop of the Building
(collectively, the “2007 Space”) and (ii) 60,000 square feet of Rentable Area,
consisting of (1) 28,603 rentable square feet on floor 2, (2) 29,080 rentable
square feet on floor 3, and (3) 2,317 rentable square feet on floor 4 of the
Building (collectively, the “2008 Space”). Tenant acknowledges that this Lease
is subject to all existing liens, encumbrances, deeds of trust, reciprocal
easement agreements, development agreements, covenants, conditional use permits,
master plans, reservations, restrictions and other matters of record affecting
the Premises, as well as all Applicable Laws (as defined in Section 30.14),
which, to the actual knowledge of Landlord, do not prohibit the use of the
Premises for general office purposes. Landlord also grants Tenant during the
Term of this Lease the concurrent right to the limited use of the Building
Common Area on a nonexclusive basis, pursuant and subject to the provisions of
this Lease and the Rules and Regulations attached as Exhibit “F” and the Common
Area, subject to the terms of the REA. Upon substantial completion of
construction of the Building, Landlord shall cause its architect or space
planner to determine and

 

-2-



--------------------------------------------------------------------------------

certify to Tenant the final Rentable Area of the Building and the Premises and
notify Tenant of the adjusted amounts thereof, if any, and each reference in
this Lease to the Rentable Area of the Building and the Premises shall thereupon
be deemed to be changed to refer to the final Rentable Area of the Building and
the Premises so determined by Landlord’s architect or space planner. Landlord
and Tenant acknowledge that the Base Rent set forth in Article 4 and the Tenant
Improvement Allowance set forth in Article 3 of Exhibit ”E” hereto have been
computed on the basis of 190,000 square feet of Rentable Area in the Premises.
If the Rentable Area of the Premises is adjusted pursuant to this Section 1.3,
the Base Rent and Tenant Improvement Allowance shall be adjusted to reflect such
change. Upon Landlord’s architect’s or space planner’s determination of the
Rentable Area of the Building and verification of the Rentable Area of the
Premises pursuant to this Section 1.3, Tenant’s Building Percentage shall be
calculated in accordance with Section 1.4. Landlord shall notify Tenant of the
Rentable Area or the Building and any revised Rentable Area of the Premises
hereunder and the adjusted amounts of Base Rent, Tenant’s Building Percentage
and Tenant Improvement Allowance, as applicable, and such notice and the figures
contained therein shall be conclusive upon Tenant and acknowledged in writing by
Tenant within five (5) days after Tenant’s receipt of such notice. In addition,
any adjusted amounts pursuant to this Section 1.3 shall be reflected in the
Memorandum to be executed by the parties pursuant to Section 3.1 of the Lease.

 

1.4 Fundamental Lease Provisions. All capitalized terms not defined in this
Section 1.4 shall have the meaning ascribed to them in Section 1.5 below or as
defined elsewhere in this Lease. Each reference in this Lease to the Fundamental
Lease Provisions shall mean and refer to the following:

 

Base Rent:    Thirty-Six and 00/100 Dollars ($36.00) per square foot of Rentable
Area per year (or Three and 00/100 Dollars ($3.00) per square foot of Rentable
Area per month), full service gross, payable in accordance with Section 4.1
below. The Base Rent shall increase on each Adjustment Date by an amount equal
to Three Percent (3%) of the Base Rent payable by Tenant during the prior year.
The Base Rent for the 2007 Space will be calculated on the basis of One Hundred
Thirty Thousand (130,000) square feet of Rentable Area in the 2007 Space, which
figure is stipulated by the parties based on the configuration of the Premises
as set forth in Exhibit “C”. The Base Rent for the 2008 Space will be calculated
on the basis of Sixty Thousand (60,000) square feet of Rentable Area in the 2008
Space, which figure is stipulated by the parties based on the configuration of
the Premises set forth in Exhibit “C”. Base Year:    2007. The Base Year is
subject to the provisions of Section 5.14. Building:    The 20-story commercial
office building to be constructed on the Building Real Property known as 3161
Michelson Drive. Commencement Date:    To be determined pursuant to Section 3.1
below. Notice Addresses:     

Landlord’s Notice Address:

  

MAGUIRE PROPERTIES-3161 MICHELSON, LLC

3337 Michelson Drive, Concourse, CN-720

Irvine, California 92612

with a copy to:

  

Gilchrist & Rutter Professional Corporation

1299 Ocean Avenue, Suite 900

Santa Monica, California 90401

Attention: Paul S. Rutter, Esq.

 

-3-



--------------------------------------------------------------------------------

Tenant’s Notice Address:

  

New Century Financial Corporation

18400 Von Karman Avenue, Suite 1000

Irvine, California 92612

Attention: Corporate Services

 

with a copy to:

 

New Century Mortgage Corporation

18400 Von Karman Avenue, Suite 1000

Irvine, California 92612

Attention: Legal Department

Parking Devices:    Tenant shall have the right to use up to six (6) Parking
Devices per 1,000 square feet of Rentable Area in the Premises: five (5) per
1,000 square feet of Rentable Area in the Premises will be for parking in the
Parking Structure and Surface Parking Lots and one (1) per 1,000 square feet of
Rentable Area will be for parking in the Off-Site Parking Lots as provided in
Section 26.3; provided that up to a total of two (2) per 1,000 square feet of
Rentable Area may be located in the Off-Site Parking Lots during construction of
any building or parking structure which displaces on-site surface parking spaces
until replacement spaces are constructed, in accordance with Section 26.3.
Seventy-two (72) of the Parking Devices shall be for Reserved Parking Spaces in
the Parking Structure in the locations shown on Exhibit “N” attached hereto, and
the balance of the on-site Parking Devices shall be for Non-Reserved Parking
Spaces in the Parking Structure and Surface Parking Spaces. Tenant shall rent at
least four (4) Parking Devices per 1,000 square feet of Rentable Area in the
Premises throughout the Lease Term, as it may be extended, and Tenant may
increase or decrease the number of Parking Devices it rents between 4 per 1,000
and 6 per 1,000 square feet of Rentable Area. Permitted Use:    Solely for
general office purposes and other related legal uses and for no other purpose.
Premises:    Approximately One Hundred Ninety Thousand (190,000) square feet of
Rentable Area as shown on the attached Exhibit “C”, located on the 2nd, 3rd,
4th, 17th, 18th, 19th and 20th floors and the rooftop of the Building, comprised
of the 2007 Space and the 2008 Space. Projected Commencement Date:    March 31,
2007 with respect to the 2007 Space; August 1, 2008 with respect to the 2008
Space. Rentable Area of Building:    572,113 rentable square feet, subject to
verification in accordance with Section 1.3. Security Deposit:    None. Tenant’s
Building Percentage:    22.723% with respect to the 2007 Space and 33.21% when
the 2008 Space is added to the Premises. Term:    Ninety-six (96) full calendar
months from the 2007 Space Commencement Date (as defined in Section 3.1) plus,
in the event that the 2007 Space Commencement Date is other than the first (1st)
day of a calendar month, such first (1st) partial calendar month. The Term may
be extended by the Renewal Option under Section 3.4.

 

-4-



--------------------------------------------------------------------------------

Termination Date:    The earlier of (i) the last day of the Ninety-sixth (96th)
full calendar month following the 2007 Space Commencement Date, subject to the
Renewal Option under Section 3.4, or (ii) the date upon which this Lease is
terminated by Landlord or Tenant pursuant to the terms and provisions of this
Lease or by operation of law. Tenant Improvement Allowance:    Thirty-Six and
00/100 Dollars ($36.00) per square foot of Rentable Area in the Premises.

 

1.5 Definitions. As used in this Lease, the following terms shall have the
meaning ascribed to them in this Section 1.5 or as defined elsewhere in the
Lease:

 

“2007 Space” is defined in Section 1.3.

 

“2008 Space” is defined in Section 1.3.

 

“2007 Space Commencement Date” is defined in Section 3.1

 

“2008 Space Commencement Date” is defined in Section 3.1

 

“Action” is defined in Section 30.10.

 

“Additional Electrical Equipment” is defined in Section 7.5.

 

“Additional Rent” is defined in Section 4.3.

 

“Adjustment Date” is defined in Section 4.2(b).

 

“Affiliate” is defined in Section 14.1(b).

 

“Alterations” is defined in Section 8.1.

 

“Applicable Laws” is defined in Section 30.14.

 

“Base Building Improvements” is defined in Section 1.1 of Exhibit “E”.

 

“Base Building Operating Costs” means the Building Operating Costs paid or
incurred by Landlord in the Base Year.

 

“Base Building Property Taxes” means the amount of Building Property Taxes paid
or incurred during the Calendar Year ending December 31 of the Base Year.

 

“Base Common Area Operating Costs” means the Common Area Operating Costs paid or
incurred by Landlord during the Base Year.

 

“Base Common Area Property Taxes” means the amount of Common Area Property Taxes
paid or incurred by Landlord in the Calendar Year ending December 31 of the Base
Year.

 

“Base Rent” means the Base Rent set forth in Sections 1.4 and 4.1, as it is
adjusted as provided in Section 4.2.

 

“Base Year” means the calendar year specified in the Section 1.4.

 

-5-



--------------------------------------------------------------------------------

“BOMA” means the Building Owners and Managers Association International.

 

“BOMA Standards” means the Standard Method for Measuring Floor Area in Office
Buildings, ANSI/BOMA Z65.1-1996 (the “BOMA Standard”).

 

“Building” is defined in Section 1.1.

 

“Building Common Area” means the total area of the Building designated from time
to time by Landlord for the general non-exclusive use, convenience and benefit
of Landlord, Tenant and other tenants of the Building and their respective
employees and invitees, including without limitation each of the following
areas: lobbies; patios; entrances; stairs; structural components; exterior walls
of the Building; roof; elevators; escalators; hallways; passageways; other
interior public portions of the Building; loading areas; lighting facilities;
restrooms; janitor; telephone and electrical closets; mechanical areas; public
corridors providing access to tenant space; elevator shafts and pipe shafts,
together with their enclosing walls; and other interior areas of the Building
and improvements provided by Landlord and not specifically leased to Tenant or
any other tenant of the Building.

 

“Building Operating Costs” is defined in Section 5.2.

 

“Building Property” is defined in Section 1.2.

 

“Building Property Taxes” is defined in Section 5.8.

 

“Building Real Property” means the real property located beneath (i) the
Building and (ii) the walkway to the Parking Structure.

 

“Building Standard” is defined in Section 2.1(a) of Exhibit “E”.

 

“Building Systems” means the Building’s electrical, mechanical, vertical
transportation, sprinkler, fire and life safety, structural, plumbing, security,
heating, ventilation and air conditioning systems which service the Building
(including those distribution ducts, pipes, conduits, etc. which service the
Premises but excluding any such distribution ducts, pipes, conduits, etc. which
service only the Premises and are located within the Premises).

 

“Calendar Year” means the period from January 1 through December 31 of any year.

 

“Change Order” is defined in Section 5 of Exhibit “E”.

 

“Commencement Date” is defined in Section 3.1 below.

 

“Common Area” means all areas of the Park Place Project designated from time to
time as Common Area pursuant to and as defined in the REA including but not
limited to areas for the general nonexclusive use, convenience and benefit of
Landlord, Tenant and other owners of all or any portion of the Park Place
Project and their respective tenants, employees and invitees, all parking areas,
sidewalks, landscaping, curbs, private streets and alleys, lighting facilities,
malls, fountains and other similar areas and improvements.

 

“Common Area Managing Agent” is defined in the REA.

 

“Common Area Operating Costs” is defined in Section 5.4.

 

“Common Area Property Taxes” is defined in Section 5.9.

 

“Construction Contract” is defined in Section 4.2 of Exhibit “E”.

 

“Control” is defined in Section 14.1(b).

 

“Damage” is defined in Section 12.1.

 

-6-



--------------------------------------------------------------------------------

“Delivery Date” is defined in Section 3.2.

 

“Design Problem” is defined in Section 8.1.

 

“Eligibility Period” is defined in Section 6.

 

“Emergency Generator” is defined in Section 7.5.

 

“Environmental Laws” is defined in Section 10.1.

 

“Escalation Rent” means Tenant’s Building Percentage of the total dollar
increase, if any, in Building Operating Costs incurred by Landlord in a given
year over the Base Building Operating Costs, plus Tenant’s Common Area Allocable
Share of the total dollar increase, if any, in Common Area Operating Costs
incurred by Landlord in that year over the Base Common Area Operating Costs.

 

“Estimate” is defined in Section 4.3 of Exhibit “E”.

 

“Event of Default” is defined in Section 22.1.

 

“Eyebrow Signage” is defined in Section 29.4.

 

“Fair Market Rental Rate” is defined in Section 33.2.

 

“Final Plans” is defined in Section 2.2(c) of Exhibit “E”.

 

“First Right Notice” is defined in Section 32.1.

 

“First Right Space” is defined in Section 32.1.

 

“force majeure events” is defined in Section 30.13.

 

“General Contractor” is defined in Section 4.2 of Exhibit “E”.

 

“Generator Plans” is defined in Section 7.5.

 

“Hazardous Material(s)” is defined in Section 10.1.

 

“Helistop” is defined in Section 34.8.

 

“HVAC” is defined in Section 7.1(a).

 

“Impositions” is defined in Section 5.11.

 

“Indemnified Claims” is defined in Section 16.1.

 

“Landlord” is defined in the preamble.

 

“Landlord Default” is defined in Section 22.8.

 

“Landlord Indemnified Parties” is defined in Section 16.1.

 

“Landlord’s Administration Fee” is defined in Section 4.4 of Exhibit “E”.

 

“Lease” is defined in the preamble.

 

-7-



--------------------------------------------------------------------------------

“Lease Date” is defined in the preamble.

 

“Monthly Parking Payment” is defined in Section 26.1.

 

“Monthly Parking Rates” is defined in Section 26.1.

 

“Monument Signage” is defined in Section 29.4.

 

“Mortgagee” means any holder of a mortgage, deed of trust or other security
instrument encumbering all or any portion of the Building Property.

 

“National Holidays” means New Year’s Day, Martin Luther King, Jr.’s Birthday,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day
and, so long as Tenant receives notice thereof at least 30 days in advance, any
other national holiday(s) commonly recognized by office tenants of the Park
Place Project and recognized by Landlord and any janitorial and other service
vendors servicing the Building in accordance with their contracts.

 

“Non-reserved Parking Spaces” are the non-reserved common parking spaces located
in the Parking Structure.

 

“Normal Working Hours” is defined in Section 7.1.

 

“Offsite Parking Lots” is defined in Section 26.3.

 

“Parking Device(s)” is defined in Section 26.1.

 

“Parking Rules and Regulations” is defined in Section 26.4 and attached as
Exhibit “G” to this Lease.

 

“Parking Structure” means the parking structure to be constructed adjacent to
the Building.

 

“Parking Structure Spaces” are Reserved Spaces and Non-Reserved Parking Spaces
in the Parking Structure.

 

“Park Place Project” is defined in Section 1.2.

 

“Patio” is defined in Section 1.2.

 

“Person” is defined in Section 14.1(b).

 

“Premises” means the portions of the Building located on the floors specified in
Section 1.4, and the approximate depiction of which is marked or crosshatched on
the floor plans attached to this Lease as Exhibit “C”.

 

“Projected Commencement Date” means March 31, 2007 with respect to the 2007
Space, and August 1, 2008 with respect to the 2008 Space.

 

“Projected Delivery Date” means December 1, 2006.

 

“REA” is defined in Section 25.

 

“REA Managing Agent” means the REA Managing Agent as defined in the REA.

 

“Real Property Taxes” is defined in Section 5.7.

 

-8-



--------------------------------------------------------------------------------

“Reference Rate” is defined in Section 22.2(b).

 

“Renewal Option” is defined in Section 3.4(a).

 

“Renewal Rent” is defined in Section 3.4(b).

 

“Renewal Term” is defined in Section 3.4(a).

 

“Renewal Term Commencement Date” is defined in Section 3.4(c).

 

“Rent” means Base Rent, Escalation Rent, Monthly Parking Payment, Additional
Rent and all other sums required to be paid by Tenant to Landlord under this
Lease.

 

“Rentable Area” of premises on a single-tenant floor and/or multi-tenant floor
shall be determined pursuant to the BOMA Standards.

 

“Rentable Area of the Building” means the total amount of all Rentable Area
within the Building as measured in accordance with BOMA Standards.

 

“Rentable Area of the Premises” means the amount of Rentable Area within the
Premises measured in accordance with BOMA Standards.

 

“Reserved Parking Spaces” are the reserved spaces located in the Parking
Structure as shown on Exhibit “N” attached hereto, which shall be marked with
the name of Tenant or an employee of Tenant.

 

“Service Facilities” means the janitorial, security and building maintenance
services required to be provided by Landlord pursuant to the terms of this
Lease.

 

“Site Plan” is defined in Section 1.2.

 

“Successor” is defined in Section 14.1(b).

 

“Surface Parking Lots” are the non-covered parking areas located in the Park
Place Project, as they may be designated from time to time by Landlord, the REA
Managing Agent or any Affiliate of Landlord that owns or controls such parking
areas.

 

“Surface Parking Spaces” are the non-covered, non-reserved surface parking
spaces located in the Surface Parking Lots.

 

“Tenant” is defined in the preamble.

 

“Tenant’s Building Percentage” means the percentage figure specified in
Section 1.4, unless and until adjusted by Landlord pursuant to Section 19 below,
computed by dividing the Rentable Area of the Premises by the total Rentable
Area of the Building and expressing that quotient as a percentage.

 

“Tenant’s Common Area Allocable Share” shall be computed by dividing the
Rentable Area of the Premises by the total Floor Area of the Park Place Project
(as such terms are defined in the REA) and expressing the quotient as a
percentage, subject to adjustment from time to time pursuant to the REA and
Section 19.

 

“Tenant Improvement Allowance” means the amount specified in Section 1.4 and in
Section 3 of Exhibit “E”.

 

“Tenant Improvement Letter” or “Work Letter” means the agreement attached hereto
as Exhibit “E” regarding the manner of completion of the Tenant Improvements.

 

-9-



--------------------------------------------------------------------------------

“Tenant Improvements” is defined in Section 2.3 of Exhibit “E”.

 

“Tenant’s Plans” is defined in Section 2.1(a)(2) of Exhibit “E”.

 

“Term” is defined in Section 3.1.

 

“Termination Date” means the Termination Date specified in Section 1.4.

 

“Top Signage” is defined in Section 29.3.

 

“Transferee” is defined in Section 14.4(a).

 

“Transfer Notice” is defined in Section 14.2.

 

“Transfer Space” is defined in Section 14.2.

 

“Underlying Mortgages” is defined in Section 18.1.

 

“Usable Area” of premises on a single-tenant floor and/or multi-tenant floor
shall be determined pursuant to BOMA Standards.

 

2. Purpose.

 

2.1 Use. The Premises shall be used only for general office uses and other
related legal uses and for no other purpose. Without limiting the foregoing,
permitted office uses do not include uses for a medical practice, retail sales
of goods, showroom, classroom not intended for Tenant’s internal use, food
facilities not intended for Tenant’s internal use, testing center or
non-incidental storage. Tenant’s use of the Premises must be consistent with
comparable buildings in the John Wayne Airport submarket including, without
limitation, the South Coast Metro area.

 

2.2 Limitation on Uses. Tenant shall not commit waste, overload the Building’s
structure or subject the Premises to any use that would damage the Premises. The
population density within the Premises as a whole shall not exceed one (1)
person for each 150 square feet of Rentable Area in the Premises. Tenant shall
not use or occupy the Premises, or permit the use or occupancy of the Premises,
in any manner or for any purpose which: (a) would violate any Applicable Laws
including, without limitation, those with respect to hazardous or toxic
materials, or the provisions of any applicable governmental permit or document
related to the Park Place Project, including the REA (which Landlord represents,
to its actual knowledge, permit general office use of the Premises); (b) would
adversely affect or render more expensive any fire or other insurance maintained
by Landlord for the Building or any of its contents; (c) would impair or
interfere with any of the Building Systems or the Service Facilities; or (d)
would obstruct or interfere with the rights of other tenants of the Building, or
injure or annoy them. Landlord shall not engage in any activity in or around the
Building or the Building Property that would violate any Applicable Laws,
including, without limitation, those with respect to Hazardous Materials, or
would adversely affect or render more expensive any fire or other insurance
maintained by Tenant for the Premises or any its contents, subject to and
without limiting Landlord’s rights to take actions necessary or appropriate to
protect the Park Place Project or the Building, or persons in or about the Park
Place Project or the Building, from damage or injury in an emergency situation.

 

3. Term.

 

3.1 Commencement Date. The term of this Lease (the “Term”) shall commence (i)
with respect to the 2007 Space, on the earlier to occur of (a) the date which is
four (4) months after the Delivery Date or (b) the date on which Tenant takes
possession of or occupies any portion of the 2007 Space for the conduct of its
business (the “2007 Space Commencement Date”), and (ii) with respect to the 2008
Space, on the earlier to occur of (a) August 1, 2008 or the date which is four
(4) months after the Delivery Date, whichever comes later, or (b) the date on
which Tenant takes possession of or occupies any portion of the 2008 Space for
the conduct of its business (the “2008

 

-10-



--------------------------------------------------------------------------------

Space Commencement Date”), subject to Section 3.2 below, and shall end on the
Termination Date, unless sooner permissibly terminated pursuant to the terms of
this Lease. Promptly following each of the 2007 Space Commencement Date and the
2008 Space Commencement Date, Landlord and Tenant shall confirm the 2007 Space
Commencement Date and the 2008 Space Commencement Date and the Termination Date
by executing and delivering a Memorandum of Commencement Date in the form
attached hereto as Exhibit “D”. If Tenant fails to execute and deliver such
Memorandum of Commencement Date to Landlord within ten (10) days after
Landlord’s request, which failure continues for at least ten (10) days after a
second written request from Landlord after the lapse of the first 10 day period,
then the 2007 Space Commencement Date (or the 2008 Space Commencement Date, as
applicable) and Termination Date shall be the dates designated by Landlord.

 

3.2 Delivery of Premises. Landlord shall construct the Building in accordance
with the Tenant Improvement Letter attached hereto. Tenant and Tenant’s
contractors and agents shall have access to the Premises for installation of the
Tenant Improvements therein in accordance with the provisions of the Tenant
Improvement Letter on the Delivery Date. The “Delivery Date” means the date on
which the Base Building Improvements have been sufficiently completed to permit
Tenant’s contractors and agents to have physical access to the Premises to
construct the Tenant Improvements therein in accordance with the provisions of
the Tenant Improvement Letter (including satisfaction of all conditions of
acceptance of the Premises as set forth in the Work Letter), provided that
Landlord has given Tenant at least ten (10) days advance notice (the “Ten Day
Notice”) of such date. Landlord agrees to provide Tenant with notices informing
Tenant of the anticipated Delivery Date approximately ninety (90), sixty (60)
and thirty (30) days (the “Thirty Day Notice”) prior to such date, provided that
the Ten Day Notice shall be valid so long as the date specified therein is
within five (5) days of the date specified in the Thirty Day Notice. Landlord
will endeavor to provide Tenant’s contractors and agents with access to the
Premises as necessary to complete the Tenant Improvements within four (4) months
after the Delivery Date, subject to the requirements of Landlord’s contractors
and agents to access the Building to complete the Base Building Improvements.
This Lease shall not be void, voidable or subject to termination, nor shall
Landlord be liable to Tenant for any loss or damage, resulting from Landlord’s
inability to deliver the Premises to Tenant as required herein, without limiting
the day for day delay in the 2007 Space Commencement Date (or the 2008 Space
Commencement Date, as applicable) with respect to any delay in delivery of the
Premises to the extent caused by Landlord or its contractors or agents as
provided in the Tenant Improvement Letter; provided, however, that if the
Delivery Date has not occurred within three hundred sixty-five (365) days of the
Projected Delivery Date (without regard to any force majeure delays), then
Tenant shall have the right, by giving notice thereof to Landlord within three
hundred ninety-five (395) days after the Projected Delivery Date (which notice
shall be ineffective if the Delivery Date has occurred by the date such notice
is given or if the notice is given after the lapse of said three hundred
ninety-five (395) day period) to terminate this Lease, and if Tenant timely
gives such notice of termination, any amounts previously paid by either party to
the other pursuant to this Lease shall promptly be returned and the parties
shall have no further obligations to each other hereunder.

 

3.3 Acceptance of Premises. By entering into possession of the Premises or any
part thereof for purposes of constructing the Tenant Improvement Work therein,
and except for such matters as Tenant shall specify to Landlord in writing
within ten (10) days thereafter, Tenant shall be conclusively deemed to have
agreed that Landlord has performed all of its obligations hereunder with respect
to the Premises as of the Delivery Date and that the Premises comply with the
requirements of this Lease as of the Delivery Date, except for latent defects in
the core and shell of the Building or the Building Systems of which Landlord is
notified during the Lease Term. With respect to such latent defects, Landlord
shall have no responsibility to correct, or liability with respect to, any
latent defects in any portion of the Tenant Improvements installed by a
contractor of Tenant, but shall be responsible for repair of or liable for
latent defects in the core and shell of the Building, in the Common Area and in
the Building Systems. Tenant accepts this Lease subject to all applicable zoning
laws and regulations, and any easements, covenants or restrictions of record,
which Landlord represents, to its actual knowledge, do no prohibit the use of
the Premises for general office uses. Except as otherwise expressly provided in
this Lease, Tenant acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the Premises, the
Building or any other portion of the Park Place Project, including without
limitation, any representation or warranty with respect to the suitability or
fitness of the Premises, the Building or any other portion of the Park Place
Project for the conduct of Tenant’s business.

 

-11-



--------------------------------------------------------------------------------

3.4 Renewal Term.

 

(a) Renewal Right. Subject to the provisions of this Section 3.4, Tenant shall
have one (1) option to extend the Term (the “Renewal Option”) for all of the
Premises for a period of five (5) years (the “Renewal Term”), which option shall
be exercisable by notice delivered by Tenant to Landlord as provided below. Upon
the proper exercise of the Renewal Option, the initial Term shall be extended by
the Renewal Term, subject to every term and condition of this Lease, except that
the applicable “Renewal Rent,” as that term is defined in Paragraph (c) below,
shall be determined as set forth in this Section 3.4.

 

(b) Exercise of Option. The Renewal Option shall be exercised by Tenant upon
written notice to Landlord no later than twelve (12) months prior to the
expiration of the initial Term of this Lease. The Renewal Option shall not be
effective if, as of the date of exercise thereof, an “Event of Default” (as
defined in Section 22.1 below) has occurred and is continuing and such Event of
Default relates to any monetary or other material obligation of Tenant under
this Lease.

 

(c) Renewal Rent. The Basic Rent payable hereunder for the Premises during the
Renewal Term (the “Renewal Rent”) shall be equal to ninety-five percent (95%) of
the Fair Market Rental Rate (as defined and determined pursuant to Article 33
below) as of the commencement date for the Renewal Term (the “Renewal Term
Commencement Date”), provided, however, that in no event shall the Basic Rent
payable during the Renewal Term be less than the Base Rent payable hereunder
during the twelve month period immediately preceding the commencement of the
Renewal Term.

 

(d) Additional Rent. Tenant shall pay Additional Rent during the Renewal Term in
accordance with the provisions of Article 5, but with a Base Year of 2015,
subject to the proper determination of the Fair Market Rental Rate, reflecting
such adjustments to the Base Year, pursuant to the provisions hereof.

 

(e) Personal Option. The Renewal Option set forth in this Section 3.4 is
personal to Tenant and may not be assigned, transferred or conveyed to any
party, except to an Affiliate or Successor of Tenant defined in Section 14.1
below provided that the foregoing shall not be construed to limit Tenant’s
ability to exercise its rights under this Section 3.4 for the benefit of any
Transferee permitted pursuant to Article 14 below.

 

4. Base Rent.

 

The basic annual rent payable to Landlord (“Base Rent”) shall be as set forth in
this Article 4.

 

4.1 Initial Base Rent. For the period beginning on the 2007 Space Commencement
Date and continuing until Base Rent is adjusted pursuant to Section 4.2, Tenant
shall pay Landlord Base Rent in the amount of Four Million Six Hundred Eighty
Thousand Dollars ($4,680,000) annually, which is equal to the total Rentable
Area of the 2007 Space multiplied by the annual rent of Thirty-Six Dollars
($36.00) per square foot of Rentable Area. Such initial Base Rent shall be
payable in equal monthly installments of Three Hundred Ninety Thousand Dollars
($390,000), each installment being payable in advance on the first day of each
calendar month beginning on the 2007 Space Commencement Date and continuing
until Base Rent is adjusted pursuant to Section 4.2. If the 2008 Space becomes
part of the Premises prior to the first Adjustment Date, the Base Rent shall
increase, subject to further adjustment pursuant to Section 4.2, to Six Million
Eight Hundred Forty Thousand Dollars ($6,840,000) annually, which is equal to
the increased total Rentable Area of the Premises multiplied by the annual rent
of Thirty-Six Dollars ($36.00) per square foot of Rentable Area, and the monthly
installments of Base Rent shall be Five Hundred Seventy Thousand Dollars
($570,000). If the 2008 Space becomes part of the Premises after the first
Adjustment Date, the Base Rent shall be increased by an amount equal to the
number of square feet of Rentable Area in the 2008 Space multiplied by the
adjusted Base Rent per square foot of Rentable Area determined pursuant to
Section 4.2.

 

4.2 Adjustment of Base Rent. On the first anniversary of the 2007 Space
Commencement Date and on each subsequent anniversary of the 2007 Space
Commencement Date during the Lease Term (each such anniversary date is referred
to as an “Adjustment Date”), the Base Rent per square foot of Rentable Area of
the Premises shall be increased by an amount equal to three percent (3%) of the
Base Rent, expressed as an amount per square foot of Rentable Area, payable by
Tenant hereunder during the twelve month period immediately preceding

 

-12-



--------------------------------------------------------------------------------

such Anniversary Date. Landlord shall notify Tenant of the adjusted Base Rent
prior to each Anniversary Date and Tenant shall pay the increased Base Rent in
equal monthly installments on the first day of each calendar month beginning on
such Anniversary Date and continuing until the Base Rent is further increased
hereunder. Said adjustments of the Base Rent shall not limit any subsequent rent
adjustments pursuant to Article 5 hereof.

 

4.3 Other Terms. If the Term begins on a day other than the first day of a
calendar month, or ends on a day other than the last day of a calendar month,
Base Rent for such beginning or ending month shall be prorated based upon the
number of days in such month occurring during, or before or after, the Term.
Base Rent, Escalation Rent, Monthly Parking Payment and all other charges,
payments, late fees, or other sums required to be paid by Tenant to Landlord
pursuant to this Lease (“Additional Rent”), shall be paid to the Landlord
without deduction or offset of any kind, and in advance and without demand
(except as otherwise herein expressly provided) in lawful money of the United
States at the Office of the Building or such other location and/or to such other
person as Landlord may from time to time designate in writing.

 

4.4 Application of Payments. All payments received by Landlord from Tenant shall
be applied to the oldest payment obligation owed by Tenant to Landlord. No
designation by Tenant, either in a separate writing or on a check or money
order, shall modify this clause or have any force or effect.

 

5. Escalation Rent.

 

5.1 Escalation Rent. Commencing on the expiration of the Base Year, Escalation
Rent shall be paid monthly, with subsequent annual reconciliation, in accordance
with the following procedures:

 

(a) Within ninety (90) days after the close of each Calendar Year, or as soon
after the ninety (90) day period as practicable, Landlord shall deliver to
Tenant a statement showing the actual Building Operating Costs and the actual
Common Area Operating Costs for the Calendar Year that just ended, together with
Landlord’s calculation of the Escalation Rent, if any, that is due under this
Lease for such Calendar Year (collectively, “Landlord’s Statement”). If
Landlord’s Statement discloses that the actual Escalation Rent for that Calendar
Year was less than the estimated payments previously made by Tenant, Landlord
shall credit the next monthly rental payment of Tenant with an amount equal to
such overpayment or, if the Term has expired, refund the overpayment to Tenant.
If Landlord’s Statement discloses that the actual Escalation Rent for that
Calendar Year exceeds the estimated payments previously made by Tenant, Tenant
shall pay the deficiency to Landlord within thirty (30) days after delivery of
the Statement to Tenant by Landlord. Landlord’s Statement shall also contain
Landlord’s estimate of the Escalation Rent for the then current Calendar Year.
Any such Escalation Rent shall be allocated equally to twelve (12) monthly Rent
payments and those Rent payments shall be adjusted accordingly. Beginning with
the next payment after Tenant’s receipt of Landlord’s Statement, Tenant shall
pay the adjusted amount monthly. Together with the first adjusted monthly
payment, Tenant shall also pay the monthly increases computed for the then
current year attributable to the months in that Calendar Year preceding the
delivery of Landlord’s Statement.

 

(b) The amount of Escalation Rent for any partial Calendar Year in the Term
shall be prorated. The proration of Escalation Rent for such partial Calendar
Year shall be calculated by multiplying the Escalation Rent that would have been
owed had the entire Calendar Year in question been included within the Term by a
fraction, the numerator of which shall be the number of days during such partial
Calendar Year that this Lease was in effect and the denominator of which shall
be three hundred sixty-five (365). To calculate Building Operating Costs and
Common Area Operating Costs for such partial Calendar Year, Landlord will wait
until the end of such partial Calendar Year and determine the proration of
Escalation Rent by using the actual Building Operating Costs and Common Area
Operating Costs for such Calendar Year.

 

The termination of this Lease shall not affect the obligations of Tenant to pay
Escalation Rent pursuant to this Section 5.1 during the Lease Term.

 

5.2 Building Operating Costs. “Building Operating Costs” for the Base Year and
each subsequent Calendar Year means all costs and expenses of every kind and
nature incurred by Landlord for operating, maintaining, managing, cleaning,
equipping, insuring, securing, repairing, replacing, restoring and making
improvements to the Building Property, including, but in no way limited to, the
following (which are for broad general illustration purposes only):

 

(a) utility services, including without limitation, power, water, waste
disposal, air conditioning, sprinkler, fire and life safety, steam, heating,
ventilation, elevator systems and other utilities and installation and periodic
recalibration of meters as commercially reasonable or necessary therefor and all
costs and expenses related to illuminating and maintaining lighting facilities
and signs;

 

-13-



--------------------------------------------------------------------------------

(b) repairs, maintenance and replacement of all elements of the Building
Property, including planting, maintaining, replanting and replacing flowers,
other landscaping, and including, without limitation, the services described in
Article 7 below, upgrades performed while doing such repair, maintenance and
replacement work, and depreciation on any personal property;

 

(c) janitorial, maintenance, and other services, including without limitation,
window cleaning, elevator and escalator maintenance, light bulb and tube
replacement of Building Standard lights, removal of trash, rubbish, garbage and
other refuse;

 

(d) security services, including without limitation, repair, maintenance,
monitoring and operation of television security systems and other monitoring
and/or surveillance systems and the cost of security personnel;

 

(e) supplies, materials and rental of equipment used in the operation, cleaning,
security, management, repair and maintenance of the Building Property;

 

(f) consulting, legal and accounting fees and costs, including costs of audits
by certified public accountants;

 

(g) all of Landlord’s costs and expenses of contesting by legal proceeding any
matter concerning the operation or management of the Building Property, or
amount or validity of any Real Property Taxes levied against all or any part of
the Building Property;

 

(h) the costs of personnel (including, without limitation, wages or salaries;
taxes; insurance; and retirement, medical or other employee benefits),
utilities, materials, supplies, payroll and equipment related to or used in
connection with the services provided or available to be provided to tenants of
the Building, including Tenant, to the extent not recovered from charges made
for the cost of such services;

 

(i) energy allocation or use charges or surcharges or developmental or
environmental charges imposed in connection with the operation or management of
the Building Property;

 

(j) insurance premiums and costs for the insurance insuring Landlord and the
Building Property, including tenant improvements and alterations, which Landlord
maintains pursuant to Section 11.5, including but not limited to, fire, extended
coverage, boiler, sprinkler, property damage, liability and sign coverage,
rental abatement or comprehensive rental interruption insurance, and earthquake
and terrorism insurance (if Landlord elects to provide such coverages, and with
no obligation to do so); and the deductible portion of any insured loss under
Landlord’s insurance;

 

(k) tools and equipment, cleaning supplies, comfort and first-aid stations, pest
control, traffic control and sound systems, if any;

 

(l) wages, salaries and benefits for on-site employees and service contracts
with independent contractors, including all costs for security services;

 

(m) improvements to the Building Property (other than maintenance, repairs or
replacement of existing facilities or upgrades performed while maintaining,
repairing or replacing existing facilities, which are provided for in Section
5.2(b) above), provided that for improvements having a useful life beyond the
Termination Date of this Lease, Tenant shall pay in the year the cost is
incurred only that portion of such cost that is amortizable during the balance
of the Term, based on generally accepted accounting practices consistently
applied;

 

-14-



--------------------------------------------------------------------------------

(n) property management fee in an amount equal to three percent (3%) of the Rent
for the Building (provided that for purposes of such calculation the amount of
the Rent shall not include the amount of the property management fee);

 

(o) any other commercially reasonable costs or expenses attributable to the
Building Common Area and/or the Common Area located on the Building Property
paid by Landlord;

 

(p) Building Property Taxes;

 

(q) the cost of business licenses;

 

(r) fees imposed by any federal, state or local government for fire and police
protection, trash removal or other similar services which do not constitute
Building Property Taxes; and

 

(s) any charges which are payable by Landlord pursuant to a service agreement
with the City of Irvine, under a special assessment district or pursuant to any
other lawful means.

 

Without limiting the foregoing, Building Operating Costs shall include the costs
and expenses of the kind and nature included within the definition herein of
“Common Area Operating Costs,” paid or incurred by Landlord in connection with
the Building Property except in no event shall any particular cost or expense
charged to Tenant as a Common Area Operating Cost also be charged to Tenant as a
Building Operating Cost.

 

Landlord shall have the right, from time to time, to allocate some or all of the
Building Operating Costs among different portions, such as office, retail or
other appropriate portions, of the Building Property (“Cost Pools”). Such items
of Building Operating Costs within each such Cost Pool shall be allocated to the
tenants within such Cost Pool as an amount per square foot of Rentable Area,
based on the total Rentable Area within such Cost Pool.

 

5.3 Common Area Operating Costs. “Common Area Operating Costs” shall mean all
costs and expenses of every kind and nature incurred by Landlord pursuant to the
REA for owning, operating, maintaining, managing, equipping, insuring, securing,
repairing, replacing, restoring and making improvements to the Common Area,
including, but in no way limited to, the following (which are for broad general
illustration purposes only):

 

(a) utility service to the Common Area, including without limitation, power,
water, waste disposal, and other utilities and installation of meters as
commercially reasonable or necessary therefor and all costs and expenses related
to illuminating and maintaining lighting facilities and signs;

 

(b) repairs, maintenance and replacement of all elements of the Common Area,
including planting, maintaining, replanting and replacing flowers, fountains and
other landscaping, and including, without limitation, upgrades of the Common
Area performed while doing such repair, maintenance and replacement work; and
depreciation on personal property;

 

(c) janitorial, maintenance, and other services, including without limitation,
window cleaning, elevator and escalator maintenance, removal of trash, rubbish,
garbage and other refuse from the Common Area;

 

(d) security services, including without limitation, television security systems
and other monitoring and/or surveillance systems;

 

(e) supplies, materials and rental of equipment used in the operation, security,
management, repair and maintenance of the Common Area;

 

(f) legal expenses and accounting costs, including costs of audits by certified
public accountants; provided, however, that legal expenses chargeable as Common
Area Operating Costs shall not include the cost of negotiating leases,
collecting rents, evicting tenants nor shall it include costs incurred in legal
proceedings with or against any tenant or to enforce the provisions of any lease
on the Park Place Project;

 

-15-



--------------------------------------------------------------------------------

(g) all of Landlord’s costs and expenses of contesting by legal proceeding any
matter concerning the operation or management of the Common Area, or amount or
validity of any Common Area Property Taxes levied against all or any part of the
Common Area;

 

(h) the costs of personnel, utilities, insurance, materials, supplies, payroll
and equipment related to or used in connection with the services provided or
available to be provided within the Common Area for the use and benefit of all
tenants, including Tenant, to the extent not recovered from charges made for the
cost of such services;

 

(i) energy allocation or use charges or surcharges or developmental or
environmental charges imposed in connection with the operation or management of
the Common Area;

 

(j) insurance premiums and costs, including but not limited to, the premiums and
cost of fire, casualty and liability coverage, sign insurance, rental abatement
or comprehensive rental interruption insurance and earthquake insurance (if the
Common Area Managing Agent elects to provide such coverage and with no
obligation to do so) applicable to the Common Area; and the deductible portion
of any insured loss under such insurance;

 

(k) tools and equipment, cleaning supplies, comfort and first-aid stations, pest
control, traffic control and sound systems, if any;

 

(l) wages, salaries and benefits for on-site employees, and service contracts
with independent contractors, including all costs for security services;

 

(m) improvements to the Common Area (other than maintenance, repairs or
replacement of existing facilities or upgrades performed while maintaining,
repairing or replacing existing facilities, which are provided for in Section
5.4(b) above), provided that for improvements having a useful life beyond the
Termination Date of this Lease, Tenant shall pay in the year the cost is
incurred only that portion of such cost that is amortizable during the balance
of the Lease Term, based on generally accepted accounting principles
consistently applied. If the Term is extended for any reason, Tenant shall pay
Landlord the portion of the cost of the improvement amortizable during the
extension term in the year such term commences;

 

(n) property management fees;

 

(o) Fair Market Rental Rate for offices and storage areas at the Park Place
Project occupied by Landlord’s property management personnel for the purpose of
operating the Building Property to the extent said offices and storage areas are
devoted to the management, operation, maintenance or repair of the Building
Property and do not exceed 5,000 square feet of Rentable Area devoted to such
uses;

 

(p) the Building’s proportionate share of the Fair Market Rental Rate for
offices and storage areas at the Park Place Project occupied by the Common Area
Managing Agent for purposes of operating the Park Place Project to the extent
said offices and storage areas are devoted to the management, operation,
maintenance or repair of the Park Place Project;

 

(q) costs incurred in operating the Park Place parking facilities, including the
Parking Structures and Surface Parking Lots;

 

(r) any commercially reasonable other costs or expenses attributable to the
Common Area and payable by Landlord pursuant to the REA; and

 

(s) Common Area Property Taxes.

 

-16-



--------------------------------------------------------------------------------

5.4 Exclusions from Building Operating Costs and Common Area Operating Costs.
Notwithstanding anything to the contrary that may be contained elsewhere in this
Lease, Building Operating Costs and Common Area Operating Costs shall not
include any of the following costs or expenses:

 

(a) depreciation and amortization of the Building and/or the Park Place Project,
or either of their contents or components, except as otherwise expressly
permitted herein;

 

(b) the cost of providing tenant improvements to Tenant or any other tenant or
the cost of renovating space for existing or new tenants and leasing
commissions, costs, disbursements and other expenses incurred for leasing space
to tenants;

 

(c) principal, interest or debt required to be paid on any mortgage or deed of
trust recorded with respect to the Park Place Project and/or the Premises;

 

(d) the cost of special services, goods or materials provided to any tenant;

 

(e) advertising costs and promotional expenses incurred in renting individual
space in the Park Place Project;

 

(f) any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord, or any other costs of or subsidies of or to
such commercial concessions operated by Landlord;

 

(g) material damages incurred due to the violation by any tenant of the terms
and conditions of any lease of space in the Park Place Project;

 

(h) the cost to Landlord of repairs made, or other work done, by Landlord as a
result of fire, windstorm or other insurable casualty or by the exercise of
eminent domain, provided, however, that this exclusion is limited to the amount
of the insurance proceeds or condemnation award actually received by Landlord
for such repairs or other work;

 

(i) specific costs incurred for the account of and separately billed to specific
tenants and other specific services or Property Taxes which could have been
billed to tenants under their leases;

 

(j) all costs associated with Landlord’s general corporate overhead and general
administrative expenses that are not related to the operation and maintenance of
the Park Place Project;

 

(k) costs incurred by Landlord in connection with the correction of latent
defects in the original design and non-recurring construction of the Building or
the Park Place Project;

 

(l) expenses in connection with services or other benefits which are provided to
another tenant or occupant of the Building and do not benefit Tenant;

 

(m) any cost or expense related to the removal, abatement, cleanup, containment
or remediation of any “hazardous material”, including without limitation,
hazardous substances in the ground water or soil unless the hazardous materials
were in or on the Common Area or the Building as a result of Tenant’s negligence
or intentional acts;

 

(n) any fines, costs, penalties or interest resulting from the negligence or
willful misconduct of Landlord or its agents or employees acting within the
scope of their employment or agency, as the case may be;

 

(o) the costs of capital improvements and capital tools or equipment, as
determined in accordance with generally accepted accounting principles,
consistently applied, and sound management practices, except (i) any capital
improvement made to the Building which will reduce Building Operating Costs or
Common Area Operating Costs, as reasonably demonstrated by Landlord, amortized
on a straight-line basis, including interest at the lesser of the interest rate
actually paid by Landlord or 8.0% per annum, over the shorter of the
improvement’s

 

-17-



--------------------------------------------------------------------------------

useful life in accordance with generally accepted accounting principles or the
period in which the cost of such improvement is reasonably anticipated to be
recovered by savings in Building Operating Costs or Common Area Operating Costs,
provided, however, the annual amortization shall not exceed the annual amount of
Building Operating Costs and/or Common Area Operating Costs actually saved as a
result of such capital improvement, or (ii) capital expenditures required by any
government regulation or law enacted or first becoming effective after the
Commencement Date, the amount of such costs to be amortized on a straight-line
basis, with interest at the lesser of the interest rate actually paid by
Landlord or 8.0% per annum, over the asset’s useful life in accordance with
generally accepted accounting principles. In no event shall the costs of
replacing or retrofitting the heating, ventilation and air conditioning (“HVAC”)
system to comply with any of Sections 604-606 and/or 608 of the Clean Air Act be
included in Operating Costs;

 

(p) amounts (including overhead or profits) paid to subsidiaries or affiliates
of Landlord, or paid in other similar non-arms-length transactions for
management or other services provided to the Park Place Project, or paid for
supplies or other materials furnished to the Park Place Project, to the extent
that the costs of such services, supplies or materials, as the case may be,
exceed competitive costs or charges therefor (were such services, supplies or
materials not provided by a subsidiary or affiliate or other non-arms length
provider);

 

(q) Landlord’s gross receipts, personal and corporate income taxes, inheritance
and estate taxes, franchise and gift taxes;

 

(r) any rental payments and related costs pursuant to any ground lease of land
underlying all or any portion of the Building and the Common Areas, excluding
any costs related to the REA, which costs shall be included in Common Area
Operating Costs;

 

(s) any costs, fees, dues or contributions for any political or charitable
organizations;

 

(t) legal fees incurred by Landlord as a result of Landlord’s default under
leases of space at the Park Place Project;

 

(u) costs of advertising or other promotional materials unless agreed to by
Tenant in its sole and absolute discretion;

 

(v) costs for providing any fire, life or safety code enhancements to the
Building as a result of legal requirements in effect prior to the Commencement
Date;

 

(w) tax penalties of any kind;

 

(x) attorneys fees in connection with disputes with any existing or prior tenant
of the Park Place Project;

 

(y) the costs (including permit, license and inspection fees) incurred in
renovating, improving, decorating, painting or redecorating leased or leaseable
space in the Park Place Project;

 

(z) rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment, the cost of which, if purchased, would be
excluded from Building Operating Costs and Common Area Operating Costs as a
capital cost, excepting from this exclusion (i) equipment not affixed to the
Building or the Park Place Project which is used in providing janitorial or
similar services, and (ii) equipment rented or leased to remedy or ameliorate an
emergency condition in the Building and/or the Park Place Project;

 

(aa) any costs or expenses for sculpture, paintings, or other works of art,
including costs incurred with respect to the purchase, ownership, leasing,
repair, and/or maintenance of such works of art;

 

(bb) the cost of overtime, or other expense to Landlord in performing work
expressly provided in this Lease to be borne at Landlord’s expense;

 

-18-



--------------------------------------------------------------------------------

(cc) all expenses directly resulting from the gross negligence or willful
misconduct of the Landlord, its agents, servants or other employees; and

 

(dd) all bad debt loss, rent loss, or reserve for bad debt or rent loss.

 

Building Operating Costs or Common Area Operating Costs, as applicable, shall be
reduced by reimbursements and credits received by Landlord for items of cost
included in Building Operating Costs or Common Area Operating Costs, except
reimbursements to Landlord by tenants of the Park Place Project with respect to
Building Operating Costs or Common Area Operating Costs, services, alterations
and the like. Common Area Operating Costs with respect to new or modified Common
Area shall be allocated to the Park Place Project and the Premises on a
reasonable basis based on the relative benefit of the new or modified Common
Area to the Building and to other buildings in the Park Place Project. If the
Building or Park Place Project is not at least ninety-five percent (95%)
occupied during all or any portion of the Base Year or any subsequent Calendar
Year, Landlord shall make an appropriate adjustment in accordance with industry
standards and generally accepted accounting principles, consistently applied, to
the Building Operating Costs and Common Area Operating Costs for such year to
determine what the Building Operating Costs and Common Area Operating Costs
would have been for such year if the Building and the Park Place Project had
been ninety-five percent (95%) occupied. Such grossed-up adjustments shall be
made by Landlord by increasing those costs included in the Building Operating
Costs and/or Common Area Operating Costs which, according to industry practice
but depending on the specific situation of the Building or the Park Place
Project, vary based upon the level of occupancy of the Building or the Park
Place Project. In the event Landlord incurs costs associated with or relating to
items, categories or subcategories of Building Operating Costs and/or Common
Area Operating Costs which were not part of Building Operating Costs and/or
Common Area Operating Costs during Tenant’s entire Base Year, or expenses
associated with increased levels or frequency of such services for such
categories or subcategories, then Building Operating Costs and/or Common Area
Operating Costs for the Base Year shall be increased, including being grossed up
to ninety-five percent (95%) level or, if higher, to the actual occupancy level
of the Building during such Calendar Year, by such costs or by such increased
levels or frequency of services, as appropriate, as if such items, categories or
subcategories of Building Operating Costs and/or Common Area Operating Costs had
been included in Building Operating Costs and/or Common Area Operating Costs
during the entire Base Year. The purpose of this provision is to give an “apples
to apples” comparison from the Base Year to all subsequent Calendar Years. In
addition, if the Building or the Park Place Project is not fully tax-assessed in
the Base Year and any subsequent Calendar Years, then the Landlord shall adjust
the subject year’s Real Property Taxes to reflect what such year’s taxes would
have been had the Building and the Park Place Project been fully completed and
assessed for tax purposes. Upon request of Tenant, Landlord shall provide Tenant
with a reasonably detailed description of how the Building Operating Costs and
Common Area Operating Costs were grossed up. Building Operating Costs and Common
Area Operating Costs relating to periods of the Term that fall partly within any
Calendar Year shall be reasonably allocated between such Calendar Years.
Landlord agrees that it shall not collect more than 100% of Building Operating
Costs and Common Area Operating Costs for any Calendar Year.

 

5.5 Common Area Changes. To the extent the location and/or amount of Common Area
changes pursuant to Section 1.2(a) hereof in or during any Calendar Year,
Tenant’s Common Area Allocable Share shall be computed taking into account such
changes for that Calendar Year and subsequent Calendar Years.

 

5.6 Free Speech Activities. Landlord and Tenant hereby agree that any free
speech activity by third parties located anywhere within the Park Place Project
shall be governed by the Rules for Free Speech Activities at Park Place attached
as Exhibit “H,” as the same may be amended or modified from time to time by the
REA Managing Agent or such other party as may have authority to issue or modify
such rules. Nothing contained in this Section 5.6 shall grant any rights to
Tenant in the Common Area or elsewhere within the Park Place Project not
expressly granted under this Lease.

 

5.7 Real Property Taxes. “Real Property Taxes” means, any form of assessment,
tax, license fee, license tax, business license fee, business license tax,
commercial rent tax, levy, charge, penalty, or similar imposition on real
property, whether a result of a change in ownership (as defined by applicable
law for property tax purposes) or otherwise, imposed by any governmental
authority having the direct power to tax, including any city, county, state or
federal government, or any school, agricultural, lighting, drainage or other
improvement or special assessment district thereof, as against any legal or
equitable interest of Landlord in the Park Place Project, including,

 

-19-



--------------------------------------------------------------------------------

but not limited to, the following: (a) any tax on Landlord’s right to rental or
other income from the Park Place Project or as against Landlord’s business of
leasing in the Park Place Project; (b) any assessment, tax, fee, levy or charge
in substitution, partially or totally, of any assessment, tax, fee, levy or
charge previously included within the definition of Real Property Taxes and (c)
and all real estate tax consultant expenses and attorneys’ fees reasonably
incurred for the purpose of maintaining an equitable assessed valuation of the
Park Place Project and Common Area. Landlord may pay any such special
assessments in installments when allowed by law, in which case Real Property
Taxes shall include any interest charged thereon. Real Property Taxes shall also
include any private assessments or the Building’s contribution towards a private
cost-sharing agreement for the purpose of augmenting or improving the quality of
service and amenities normally provided by governmental agencies.

 

(a) Notwithstanding the foregoing, Real Property Taxes shall not include: (i)
any taxes or assessments against the personal property of Tenant or any other
tenant of the Park Place Project which taxes and assessments are separately
billed to Tenant or such other tenant by the tax collecting authority; (ii) any
income tax, franchise tax or transfer tax (exclusive of any transfer tax imposed
on this Lease) for which Landlord may be or become personally liable, or (iii)
any excess profits, taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal, state or local income
taxes and other taxes to the extent applicable to Landlord’s general or net
income (as opposed to rents or receipts), (iv) penalties incurred as a result of
Landlord’s negligence, inability or unwillingness to make payments of any
Property Taxes when due, or (v) any assessments, charges, taxes or fees to the
extent allocable to or caused by capital improvements made to the Park Place
Project after the Commencement Date which do not benefit Tenant or other tenants
of the Park Place Project.

 

(b) Real Property Taxes shall include transit impact development fees, housing
impact development fees and other fees or taxes payable by Landlord, whether or
not now customary or within the contemplation of the parties hereto, that are
levied with respect to the Park Place Project, and related to the cost of
providing governmental or public facilities or services; provided, however, Real
Property Taxes shall not include any such transit impact development fees or
housing impact development fees which (i) are imposed solely on Landlord as a
result of development of the Park Place Project and (ii) are not imposed
generally upon other office building project owners within the Irvine Business
Complex.

 

(c) There shall be deducted from Real Property Taxes the net amount of any
refunds actually received by Landlord, after reasonable expenses. To the extent
reasonably practicable, all such refunds to be applied against said Real
Property Taxes for the same calendar year to which the Real Property Taxes
apply.

 

(d) The amount of special taxes or special assessments to be included as Real
Property Taxes shall be limited to the amount of the installments of special
taxes or special assessments required to be paid during the Calendar Year in
respect to which these special taxes or special assessments are to be
determined; however, Landlord is obligated to elect the longest period of time
allowed by the authority imposing the tax or assessment in which to pay
installments of special taxes or special assessments.

 

Real Property Taxes shall include the reasonable expenses reasonably incurred by
Landlord in attempting to protest, reduce or minimize Real Property Taxes for
the Calendar Year in which such expenses are incurred.

 

5.8 Building Property Taxes. “Building Property Taxes” means all Real Property
Taxes and personal property taxes, possessory interest taxes, charges and
assessments that are levied, assessed upon or imposed by any governmental
authority during any Calendar Year of the Term with respect to the Building
Property, or Landlord’s interest therein, including without limitation the
Building and any improvements, fixtures and equipment, and all other property of
Landlord, real or personal, located on the Building Real Property. Building
Property Taxes shall not include any Common Area Property Taxes.

 

5.9 Common Area Property Taxes. “Common Area Property Taxes” means all Real
Property Taxes and personal property taxes, possessory interest taxes, charges
and assessments which are levied, assessed upon or imposed by any governmental
authority during any Calendar Year of the Term with respect to the Common Area
or any part thereof or Landlord’s interest therein, including the land, and any
improvements, fixtures and equipment, and all other property of Landlord or the
owner of the Common Area, real or personal, located in the Common Area.

 

-20-



--------------------------------------------------------------------------------

5.10 Personal Property Taxes. At least ten (10) days prior to delinquency,
Tenant shall pay all taxes levied or assessed against equipment, furniture,
personal property and trade fixtures placed by Tenant in the Premises. If any
such taxes are levied against Landlord or Landlord’s property and if Landlord
elects to pay the same or if the assessed value of Landlord’s property is
increased by inclusion of personal property and trade fixtures placed by Tenant
in the Premises and Landlord elects to pay the taxes based on such increase,
Tenant shall pay to Landlord upon demand that part of such taxes for which
Tenant is primarily liable hereunder.

 

5.11 Impositions. In addition to the Rent and other charges to be paid by Tenant
under this Lease, Tenant shall pay Landlord for all of the following items
(collectively, “Impositions”): (i) assessments or levies on the Building or Park
Place Project, including without limitation, all assessments for public
improvements, services, or benefits, irrespective of when commenced or
completed; (ii) business taxes on the Building or Park Place Project; (iii)
license, permit, inspection, and other authorization fees imposed on Landlord
with respect to the Building or the Park Place Project; (iv) service charges
imposed by governmental authorities in lieu of taxes and; (x) any other fees or
charges that are levied, assessed, confirmed, or imposed by a governmental
authority; provided, however, that Impositions shall not include amounts
otherwise included in Common Area Operating Costs or Building Operating Costs or
Real Property Taxes. Tenant is obligated to pay the Impositions only to the
extent that the Impositions are (a) based on, measured by, or commercially
reasonable to attribute to, the cost or value of Tenant’s equipment, furniture,
fixtures, and other personal property located in the Premises, (b) based on the
development, possession, leasing, operation, management, maintenance,
alteration, repair, use, or occupancy by Tenant of the Premises or any portion
of the Premises; or (c) imposed on this transaction or based on any document to
which Tenant is a party creating or transferring an interest or an estate in the
Premises. If it is unlawful for Tenant to reimburse Landlord for the
Impositions, but lawful to increase the monthly Rent to take into account
Landlord’s payment of the Impositions, the monthly Rent payable to Landlord
shall be revised to provide Landlord the same net return without reimbursement
of the Impositions as would have been received by Landlord with reimbursement of
the Impositions.

 

5.12 Non-Payment by Tenant. If Tenant should fail to pay, within fifteen (15)
days after it is due, any amount or sum of money required to be paid by Tenant
pursuant to this Article 5, in addition to any other remedies provided herein,
Landlord may, if it so elects, pay such amount or sum of money. Any sums so paid
by Landlord shall be deemed to be Rent owing by Tenant to Landlord and due and
payable upon demand as Rent plus interest at the rate described in Section 24.1
of this Lease from the date of payment by Landlord until the date such sums are
repaid by Tenant.

 

5.13 Tenant’s Audit Right. Tenant shall have the right to audit the amounts
shown on Landlord’s Statement in accordance with this Section 5.13, provided
that Tenant must notify Landlord that it wishes to commence such audit in
accordance with this Section 5.13 within twenty-four (24) months after the later
of (i) Tenant’s receipt of such Landlord’s Statement or (ii) the termination of
this Lease (the “Review Period”). If Tenant gives such notice to Landlord, then
Tenant, or its authorized agent which shall be a non-contingency fee certified
public accountant or auditing firm, shall have the right, at its own cost and
expense (without a requirement that Tenant pay Landlord’s costs in complying
with this provision), to inspect and/or audit Landlord’s detailed records each
year with respect to Building Operating Costs and Common Area Operating Costs
set forth in such Landlord’s Statement within 120 days after the date of
Tenant’s notice. If Tenant does not notify Landlord that it intends to commence
an audit within such Review Period, Tenant shall have waived its right to audit
such Landlord’s Statement. Tenant shall, and shall use its commercially
reasonable efforts to cause its agents and employees to, maintain all
information contained in Landlord’s books and records in strict confidence.
Landlord agrees to retain such records for Tenant’s Base Year and all subsequent
Calendar Years associated with the Lease, regardless of whether or not such
periods were prior to Landlord’s ownership of the Building and/or Park Place
Project, until five (5) years following the termination of this Lease. Within
fifteen (15) business days following Tenant’s written notice to Landlord of its
desire to review Landlord’s books and records, Landlord shall forward to Tenant
or Tenant’s authorized representative a full and complete copy of the Building’s
and the Park Place Project’s respective general ledgers, and all escalation
worksheets and their supporting documentation for each year being reviewed.
General ledgers shall be the type printed from Landlord’s particular
computerized accounting system which reflect: (a) the full year’s listing of
expenses with each such expense listed under its applicable account (which
account has its name and number clearly specified) and with each account’s
expenses summarized by account balances, and (b) for each expense, the date of
the expense, the payee/vendor, the amount (including debits and credits), and
the transaction description (reflecting an explanation of what the expense was
for). If, after review of such documentation, Tenant desires additional
information of or from Landlord’s books and records including but not

 

-21-



--------------------------------------------------------------------------------

limited to invoices paid by Landlord or services contracts, Landlord shall
cooperate with Tenant by making all pertinent records available to Tenant, and
Tenant’s employees and agents for inspection. Tenant, and Tenant’s employees and
agents shall be entitled to make and retain photostatic copies of such records.
Tenant shall bear all costs of such audit it requests, except that if the audit
(as conducted and certified by the auditor) shows an aggregate overstatement of
Building Operating Costs and Common Area Operating Costs, on a combined basis,
of three percent (3%) or more, and Landlord’s independent nationally recognized
certified public accountants concur in such findings (or, in the absence of such
concurrence, such overstatement is confirmed by binding arbitration between the
parties conducted in Irvine, California by the American Arbitration Association
under the Commercial Arbitration Rules, using a single arbitrator selected by
the parties pursuant to such rules, or by such other dispute resolution
mechanism to which the parties may mutually agree in writing), then Landlord
shall bear all costs of the audit (and, if applicable, the arbitration or other
dispute resolution mechanism). If the arbitration or other dispute resolution
mechanism selected by the parties confirms that the Building Operating and
Common Area Operating Costs, on a combined basis, were not overstated by 3% or
more, then Tenant shall bear the cost of the audit and such arbitration or other
dispute resolution mechanism. If the agreed or confirmed audit shows an
underpayment of Building Operating Costs or Common Area Operating Costs by
Tenant, Tenant shall pay to Landlord, within thirty (30) days after the audit is
agreed to or confirmed, the amount of such underpayment, and, if the agreed or
confirmed audit shows an overpayment of Building Operating Costs or Common Area
Operating Costs by Tenant, Landlord shall reimburse Tenant for such overpayment.
The payment of any amounts pursuant to this Lease shall not preclude Tenant from
questioning the correctness of any Landlord’s Statement, provided that the
failure of Tenant to commence an audit thereof prior to the expiration of the
Review Period shall be conclusively deemed to be Tenant’s approval of the
applicable Landlord’s Statement.

 

5.14 Calculation of Base Building Operating Costs and Base Common Area Operating
Costs. Notwithstanding anything to the contrary set forth in this Article 5,
when calculating the Base Building Operating Costs and the Base Common Area
Operating Costs, such costs shall exclude (i) any Building Property Taxes or
Common Area Property Taxes levied or assessed by any governmental authority that
were not levied or assessed in calendar year 2005 (excluding the annual increase
in such taxes permitted under current law), or which are due to modifications or
changes made after 2005 in governmental laws or regulations, including but not
limited to the institution of a split tax roll, (ii) market-wide increases in
any of the components of Base Building Operating Costs or Base Common Area
Operating Costs over the amounts of such components, calculated on a per square
foot of rentable area basis, that were incurred for the building at 3121
Michelson Drive in 2005 if such increases are caused by extraordinary
circumstances or circumstances unknown to Landlord at the time of this Lease,
including, but not limited to, labor boycotts and strikes, (iii) utility rate
increases in excess of three percent (3%) per year over the amounts paid for
utilities, calculated on a per square foot of rentable area basis, for the 3121
Michelson building in 2005 if such increases are due to extraordinary
circumstances or circumstances unknown to Landlord at the time of this Lease,
including, but not limited to, conservation surcharges, boycotts, embargoes or
other shortages, and (iv) market-wide increases in property casualty and/or
liability insurance rates over the insurance rates, calculated on a per square
foot of rentable area basis, that were paid for the 3121 Michelson building in
2005 if such increases are due to extraordinary circumstances or circumstances
unknown to Landlord at the time of this Lease, including, but not limited to,
expiration or repeal of the Terrorism Risk Insurance Act, or other events
causing an unexpected increase in terrorism or earthquake insurance rates.

 

6. Abatement for Untenantability.

 

Notwithstanding any contrary provisions in this Lease, if the Premises or any
portion thereof are rendered untenantable and are not used by Tenant for the
operation of its business for a period of more than two (2) consecutive business
days (the “Eligibility Period”) as a result of (i) failure in the water, sewage,
air conditioning, heating, ventilating, vertical transportation or electrical
systems of the Building Property, (ii) Landlord’s failure to perform and
complete any repair it is required to make to the Premises under the terms of
this Lease, or (iii) any entry by Landlord into the Premises which actually
interferes with Tenant’s ability to conduct its business therein for general
office uses, Tenant’s Rent shall be reduced and abated after the expiration of
the Eligibility Period for such time as the Premises or such portion thereof
remain untenantable and are not used by Tenant for the operation of its
business, in the proportion that the Rentable Area of the portion of the
Premises rendered untenantable and not used by Tenant bears to the total
Rentable Area of the Premises. Notwithstanding the foregoing, there shall be no
abatement of Rent if the failure of Building Systems is caused primarily or
entirely by the negligence or willful misconduct of Tenant, its agents,
employees, contractors or licensees. Notwithstanding the foregoing, during any

 

-22-



--------------------------------------------------------------------------------

Rent abatement under this Lease, Tenant shall pay Landlord Additional Rent that
would otherwise be required under this Lease for all services and utilities
provided to and actually used by Tenant during the period of the Rent abatement.

 

7. Utilities and Services.

 

7.1 Landlord Obligations. Landlord shall furnish services and utilities to the
Premises in accordance with this Lease, including those described in this
Article 7, the cost of which shall be included in Building Operating Costs or,
if applicable, in Common Area Operating Costs, except as specifically provided
otherwise herein, during the periods from 8:00 a.m. to 6:00 p.m., Monday through
Friday and 8:00 a.m. to 1:00 p.m. Saturday, except National Holidays, and
subject to rules and regulations from time to time established by Landlord (such
hours and days of operation are herein called “Normal Working Hours”):

 

(a) HVAC. Landlord shall furnish heating, ventilation and air conditioning
(“HVAC”) in amounts reasonably necessary for the use and occupancy of the
Premises for normal office purposes during Normal Working Hours or such shorter
period as may be required by law, and in accordance with the standards for HVAC
services set forth on Exhibit “L” attached hereto and incorporated herein.
Tenant shall not, without Landlord’s prior written consent, use any equipment or
lighting or occupy the Premises with personnel so that the total amount of heat
generated by such use or occupancy exceeds the Building’s design load. In the
event Tenant’s use or occupancy of the Premises exceeds the Building’s design
load, and Tenant fails to cease such excess use or occupancy within ten (10)
days after notice thereof from Landlord, then Landlord shall have the right to
install any machinery or equipment which Landlord reasonably deems necessary to
restore temperature balance, including without limitation, modifications to the
standard HVAC equipment, and the cost thereof including the cost of installation
and any additional cost of operation and maintenance incurred thereby, shall be
paid by Tenant to Landlord upon demand by Landlord. Landlord makes no
representation with respect to the adequacy or fitness of the HVAC equipment in
the Building to maintain temperatures which may be required for, or because of,
any equipment of Tenant which is not contemplated on Exhibit “L”, and Landlord
shall have no liability for loss or damage in connection therewith; provided
that Landlord shall cause the HVAC system serving the Premises to provide HVAC
service consistent with the specifications on Exhibit “L”.

 

(b) Electricity. Landlord shall furnish to the Premises electric current to the
extent commercially reasonable and required for normal general office uses. The
Building electrical system will be capable of providing an average of at least
five (5) watts per square foot of Rentable Area to the Premises for lighting and
measured load. Landlord may establish commercially reasonable measures to
conserve energy and water, including but not limited to, automatic light shut
off after Normal Working Hours in unoccupied areas and efficient lighting forms,
so long as these measures do not unreasonably interfere with Tenant’s use of the
Premises. Without the prior written consent of Landlord, which Landlord will not
unreasonably withhold, Tenant shall not install or operate any machinery,
appliances or equipment in the Premises, which will (i) create a Design Problem,
(ii) have an adverse effect on the structural components of the Building or on
the Building Systems (including any demand on Building Systems or Building
Structure which is greater than their design loads), or (iii) result in a
violation of Applicable Laws; nor connect any apparatus, device, machinery,
appliances or equipment (except through electrical outlets in the Premises), for
the purpose of using electric current. Use of five (5) watts per square foot of
Rentable Area for power and lighting within the Premises per month (other than
electric current for Building HVAC) is referred to herein as the “Standard
Consumption Amount.” Tenant agrees to pay directly (instead of as part of
Building Operating Costs and in addition to Building Operating Costs payments
pursuant to Section 5.1) for the cost of electric current (at rates no higher
than that charged by the public utility providing similar service based on
average annual utility rates) used by Tenant in the Premises which exceeds the
Standard Consumption Amount. Landlord shall install a submeter on each floor or
floors of the Premises to determine the actual amount of electric current which
Tenant is utilizing from time to time. If such submeter indicates that Tenant’s
usage of electric current for power and lighting in the Premises (excluding
electric current for Building HVAC) exceeds the Standard Consumption Amount, and
that the allocation of electricity costs to all tenants in the Building through
Operating Costs is, therefore, materially distorted or unfair, then Tenant shall
pay directly (instead of as part of Building Operating Costs) for the actual
cost of such excess electric current usage plus any additional expense incurred
in keeping account of the electric current so consumed, on a monthly basis
within thirty (30) days after delivery of an invoice therefor. The Base Building
Operating Costs shall include the cost of providing the Standard Consumption
Amount to the Premises and other premises in the Building during the Base Year,
but not the cost of any excess electric current that may be used by Tenant or
other tenants during the Base Year.

 

-23-



--------------------------------------------------------------------------------

(c) Elevators. Landlord shall furnish service and passenger elevator services to
the Premises during Normal Working Hours. During all other hours, Landlord shall
furnish passenger elevator service with at least one elevator operating in the
elevator bank serving the Premises, and, by prior arrangement with Landlord’s
property manager, service elevator use. In addition, if Tenant requires extended
or uninterrupted use of the service elevator for other than normal deliveries to
the Premises (such as for a special move or alterations), then Landlord shall
provide service elevator use by prior arrangement with the manager of the
Building at no charge to Tenant, except that Tenant shall reimburse Landlord for
any actual out of pocket charges (including security personnel costs) incurred
by Landlord in providing such service elevator use after Normal Working Hours.
Landlord shall provide Tenant’s executives with card key access to the Building
service elevator, to permit such executives to travel on an express basis with
no stops between the Building’s rear service entrance and the floors of the
Premises, including the rooftop of the Building, subject to Landlord’s need to
provide other tenants with dedicated use of the service elevator from time to
time for moving into or out of the Building, for construction of tenant
improvements or for the movement of furniture, fixtures and equipment within the
Building.

 

(d) Water. Landlord shall make available hot and cold running water for normal
lavatory and drinking purposes and kitchen purposes to be drawn from the public
lavatory in the core of the floor or floors on which the Premises are located,
and shall also provide sewer lines servicing the existing public restrooms on
such floors.

 

(e) Janitorial. Landlord shall provide janitorial service five (5) nights per
week and window washing generally consistent with that furnished in other
first-class office buildings in Irvine, California. Landlord’s janitorial
services shall be consistent with the Cleaning Schedule attached to this Lease
as Exhibit “I”. Tenant will reasonably cooperate with any Building-wide
recycling programs to reduce the Building’s contribution to the waste stream.
Janitorial services shall include the transportation of trash and refuse from
the Premises to the Building’s central trash enclosure area during the times and
in the manner consistent with the janitorial services provided as needed.
Landlord shall not be required to provide other than Building standard
janitorial services for portions of the Premises used for storage, mailroom,
storage room or similar purposes, or preparing or consuming food or beverages,
nor shall Landlord be required to provide janitorial services to areas secured,
obstructed or locked by Tenant, or used as a lavatory, other than the lavatory
rooms shown on the floor plans of the Premises attached to this Lease as Exhibit
“C”. Landlord will provide Tenant with the use of a day porter for cleaning
services in the Premises on Tenant’s prior request from time to time.

 

(f) Access. Landlord shall furnish to Tenant, and Tenant’s employees,
contractors and agents access to the Premises and the Parking Structure and
other parking areas on a seven (7) day per week, twenty-four (24) hour per day
basis, subject to compliance with such reasonable security measures as shall
from time to time be in effect for the Building and/or the Park Place Project,
maintenance activities and subject to the rules and regulations described in
Section 12 below. Landlord shall provide to Tenant or cause to be delivered to
Tenant free of charge the initial access cards (and/or any other device) which
are necessary to enter the Building for each Tenant employee (up to a total of
six cards per 1,000 square feet of Rentable Area in the Premises). Landlord may
charge Tenant a reasonable fee, not to exceed Landlord’s actual cost, for any
access cards (or other device) requested by Tenant in addition to such initial
access cards. The access cards and/or other devices shall also provide
after-hours access to the Building.

 

(g) Lighting Replacement. Landlord shall provide light bulb, ballasts and tube
replacement for all Building Standard lights.

 

(h) Building Security. Landlord shall provide security equipment, procedures and
personnel for the Building which are comparable with those used in other
first-class office buildings in the Irvine area. Landlord may, at its option,
initiate additional security procedures from time to time as Landlord reasonably
deems necessary, including a central receiving station for all messengers to
tenants in the Building and a separate receiving point for all deliveries
through the loading dock. Landlord does not warrant the effectiveness of said
security equipment, procedures and personnel and Tenant shall have the right, at
Tenant’s expense, to provide additional security equipment or personnel in the
Premises, provided that Landlord is given reasonable access to the Premises

 

-24-



--------------------------------------------------------------------------------

and that any such security system installed by Tenant complies with all
applicable codes and shall not create any material security risk to the Building
or materially adversely affect the rights of other tenants in the Building. To
the extent that it is feasible at modest expense to link Tenant’s additional
security equipment and system for the Premises, if any, to the security system
for the Building, Landlord shall cooperate with Tenant to cause security access
cards or other devices provided to Tenant for access to the Building to provide
access to the Premises in connection with Tenant’s additional security system,
provided that all costs associated with such linking of Landlord’s and Tenant’s
security systems shall be borne solely by Tenant.

 

7.2 Extraordinary Services. Service and passenger elevator services, HVAC,
electricity, and access to and use of the loading dock facilities will be
available twenty-four (24) hours a day, subject to the provisions of this
Section 7.2. In addition to the other amounts payable by Tenant pursuant to this
Lease, Landlord may impose a direct charge on Tenant equal to the costs incurred
by Landlord in providing the service in question, and may establish reasonable
rules and regulations for any of the following: (a) the use of any HVAC or
electric current for Additional HVAC Equipment by Tenant at any time other than
during Normal Working Hours; (b) the usage of electric current in excess of the
normal amount of current used by other tenants in the Building or at any time
other than during Normal Working Hours; (c) Tenant’s usage of any services which
are not required under this Lease to be provided by Landlord to Tenant without
charge, but are so provided to Tenant at Tenant’s request, after notice to
Tenant of the charges for such services; (d) additional or unusual janitorial
services required because of any non-Building Standard improvements in the
Premises that by their nature require unique cleaning or additional cleaning
products or materials, the carelessness of Tenant, the unusual nature of
Tenant’s business (including the extensive operation of Tenant’s business other
than during Normal Working Hours); (e) the removal of any refuse and rubbish
from the Premises except for discarded material placed in wastepaper baskets and
left for emptying as an incident to Landlord’s normal cleaning of the Premises;
and (f) the cost of any transformers, additional risers, panel boards, and other
facilities, if required by Landlord to furnish power for Additional HVAC
Equipment in the Premises. The cost of providing HVAC outside of Normal Working
Hours shall be a per hour charge which is equal to the actual electrical energy,
labor (calculated on a per floor per hour basis), and fixed plant costs
(calculated on a per floor per hour basis) of running the HVAC system. Landlord
currently estimates that the utilities and services costs for providing HVAC
outside of Normal Working Hours will be approximately Fifty Dollars ($50.00) per
hour, per floor with a two (2) hour minimum on weekends or holidays and a one
(1) hour minimum on business days. The foregoing direct charges shall be payable
by Tenant directly to Landlord within thirty (30) days after submission of an
invoice therefor by Landlord.

 

7.3 Interruption in Utility Services. Landlord shall not be in default under
this Lease, nor be liable for damages or otherwise for failure, stoppage or
interruption of any services or utilities or unavailability of access to the
Building Property or the Park Place Project, nor shall the same be construed
either as an eviction of Tenant, or result in an abatement of Rent (except as
provided in Article 6), when such failure is caused by acts of God, accidents,
breakage, repairs, strikes, lockouts, other labor disputes, other force majeure
events, or by the making of repairs, alterations or improvements to the Premises
or the Building Property, or the limitation, curtailment, rationing or
restriction on supply of fuel, steam, water, electricity, labor or other
supplies or for any other condition beyond Landlord’s reasonable control,
including without limitation, any governmental energy conservation mandatory
program or legal requirement. Landlord shall use commercially reasonable efforts
to remedy interruptions in the furnishing of such services, utilities and
access. If any governmental entity imposes mandatory controls on Landlord or the
Park Place Project or any part thereof, relating to the services provided by
Landlord, or the reduction of emissions, Landlord may make such alterations to
the Building Property or any other part of the Park Place Project related
thereto and take such other steps as are necessary to comply with such controls
and guidelines, the cost of such compliance and alterations shall be included in
Building Operating Costs and/or Common Area Operating Costs, as applicable and
permitted by the terms of this Lease, and Landlord shall not be liable therefor,
for damages or otherwise, nor shall the same be construed either as an eviction
of Tenant, or result in an abatement of Rent.

 

7.4 Utility Deregulation. In the event any one or more utilities serving the
Building either have been, or are in the future, deregulated by the appropriate
governmental authorities having jurisdiction over such utilities so that more
than one provider of such deregulated utility may be permitted to serve the
Building, Landlord, in its sole and absolute discretion (but with the intent of
lowering Building Operating Costs), shall choose which provider(s) shall serve
the Building. So long as neither it, nor any affiliated entity, makes a profit
in doing so, Landlord shall have the right at any time and from time to time to
(i) act as the provider of any such utilities itself by co-generating

 

-25-



--------------------------------------------------------------------------------

or purchasing power and/or other utility services on behalf of Tenant, (ii) to
act as the sole energy aggregator to contract for power on Tenant’s behalf, and
(iii) to switch providers at any time. In no event, shall Tenant have any right
to contract with any party to provide any utilities to the Premises.

 

7.5 Emergency Generator. As part of the Base Building Improvements, Landlord
shall provide a pad, enclosure and two (2) 4” conduits and one (1) 2” conduit
from such pad to the main distribution panel in the Building sufficient for
Tenant to install and operate one emergency backup electrical generator to
provide back-up electrical service to the Premises when electricity is not
otherwise available to the Premises (the “Emergency Generator”). Subject to the
provisions of this Section 7.5, Tenant shall have the right, at its sole
expense, to install the Emergency Generator on the pad provided by Landlord, in
the location shown on Exhibit “O” attached hereto. If Tenant elects to install
the Emergency Generator, Tenant shall install such fuel tanks, fuel lines, power
and refrigeration lines, additional risers, conduits, feeders, switchboards,
appurtenances and/or additional electrical equipment in the Premises and/or the
Building (“Additional Electrical Equipment”) as may be necessary for the use of
the Emergency Generator, and Landlord shall permit Tenant to install, at
Tenant’s cost, the conduits, lines and pipes for power, refrigeration and water
between the Emergency Generator and the Premises. Landlord shall have the right
to approve plans and specifications for such Emergency Generator and the
Additional Electrical Equipment (“Generator Plans”), which approval shall not be
unreasonably withheld, and the schedule for Landlord’s review and response to
the submission of such plans shall be as set forth on Schedule 1 to the Tenant
Work Letter. Such Generator Plans shall include reasonable screening devices and
other appropriate reasonable improvements intended to visually screen the
Emergency Generator and Additional Electrical Equipment from view by visitors
and tenants in the Park Place Project and to mitigate the penetration of noise
or vibration from such Emergency Generator and Additional Electrical Equipment
into any other tenant’s or occupant’s premises or into the Common Area.
Landlord’s prior written approval must be obtained by Tenant as to the location
of the Emergency Generator and Additional Electrical Equipment in the Park Place
Project as well as the aesthetic and security aspects of the Emergency Generator
and the Additional Electrical Equipment to make sure they are consistent with
the quality of the Building and the Park Place Project, provided that any
aesthetic or security aspects of the installation of the Emergency Generator
that are set forth on the Generator Plans approved by Landlord shall not require
any further approval by Landlord hereunder. Landlord shall provide reasonable
access to Tenant for the installation, connection and maintenance of the
Emergency Generator and Additional Electrical Equipment. The Emergency Generator
and Additional Electrical Equipment shall not create any adverse impact on the
Building Systems or on the Park Place Project and must comply with (i) the
Generator Plans as approved by Landlord, and (ii) applicable insurance
regulations and Applicable Laws. No work on the installation of the Emergency
Generator shall be undertaken unless and until Landlord has reviewed and
approved the Generator Plans. After installation, at Tenant’s sole expense,
Tenant shall insure the Emergency Generator and Additional Electrical Equipment
as part of Tenant’s property consistent with the provisions of Section 11 below,
and Tenant, through a contractor reasonably approved by Landlord, shall maintain
and repair (and replace, if needed and if Tenant still desires to use the
Emergency Generator, in accordance with specifications and at Tenant’s cost) the
Emergency Generator and Additional Electrical Equipment in accordance with the
provisions of Section 9.1. Upon expiration or any earlier termination of this
Lease and all other leases under which Tenant occupies space in the Park Place
Project, the Emergency Generator and Additional Electrical Equipment may be
removed by Tenant provided Tenant can demonstrate that it paid for the cost of
such Emergency Generator and Additional Electrical Equipment (by showing that
Tenant paid a total amount for the costs of design and construction of its
initial Tenant Improvements in the Premises under this Lease together with the
tenant improvements constructed in other premises leased by Tenant in the Park
Place Project and the Emergency Generator and Additional Electrical Equipment
equal to or greater than the sum of (i) the original cost of the Emergency
Generator and Additional Electrical Equipment plus (ii) the total Tenant
Improvement Allowance paid by Landlord or its Affiliates to or on behalf of
Tenant). If Tenant is permitted to remove, and does remove the Emergency
Generator and Additional Electrical Equipment, then Tenant shall repair all
damage to the Park Place Project or any improvements therein caused by such
removal, including removal of the diesel fuel tank and related equipment and
restoration of the portion of the Common Area used to house such equipment. If
Tenant cannot demonstrate that it paid for the cost of the Emergency Generator
and Additional Electrical Equipment, then such equipment shall be surrendered
with the Premises and shall not be removed by Tenant upon expiration or any
earlier termination of this Lease and the other leases under which Tenant leases
premises in the Park Place Project. All testing, inspection, repair and
replacement of the Emergency Generator and Additional Electrical Equipment shall
be conducted by Tenant upon reasonable prior notice to Landlord or its Affiliate
or on a schedule reasonably approved by Landlord or its Affiliate, and shall be
conducted at such time(s) that will cause the least disruption to the operations
of other tenants in the Park Place Project as is reasonably

 

-26-



--------------------------------------------------------------------------------

practicable. Upon the expiration or earlier termination of this Lease, Tenant
shall provide Landlord and its Affiliates with a report from a qualified
environmental consultant which confirms that there has been no leakage of diesel
fuel outside of the diesel fuel tank installed by Tenant in connection with the
Emergency Generator, or if there has been any such leakage, Tenant shall
immediately remediate such leakage at Tenant’s sole cost and expense and Tenant
shall indemnify the Landlord Indemnified Parties in accordance with Section 10.3
with respect to such leakage. Tenant will reasonably consider sharing the
Emergency Generator with Landlord or another tenant or giving up Tenant’s rights
under this Section 7.5 if Landlord has another tenant that desires to use the
Emergency Generator and Tenant does not need to use it on an exclusive basis. In
any event, if Tenant fails to install the Emergency Generator by the end of the
twenty-fourth (24th) month following the 2007 Commencement Date, then Tenant’s
rights under this Section 7.5 shall lapse and Landlord may allow one or more
other tenants to use the pad and conduits as determined by Landlord in
Landlord’s sole discretion.

 

8. Alterations.

 

8.1 Restriction on Alterations.

 

(a) The construction of the initial Tenant Improvements to the Premises shall be
governed by the terms of the Tenant Improvement Letter attached hereto as
Exhibit “E.” Tenant may make alterations, additions or improvements to the
Premises after the Commencement Date (collectively, “Alterations”) which do not
create a Design Problem (as defined in Paragraph 8.1(c)), provided Tenant
submits its plans, including floor load calculations, for such Alterations to
Landlord at least ten (10) business days prior to commencement of construction
of such Alterations (except as to decorative items, minor repairs or
installations of trade fixtures, furniture and equipment for which plans are not
required) and subject to Landlord’s consent to the extent required under
Paragraph 8.1(b). Alterations shall be scheduled through Landlord and each of
Tenant’s contractors shall cooperate and coordinate with Landlord and Landlord’s
contractor so that there shall be no disruption of the Building Systems or
Service Facilities or of any other construction on or in the Park Place Project.
Within ten (10) days after receipt of the plans for Alterations, Landlord shall
inform Tenant, in good faith, whether such Alterations will create a Design
Problem. If Landlord indicates that such Alterations will create a Design
Problem, Landlord will have five (5) additional days to inform Tenant of its
disapproval, and the specific Design Problems which are the reasons for such
disapproval, and what changes or conditions could be made or satisfied to
eliminate the Design Problems and obtain Landlord’s approval. Under no
circumstances shall Tenant make any Alterations that create a Design Problem
without Landlord’s prior consent, which Landlord may withhold in its discretion.

 

(b) If the proposed Alterations in, to or about the Premises or the Building
individually or cumulatively will not create a Design Problem, Tenant may make
such Alterations with the prior written consent of Landlord, which Landlord
shall not unreasonably withhold or delay beyond ten (10) days following request
for the consent and any submittal of plans required hereunder, and which may
only be conditioned upon (i) the right to reasonably approve the plans and
specifications for any work provided that Landlord shall not disapprove such
plans if a Design Problem is not created, (ii) the right to require reasonable
supplemental construction insurance satisfactory to Landlord and naming Landlord
as an additional insured, (iii) reasonable requirements as to the manner in
which or the time or times at which work may be performed and (iv) the right to
approve the contractor or contractors to perform the Alterations, which approval
shall not be unreasonably withheld or delayed. No approval shall be required to
(A) paint or cover walls, (B) for the installation of the floor covering,
provided the manner of installing the floor covering is subject to Landlord
approval, (C) for the installation of trade fixtures, furniture and equipment
which do not create a Design Problem, or (D) for the installation of any other
minor interior decorative alterations which do not create a Design Problem and
do not cost in excess of $25,000.00 per job, provided that any such painting or
installation shall be subject to the notice requirement set forth in Paragraph
8.1(a).

 

(c) All Alterations shall be compatible with the Park Place Project and
completed in accordance with Landlord’s reasonable, non-discriminatory
requirements, Applicable Laws, all applicable rules, regulations and
requirements of governmental authorities and all applicable reasonable rules,
regulations and requirements of insurance carriers. The outside appearance of
the Building shall not be affected by any Alteration, the use of the Building
shall not be materially, adversely affected by any Alteration and no Alteration
shall materially weaken or impair the structural strength of the Building or
create the potential for unusual expenses to be incurred upon the removal of the
Alterations and the restoration of the Premises upon the termination of this
Lease unless Tenant agrees to pay for the incremental removal cost caused by the
non-typical Alterations. No part of the

 

-27-



--------------------------------------------------------------------------------

Building outside of the Premises shall be materially, adversely affected by any
Alteration; the proper functioning of the Building structure, Building Systems
and Service Facilities shall not be materially, adversely affected by any
Alteration (nor shall any Alteration involve or permit the installation of
equipment or other fixtures or improvements which exceeds the capacities of the
Building structure or Building Systems unless Tenant authorizes Landlord to
modify, at Tenant’s expense, the Building Systems to increase such capacity and
such modification does not otherwise create a Design Problem) and there shall be
no Alteration which materially, adversely interferes with Landlord’s free access
to the Building Systems or materially, adversely interferes with the moving of
Landlord’s equipment to or from the enclosures containing the Building Systems.
No Alteration shall materially, adversely affect any other tenant or occupant of
the Project. Any Alteration that violates any of the foregoing restrictions of
this Paragraph 8.1(c) shall be deemed to create a “Design Problem.”

 

8.2 Costs and Protections. Tenant shall pay to Landlord Landlord’s out-of pocket
costs to third party consultants for reviewing and inspecting all Alterations to
assure full compliance with all of Landlord’s requirements in the entire
Premises. Landlord does not expressly or implicitly covenant or warrant that any
plans or specifications submitted by Tenant are safe or that the same comply
with any applicable laws, ordinances, codes, rules or regulations. If requested
by Landlord, Tenant shall provide Landlord with copies of all contracts,
receipts, paid vouchers, and any other documentation (including, without
limitation, “as-built” drawings, air/water balancing reports, permits and
inspection certificates) in connection with the construction of such
Alterations. Tenant shall promptly pay all costs incurred in connection with all
Alterations. Any increase in any tax, assessment or charge levied or assessed as
a result of any Alterations shall be payable by Tenant in accordance with
Article 5.

 

8.3 Removal and Surrender of Fixtures and Alterations. All Alterations and all
Tenant Improvements installed in the Premises which are attached to, or built
into, the Premises, shall become the property of Landlord and, except as
otherwise provided in this Lease, shall be surrendered with the Premises, as a
part thereof, at the end of the Term; provided, however, Landlord may, by
written notice to Tenant at least thirty (30) days prior to the end of the Term,
require Tenant to remove any Alterations or Tenant Improvements designated by
Landlord to be removed at the time of Landlord’s approval thereof, and to repair
any damage to the Premises, the Building Property and any other part of the Park
Place Project caused by such removal, all at Tenant’s sole expense and to the
reasonable satisfaction of Landlord. Any articles of personal property including
business and trade fixtures not attached to, or built into, the Premises,
machinery and equipment, free-standing cabinet work, and movable partitions,
which were installed by Tenant in the Premises as part of the Tenant
Improvements or otherwise, shall be and remain the property of Tenant and may be
removed by Tenant at any time during the Term as long as Tenant is not in
default hereunder (following the lapse of any applicable notice and cure
periods) and provided that Tenant repairs to Landlord’s reasonable satisfaction
any damage to the Premises, the Building Property and any other part of the Park
Place Project caused by such removal. With respect to Tenant Improvements
attached to or built into the Premises, Landlord and Tenant shall each own
undivided interests in such Tenant Improvements to the extent, in the case of
Landlord, provided or paid for by Landlord, and, in the case of Tenant, the
portion of the cost of such Tenant Improvements paid for by Tenant. For purposes
of the insurance requirements of Section 11.5, Landlord shall be deemed to have
an insurable interest in all of the Tenant Improvements and Alterations in the
Premises during the Term, as between Landlord and Tenant, and the same shall be
surrendered with the Premises on termination of this Lease, as set forth above.

 

8.4 Standard Window Covering. Subject to the provisions of Exhibit “E” hereto,
Tenant shall use the Building standard window covering as specified by Landlord
and Landlord reserves the right to approve or disapprove of interior
improvements visible from the ground level outside the Building on wholly
aesthetic grounds. Such improvements must be submitted for Landlord’s written
approval prior to installation, or Landlord may remove or replace such items at
Tenant’s sole expense upon at least twenty (20) days prior notice to Tenant.

 

9. Maintenance and Repairs.

 

9.1 Tenant’s Obligations. Except for Landlord’s obligations specifically set
forth in this Lease, Tenant shall, at Tenant’s sole expense, keep the Premises
and every part thereof clean and in good condition and repair and perform all
reasonably required maintenance and repairs to the Premises.

 

9.2 Landlord’s Obligations. Landlord shall maintain the Building Common Area and
Common Area, including the Building Systems and lobbies, stairs, elevators,
corridors, restrooms, all exterior landscaping and

 

-28-



--------------------------------------------------------------------------------

windows serving the Building, and the roof, foundation and other structural
components of the Building itself, and all Building Systems (including those
portions of Building Systems located within the Premises) except for damage not
insured under Landlord’s insurance policies (excluding normal wear and tear),
caused by the negligence or willful misconduct of Tenant, or any assignees or
subtenants permitted hereunder, or employees, or agents of Tenant. Any of such
repairs necessitated by the active or passive negligence, willful misconduct of
Tenant, or any assignees or subtenants permitted hereunder, or employees, or
agents of Tenant shall be performed by Landlord, at Tenant’s sole cost and
expense. The maintenance for the Building, including without limitation the
roof, foundation and other structural components of the Building and Common
Areas and all Building Systems shall be subject to Landlord’s sole management
and control and shall be operated and maintained in such manner as Landlord in
its sole and absolute discretion, shall determine so long as it is at least
comparable to that of other similar buildings in the John Wayne Airport
submarket of Orange County, California. Tenant shall immediately notify Landlord
of any damage to the Premises or any other need for repair to any aspect of the
Premises or the Building Property. Subject to Article 12 of this Lease, Landlord
shall repair and maintain with commercially reasonable diligence after notice
thereof from Tenant, defects in, and damage to, the Building Systems installed
by Landlord and serving or located on the Premises. If such maintenance and
repair is required in part or in whole by the active or passive negligence or
willful misconduct of Tenant, its agents, employees, or contractors, Tenant
shall pay to Landlord the cost of such maintenance and repairs, except to the
extent Tenant has been relieved of such liability under Section 11.6 of this
Lease. Landlord shall not be liable for any injury to or interference with
Tenant’s business arising from any repairs, maintenance, alteration or
improvement in or to any portion of the Building or Park Place Project,
including the Premises, or in or to the fixtures, appurtenances and equipment
therein. Further, neither Landlord nor any partner, director, officer, agent or
employee of Landlord shall be liable for any damage caused by other lessees or
persons in or about the Building Property, or for any consequential damages
arising out of any loss of use of the Premises or any equipment or facilities
therein by Tenant or any person claiming through or under Tenant. Landlord has
made no representations regarding the condition of the Premises, the Building
Property, the Common Area or the Park Place Project, except as specifically set
forth in this Lease. Tenant waives the provisions of California Civil Code
Section 1941 with respect to Landlord’s obligation to maintain the tenantability
of the Premises. As a material inducement to Landlord entering into this Lease,
Tenant waives and releases its right to make repairs at Landlord’s expense under
Section 1942 of the California Civil Code or under any other law, statute or
ordinance now or hereafter in effect, and Tenant waives and releases the right
to terminate this Lease under Section 1932(1) of the California Civil Code or
any similar or successor statute.

 

10. Hazardous Material.

 

10.1 Environmental Laws. For purposes of this Lease, the term “Hazardous
Material” means any chemical, substance, material, controlled substance, object,
condition, waste or combination or components thereof, whether injurious by
themselves or in conjunction with other materials, which is or may be hazardous
to human health or safety or to the environment due to its radioactivity,
ignitability, corrosivity, reactivity, explosivity, toxicity, carcinogenicity,
infectiousness or other harmful or potentially harmful properties or effects,
including, without limitation, petroleum and petroleum products, asbestos,
radon, polychlorinated biphenyls (PCBs) and all of those chemicals, substances,
materials, controlled substances, objects, conditions, wastes or combinations or
components thereof which are now or become in the future listed, defined or
regulated in any manner in any Environmental Law or other federal, state or
local law based upon, directly or indirectly, such properties or effects.
“Environmental Laws” means any law governing the use, disposal, storage or
generation of any Hazardous Material, including but in no way limited to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980;
the Hazardous Materials Transportation Act; the Resource Conservation and
Recovery Act; and the California Health & Safety Code; as such laws may be
amended from time to time, and in the regulations adopted and publications
promulgated from time to time pursuant to said laws.

 

10.2 Tenant’s Covenants. Tenant hereby represents, warrants and covenants that,
except for limited quantities of standard office and janitorial supplies: (a)
Tenant’s business operations in the Premises do not and will not involve the
use, storage or generation of Hazardous Material without Landlord’s prior
written consent (which consent may be withheld in Landlord’s sole and absolute
discretion); (b) Tenant shall not cause or permit any Hazardous Material to be
brought upon, stored, manufactured, generated, blended, handled, recycled,
disposed of, used or released on, in, under or about the Premises or the Park
Place Project by Tenant (which, for the purposes of this Article 10, is deemed
to include Tenant’s agents, employees, contractors, subtenants, assigns and
invitees); and (c) Tenant shall keep, operate and maintain the Premises in
compliance with all, and shall not permit the Premises to

 

-29-



--------------------------------------------------------------------------------

be in violation of any, Environmental Law or other federal, state or local
environmental, health and/or safety related law, decision of the courts,
ordinance, rule, regulation, code, order, directive, guideline, permit or permit
condition currently existing and as amended, enacted, issued or adopted in the
future which is applicable to the Premises. Without limiting the foregoing,
Tenant shall promptly provide all information and materials with respect to the
Premises and Tenant’s use or occupancy thereof as may be required by
governmental authorities having jurisdiction.

 

10.3 Indemnification. Tenant shall indemnify, protect, defend and hold the
Landlord Indemnified Parties harmless from any and all claims, judgments,
damages, penalties, enforcement actions, taxes, fines, remedial actions,
liabilities, losses, costs and expenses (including, without limitation,
attorneys’ fees, litigation, arbitration and administrative proceeding costs,
expert and consultant fees and laboratory costs), which arise during or after
the Term in whole or in part as a result of the presence or suspected presence
of any Hazardous Material, in, on, under or about the Premises, the surface or
subsurface of the Park Place Project and/or other properties due to Tenant’s
activities, or failure to act, on or about the Premises and/or the Park Place
Project. Without limiting the foregoing, if any Hazardous Material is found in
the soil, surface or ground water in, on, under or about the Park Place Project
at any time during or after the Term, the presence of which was caused by
Tenant, Tenant shall, at its sole cost and expense, promptly take all actions as
are necessary to return the Premises and the Park Place Project to the condition
existing prior to the introduction or release of such Hazardous Material in
accordance with applicable Environmental Laws and Landlord’s prior written
approval, which approval shall not be unreasonably withheld. If Tenant shall
fail to comply with the provisions of this Section 10.3 within five (5) days
after written notice by Landlord, or such shorter time as may be required by any
applicable Environmental Laws or in order to minimize any hazard to persons or
property, Landlord may, but shall not be obligated to, arrange for such
compliance directly or as Tenant’s agent through contractors or other parties
selected by Landlord, at Tenant’s sole cost and expense, without limiting
Landlord’s other remedies under this Lease or applicable law. The provisions of
this Section 10.3 shall survive the expiration or earlier termination of the
Lease.

 

10.4 Landlord Representations. Landlord represents to Tenant that, to the best
knowledge of Landlord, the Building and the Premises will be delivered to Tenant
on the Delivery Date in compliance with all Applicable Laws, including all
applicable Environmental Laws and the Americans with Disabilities Act of 1990,
as such laws are interpreted and enforced on the Delivery Date. Landlord further
represents to Tenant that to the best knowledge of Landlord, based on a review
of the environmental reports and studies provided to Landlord upon its
acquisition of the Park Place Project, no Hazardous Materials currently are
located on the Building Property or the Premises in an amount or in a manner
that would be materially adverse to Tenant or in violation of applicable
Environmental Laws, as such laws are currently interpreted and enforced on the
date hereof. Any costs or expenses incurred by Tenant with respect to the
removal or remediation of Hazardous Materials located in the Premises or the
Building in violation of the foregoing representation by Landlord regarding
Hazardous Materials, shall be reimbursed to Tenant by Landlord within thirty
(30) days after a written demand by Tenant supported by reasonable written
detail concerning the source and type of Hazardous Materials discovered by
Tenant in or about the Premises and the cost of such removal or remediation;
provided that Tenant shall first notify Landlord of the presence of such
Hazardous Materials and allow Landlord a reasonable period to undertake such
removal and remediation at Landlord’s expense prior to Tenant undertaking such
removal or remediation. For purposes hereof, the phrase “the best knowledge of
Landlord” shall mean the present, actual knowledge of the Property Manager
directly employed by Landlord or any of its Affiliates at the Park Place
Project. Tenant acknowledges that Landlord has provided Tenant with copies of
(i) Environmental Assessment Update, Park Place 3333-3355 Michelson Drive,
Irvine, CA prepared by Allwest Environmental, Inc., dated February 9, 2004 and
(ii) Phase I Environmental Site Assessment of Park Place II, located at
2957-3309 Michelson Drive, Irvine, CA 92612 prepared by ENSR International,
dated July, 2004, which Landlord represents are the most recent environmental
studies for the Building Property in Landlord’s possession.

 

10.5 Indemnification. Landlord shall indemnify, protect, defend and hold Tenant
and Tenant’s officers, employees and contractors harmless from any and all
claims, judgments, damages, penalties, enforcement actions, taxes, fines,
remedial actions, liabilities, losses, costs and expenses (including, without
limitation, attorneys’ fees, litigation, arbitration and administrative
proceeding costs, expert and consultant fees and laboratory costs), which arise
during or after the Term in whole or in part as a result of the presence or
suspected presence of any Hazardous Material, in, on, under or about the
Building, the surface or subsurface of the Park Place Project and/or other
properties due to Landlord’s activities, or failure to act, on or about the
Building and/or the Park Place Project. Without limiting the foregoing, if any
Hazardous Material is found in the soil, surface or ground water in, on, under

 

-30-



--------------------------------------------------------------------------------

or about the Park Place Project at any time during or after the Term, the
presence of which was caused by Landlord and if such presence is in violation of
Environmental Laws and directly affects Tenant, Landlord shall, at its sole cost
and expense, promptly take all actions as are necessary to return the Building
and the Park Place Project to the condition existing prior to the introduction
or release of such Hazardous Material in accordance with applicable
Environmental Laws. The provisions of this Section 10.5 shall survive the
expiration or earlier termination of this Lease.

 

11. Insurance; Waiver of Subrogation.

 

11.1 Liability Insurance. Tenant shall at all times during the Term (and prior
to the Term with respect to any activity of Tenant hereunder at the Building
Property) and at its own cost and expense procure and continue in force workers’
compensation insurance, Employer’s Liability Insurance and Commercial General
Liability insurance adequate to protect Tenant and Landlord against liability
for injury to or death of any person or damage to property in connection with
the use, operation or condition of the Premises. The limits of liability under
the workers’ compensation insurance policy shall be at least equal to the
statutory requirements therefor, and the limits of liability under the
Employer’s Liability Insurance policy shall be at least One Million Dollars
($1,000,000). The Commercial General Liability insurance for injuries to persons
and for damage to property at all times shall be in an amount of not less than
Three Million Dollars ($3,000,000) per occurrence and Six Million Dollars
($6,000,000) general aggregate, Combined Single Limit, for injuries to
non-employees and property damage. Not more frequently than once each two (2)
years, if, in the reasonable opinion of the holder of an Underlying Mortgage or
of the insurance broker retained by Landlord, the amount of Employer’s Liability
or Commercial General Liability coverage at that time is not adequate based on
the amounts of such coverages then customarily being maintained by other office
tenants in the John Wayne Airport submarket of Orange County, Tenant shall
increase the insurance coverage as required by either Landlord’s lender or
Landlord’s insurance consultant to amounts that are then customarily being
maintained by other office tenants in such submarket.

 

11.2 Omitted.

 

11.3 Omitted.

 

11.4 Policy Requirements.

 

(a) All insurance that Tenant is required to maintain hereunder shall be issued
by responsible insurance companies that are qualified to do business in the
State of California and are reasonably acceptable to Landlord. Insurance
companies rated A VII or better by Best’s Insurance Reports shall be deemed
acceptable.

 

(b) Each policy shall be written on an “occurrence” basis and shall have a
deductible or deductibles, if any, which do not exceed the deductible amount(s)
maintained by similarly situated tenants in first-class, buildings in Irvine,
California. Each policy shall name Landlord and Landlord’s property manager,
lender, and such other parties as Landlord may reasonably designate from time to
time, as additional insureds, as their interests may appear, and copies of
certificates evidencing the existence and amounts of such insurance and further
evidencing that such insurance is in full force and effect, shall be delivered
to Landlord by Tenant at least ten (10) days prior to Tenant’s occupancy of any
portion of the Premises, and in any event, prior to any activity of Tenant
hereunder at the Park Place Project. If required by Landlord for its
underwriting purposes, Tenant shall provide Landlord with copies of all policies
and endorsements thereto within twenty (20) days after notice. No such policy
shall be cancelable except after ten (10) days written notice to Landlord but in
no event shall there be any interruption in coverage. Tenant shall, at least ten
(10) days prior to the expiration of any such policy, furnish Landlord with
renewals or “binders” thereof. Should Tenant at any time neglect or refuse to
provide the insurance required by this Lease, or should such insurance be
cancelled, Landlord shall have the right, but not the duty, to procure the same
and Tenant shall pay the cost thereof as Additional Rent promptly upon
Landlord’s demand.

 

(c) The policies of insurance that Tenant is required to maintain shall be
primary and non-contributing with, and not in excess of any other insurance
available to Landlord. The cost of defending any claims made against any of the
policies Tenant is required to carry may be included in any of the limits of
liability for such policies. Tenant shall immediately report to Landlord, and
promptly thereafter confirm in writing, the occurrence of any injury, loss or
damage incurred by Tenant, or Tenant’s receipt of notice or knowledge of any
claim by a third party or any occurrence that might give rise to such claims. It
shall be the responsibility of Tenant not to violate nor knowingly permit to be
violated any condition of the policies required by this Lease.

 

-31-



--------------------------------------------------------------------------------

(d) If any of the liability insurance policies required to be maintained by
Tenant pursuant to this Article 11 contains aggregate limits which apply to
operations of Tenant other than those operations which are the subject of this
Lease, and such limits are diminished by more than Two Hundred Thousand Dollars
($200,000) after any one or more incidents, occurrences, claims, settlements, or
judgments against such insurance, Tenant shall take immediate steps to restore
aggregate limits or shall maintain other insurance protection for such aggregate
limits.

 

11.5 Landlord’s Requirements. Landlord shall, at all times during the Term
hereof, at its sole cost and expense (subject to reimbursement in accordance
with Article 5) procure and maintain in force full replacement cost insurance of
the type commonly referred to as an “all risk of physical loss” or “causes of
loss – special form” policy, including earthquake and terrorism insurance to the
extent required by any Underlying Mortgage (as defined in Section 18.1) or
deemed commercially practicable by Landlord, and commercial general liability
insurance and such other insurance insuring Landlord and the Building Property,
including the tenant improvements and alterations from time to time located in
the Premises, against all risks and all other hazards as are customarily insured
against, in Landlord’s reasonable judgment, by others similarly situated and
operating like properties. Landlord shall procure and maintain in force (subject
to reimbursement in accordance with Article 5) a commercially reasonable amount
(or an amount as required by any Underlying Mortgage) of rental loss insurance
during the Term of this Lease.

 

11.6 Waiver of Subrogation. Landlord and Tenant each hereby releases the other,
and waives its entire right of recovery against the other for any direct or
consequential loss or damage arising out of or incident to the perils covered by
the property insurance policy or policies carried by, or required to be carried
by, the waiving party pursuant to this Lease (including deductible amounts),
whether or not such damage or loss may be attributable to the negligence of
either party or their agents, invitees, contractors, or employees. Each
insurance policy carried by either Landlord or Tenant in accordance with this
Lease shall include a waiver of the insurer’s rights of subrogation to the
extent necessary.

 

12. Damage or Destruction.

 

12.1 Agreement Governs. The provisions of this Lease, including this Article 12,
constitute an express agreement between Landlord and Tenant with respect to any
and all damage to, or destruction of, all or any part of the Premises, the
Building or any other portion of the Building Property by fire or other casualty
(“Damage”) and no statute or regulation which is inconsistent with this Article
12, now or hereafter in effect, including without limitation, Sections 1932(2)
and 1933(4) of the California Civil Code, shall have any application to this
Lease with respect to any damage or destruction to all or any part of the
Premises, the Building or any other portion of the Park Place Project. This
Article 12 shall not affect the provisions of Article 16 below, subject to
Section 11.6.

 

12.2 Obligation to Repair. If the Premises, access thereto within the Building
Property or Building Systems serving the Premises suffer Damage, subject to all
other terms of this Article 12, Landlord shall diligently repair the Premises as
set forth herein and in accordance with any Underlying Mortgage. Upon any Damage
to the Premises, Landlord shall repair the Building Property and Premises,
including, without limitation, the Tenant Improvements and Alterations installed
in the Premises to the extent such repairs are covered by the available
insurance proceeds from Landlord’s insurance policies; provided that if the cost
of such repair of the Tenant Improvements and Alterations by Landlord exceeds
the insurance proceeds received by Landlord, such shortfall shall be paid by
Tenant to Landlord prior to Landlord’s repair of the Damage. Tenant shall be
responsible for repairing or restoring any furniture, fixtures and equipment
within the Premises. Upon termination of this Lease due to any Damage, the
proceeds of insurance shall be paid to Landlord and Tenant as their interests
appear in the insured property. Landlord shall not be liable for any loss of
business, inconvenience or annoyance to Tenant arising from any Damage or any
repair or restoration of any portion of the Premises, the Building or other
portion of the Park Place Project as a result of any Damage.

 

-32-



--------------------------------------------------------------------------------

12.3 Major Damage to Premises.

 

(a) If the Premises, the Building or the Parking Structure, or access thereto,
or the Building Systems and/or Service Facilities serving the Premises suffer
Damage, Landlord shall give Tenant written notice (the “Repair Notice”) stating
the estimated length of time that will be required to repair the Damage as soon
as reasonably possible after such Damage, but in no event later than thirty (30)
days following the date of such Damage (or 30 days after Landlord is informed of
the Damage in the case of Damage that is not readily apparent from a visual
inspection of the Building Property). If the repair of the Damage cannot, in the
reasonable opinion of Landlord as set forth in the Repair Notice, be
substantially completed within 210 days after the date of the Damage, without
payment of overtime or other premium, then Landlord shall have the option, to be
exercised at the time of the Repair Notice to Tenant either to: (i) terminate
this Lease as of the date specified in Landlord’s Repair Notice which is not
less than sixty (60) days nor more than ninety (90) days after the date of
Landlord’s Repair Notice to Tenant (although rent shall be abated until such
termination in the manner and to the extent provided in Section 12.6); or (ii)
to repair the Damage in accordance with Section 12.2, in which event this Lease
shall continue in full force and effect, subject to Tenant’s First Termination
Option under subsection (b), and rent shall be abated in the manner and to the
extent provided in Section 12.6. Notwithstanding anything to the contrary
contained in this Lease, if the proceeds from insurance maintained by Landlord
plus any amount paid by Tenant pursuant to Section 12.2 above will not be
sufficient to cover the cost of repairs to the Tenant Improvements and
Alterations in the Premises and if Tenant fails to pay timely the shortfall to
Landlord for the construction of such work that Tenant is required to pay under
the terms of this Lease, and as a result thereof, Landlord actually encounters a
delay in completing the restoration/repair of the Tenant Improvements and
Alterations, then the rent shall not abate during any period such proceeds and
payments are not available pursuant to the terms hereof for the repair of the
Tenant Improvements and Alterations in the Premises.

 

(b) If the Premises, the Building or the Parking Structure or access thereto, or
the Building Systems and/or Service Facilities serving the Premises suffer
Damage so that the Premises are rendered untenantable (or a material portion of
the Premises is rendered untenantable and the remaining portion is not
sufficient to allow Tenant to effectively conduct its business therein) (a
“Tenant Damage Event”) and the repair thereof cannot, in the reasonable opinion
of Landlord as set forth in the Repair Notice, be substantially completed within
210 days after the date of the Damage, Tenant shall have the option to terminate
this Lease (“Tenant’s First Termination Option”). Tenant shall have thirty (30)
days from Tenant’s receipt of the Repair Notice to exercise Tenant’s First
Termination Option by written notice to Landlord. If Tenant exercises Tenant’s
First Termination Option, this Lease shall terminate as of a date specified in
Tenant’s notice which is not less than sixty (60) days nor more than ninety (90)
days after Tenant’s notice to Landlord of the exercise of Tenant’s First
Termination Option. In addition to Tenant’s other rights set forth in this
Article 12 and elsewhere in this Lease, and notwithstanding anything to the
contrary in this Lease, if the Parking Structure suffers Damage such that the
holders of twenty percent (20%) or more of the total number of Parking Structure
Devices which Landlord is then obligated to provide to Tenant under Article 26
are unable to use such Parking Devices to park in the Park Place Project, and if
Landlord does not provide Reasonable Substitute Parking (as defined below) to
Tenant within one (1) week after the date of such Damage (or after Landlord is
informed of such Damage in the case of Damage that is not readily apparent from
a non-intrusive visual inspection of the Parking Structure) to replace the
Parking Structure Devices which Landlord is then obligated to provide to Tenant
under Article 26, then Tenant’s rent for all its Parking Structure Devices shall
abate for the period of time that the Parking Structure or Reasonable Substitute
Parking is unavailable for use by twenty percent (20%) or more of the holders of
such Parking Structure Devices. As used herein, “Reasonable Substitute Parking”
shall mean parking for passenger automobiles located at one or more locations
(x) within a four (4) block radius of the Building, and/or (y) more than four
(4) blocks from the Building but within two miles of the Building provided that
Landlord, at its expense, provides a regular shuttle service consistent with the
shuttle service required for the users of the Permanent Off-Site Parking Devices
under Section 26.3 of this Lease between the Park Place Project and such
substitute parking location or locations that are more than four (4) blocks from
the Building. With respect to any substitute parking spaces provided by
Landlord, Tenant shall pay for the monthly parking fees for such parking spaces
at the lesser of (i) the rates charged by the parking operator/owner of such
substitute parking location for such spaces, or (ii) the rates payable by Tenant
for parking pursuant to this Lease, and Tenant shall not be obligated to pay the
parking charges for the Parking Devices replaced by such substitute parking
spaces during such substitution/replacement.

 

(c) In the event of a Tenant Damage Event, and if this Lease does not terminate
pursuant to the other provisions of this Article 12, then if Landlord fails to
substantially complete the repair of such Damage comprising a Tenant Damage
Event on or before the date (the “Outside Completion Date”) which is 270 days
after

 

-33-



--------------------------------------------------------------------------------

the date of such Damage, Tenant shall have the option, exercisable by written
notice to Landlord within thirty (30) days after the Outside Completion Date, to
terminate this Lease (“Tenant’s Second Termination Option”). The Outside
Completion Date shall be extended by delays in the completion of the repair of
the Damage comprising a Tenant Damage Event to the extent caused by force
majeure events (other than the casualty that caused the Damage and such
extension not to exceed sixty (60) days) or by Tenant, its agents, employees or
contractors. If Tenant exercises Tenant’s Second Termination Option, this Lease
shall terminate as of a date specified in Tenant’s termination notice which is
not less than sixty (60) days nor more than ninety (90) days after Tenant’s
notice to Landlord of the exercise of Tenant’s Second Termination Option.

 

12.4 Damage During Last Year.

 

(a) If, during the last year of the Term (as the same may have been extended) a
Tenant Damage Event occurs and the repair thereof cannot, in the reasonable
opinion of Landlord as set forth in the Repair Notice, be completed within a
period equal to fifty percent (50%) of the remaining portion of the Term at the
time of the Tenant Damage Event, then Tenant shall have the option to terminate
this Lease (“Tenant’s Third Termination Option”). If Landlord determines that
all or a portion of the Premises cannot be repaired within such period, Tenant
shall have thirty (30) days from Tenant’s receipt of the Repair Notice to
exercise Tenant’s Third Termination Option by written notice to Landlord. If
Tenant exercises Tenant’s Third Termination Option, this Lease shall terminate
as of a date specified in Tenant’s notice which is not less than thirty (30)
days nor more than sixty (60) days after Tenant’s notice to Landlord of the
exercise of Tenant’s Third Termination Option.

 

(b) In addition to Landlord’s rights under Sections 12.2 and 12.3, if, during
the last year of the Term (as the same may have been extended) a Tenant Damage
Event occurs and the repair thereof cannot, in the reasonable opinion of
Landlord as set forth in the Repair Notice, be completed within a period equal
to fifty percent (50%) of the remaining portion of the Term at the time of the
Tenant Damage Event, then Landlord shall have the option, to be exercised by
written notice to Tenant within thirty (30) days after Landlord’s delivery of
the Repair Notice, either (i) to make such repairs within a reasonable time, in
which event this Lease shall continue in full force and effect subject only to
Tenant’s Third Termination Option or (ii) to terminate this Lease as of a date
specified in Landlord’s notice which is not less than thirty (30) days nor more
than sixty (60) days after Landlord’s notice to Tenant to terminate this Lease.

 

12.5 Major Damage to Building or Project. Without limiting the provisions of
Sections 12.2, 12.3 and 12.4, if the Building or the Project suffers major and
material Damage which, in Landlord’s reasonable opinion as set forth in the
Repair Notice, cannot be repaired within 270 days after the date of such Damage
(without payment of overtime or other premium), or if the Building or the
Project is so extensively damaged as to render it economically unviable for its
existing use, in Landlord’s reasonable opinion, after the repair thereof, or if
insurance proceeds will not be sufficient to cover the cost of repairs to the
Building and the Project (other than the Tenant Improvements and Alterations),
and such shortfall of insurance proceeds exceeds Three Million Dollars
($3,000,000) and is not a result of Landlord’s failure to maintain the insurance
required under Section 11.5 above, then Landlord shall have the option, to be
exercised by written notice to Tenant within thirty (30) days after Landlord’s
delivery of the Repair Notice, either to: (a) terminate this Lease as of the
date no less than sixty (60) days nor more than ninety (90) days after
Landlord’s termination notice to Tenant and rent shall be abated in the manner
and to the extent set forth in Section 12.6 (provided, however, Landlord may
only exercise such termination right if it concurrently terminates the leases of
all other tenants of the Building); or (b) subject to Section 12.2, repair and
rebuild the Building and Project with reasonable diligence, in which event this
Lease shall continue in full force and effect and rent shall be abated in the
manner and to the extent provided in Section 12.6, unless Tenant has the right
and exercises its right to terminate this Lease pursuant to Sections 12.3 or
12.4.

 

12.6 Rent Abatement. If the Premises or any portion thereof is rendered
untenantable and is not used for the operation of its business by Tenant as a
result of Damage, Tenant’s Rent shall be abated for such time as the Premises or
such portion thereof remain untenantable and are not used by Tenant, in the
proportion that the Rentable Area of the portion of the Premises rendered
untenantable and not used by Tenant bears to the total Rentable Area of the
Premises.

 

-34-



--------------------------------------------------------------------------------

13. Eminent Domain.

 

13.1 Taking. In case the whole of the Premises, or such part thereof or of the
Building Property as shall substantially interfere with Tenant’s use and
occupancy thereof, shall be taken by any lawful power or authority by exercise
of the right of eminent domain, or sold to prevent such taking, within ninety
(90) days after receipt of notice of such taking, either Tenant or Landlord may
terminate this Lease effective as of the date possession is required to be
surrendered to said authority. If such portion of the Building Property is so
taken or sold so as to require, in the reasonable opinion of Landlord, a
substantial alteration or reconstruction of the remaining portions thereof, or
which renders the Building Property economically inviable for its use as
presently intended, or requires cancellation of substantially all tenant leases
in the Building, this Lease may be terminated by Landlord, as of the date of the
vesting of title under such taking or sale, by written notice to Tenant within
sixty (60) days following notice to Landlord of the date on which said vesting
will occur. Except as provided herein, Tenant shall not because of such taking
assert any claim against Landlord or the taking authority for any compensation
because of such taking, and Landlord shall be entitled to receive the entire
amount of any award without deduction for any estate or interest of Tenant.
Tenant shall have no claim against Landlord for the value of any unexpired
portion of the Term of this Lease, other than for prepaid Rent. If the amount of
property or the type of estate taken shall not substantially interfere with
Tenant’s use of the Premises and this Lease has not been terminated, Landlord
shall be entitled to the entire amount of the award without deduction for any
estate or interest of Tenant and in such event, Landlord shall promptly proceed
to restore the Premises to substantially their condition prior to such partial
taking, and the Rent shall be abated in proportion to the time during which, and
to the part of the Premises of which, Tenant shall be so deprived on account of
such taking and restoration. Notwithstanding the foregoing, during any Rent
abatement under this Lease, Tenant shall continue to be obligated to pay
Landlord Additional Rent for all services and utilities provided to and actually
used by Tenant during the period of the Rent abatement. Nothing contained in
this Article 13 shall be deemed to give Landlord any interest in, or prevent
Tenant from seeking any award against the taking authority for, the taking of
personal property and fixtures belonging to Tenant or for relocation or business
interruption expenses recoverable from the taking authority.

 

13.2 Temporary Taking. If all or any portion of the Premises are condemned or
otherwise taken for public or quasi-public use for a limited period of time,
this Lease shall remain in full force and effect and Tenant shall continue to
perform all of the terms, conditions and covenants of this Lease, including
without limitation, the payment of Base Rent and all other amounts required
hereunder. Tenant shall be entitled to receive the entire award made in
connection with any other temporary condemnation or other taking attributable to
any period within the Term. Landlord shall be entitled to the entire award for
any such temporary condemnation or other taking which relates to a period after
the expiration of the Term or which is allocable to the cost of restoration of
the Premises. If any such temporary condemnation or other taking terminates
prior to the expiration of the Term, Landlord shall restore the Premises as
nearly as possible to the condition prior to the condemnation or other taking,
at Tenant’s sole cost and expense; provided that Tenant shall receive the
portion of the award attributable to such restoration.

 

13.3 Condemnation Award Tenant’s assignment of its interest in any condemnation
award to Landlord is conditioned upon its legal right to prosecute a separate
claim in the condemnation proceeding for any relocation award to which it may be
entitled, for any furniture, trade fixtures or other fixtures which Tenant is
entitled to remove at the termination of this Lease and which are subject to the
taking, and for the unamortized cost of any improvements paid for by Tenant and
for any relocation or other business disruption loss Tenant incurs as a result
of such taking.

 

14. Assignment and Subletting.

 

14.1 Limitation.

 

(a) Tenant shall not directly or indirectly, voluntarily or involuntarily
assign, mortgage or otherwise encumber all or any portion of its interest in
this Lease or in the Premises (collectively, “Assignment”) or permit the
Premises to be occupied by anyone other than Tenant or Tenant’s employees or
sublet the Premises (collectively, “Sublease”) or any portion thereof without
obtaining the prior consent of Landlord, which, subject to Sections 14.3 and
14.4, will not be unreasonably withheld, and any such attempted Assignment or
Sublease (collectively, “Transfer”) without such prior written consent shall be
null and void and of no effect and shall, at the option of Landlord, constitute
an incurable Event of Default under this Lease; provided that, in the case of a
Sublease only, such unapproved Sublease shall be an Event of Default only if
Tenant fails to terminate or rescind such Sublease within ten (10) business days
following a notice from Landlord to Tenant of such unapproved Sublease.

 

-35-



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing Paragraph 14.1(a) or Section 14.3, Tenant
shall have the right, after notice thereof to Landlord, in accordance with
Section 14.2, to Transfer all or a portion of the Premises, or the leasehold
hereunder, to an Affiliate (or a combination of Affiliates) or Successor of
Tenant. For purposes hereof, an “Affiliate” or “Successor” of Tenant is an
entity Controlling, under common Control with or Controlled by Tenant, including
an entity resulting from a merger or consolidation by Tenant, so long as the new
or surviving entity has a credit rating (or, if Tenant does not then have a
published credit rating from Standard & Poors, Fitch or Moodys, a net worth)
sufficient, in the reasonable opinion of Landlord, to enable it to satisfy the
remaining obligations under this Lease (if an Assignee) or Sublease (if a
sublessee), but excluding, in each case, any entity formed to avoid the
restrictions on Transfer by Tenant hereunder and excluding any agency or
department of the United States Government. For purposes of this definition, the
word “Control,” as used above, means with respect to a Person that is a
corporation, the right to exercise, directly or indirectly, more than fifty
percent (50%) of the voting rights attributable to the shares of the controlled
corporation and, with respect to a Person that is not a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of the controlled Person. The word
“Person” means an individual, partnership, trust, corporation, firm or other
entity. Any such Affiliate or Successor of Tenant must expressly assume in
writing a pro rata share of Tenant’s obligations hereunder in the proportion
that the number of square feet of Rentable Area of the Premises subleased or
assigned to such Affiliate or Successor of Tenant bears to the total number of
square feet of Rentable Area in the Premises, without relieving Tenant of any
liability hereunder.

 

14.2 Notice of Intent to Assign or Sublet. If Tenant desires at any time to
Transfer the Premises or any portion thereof, it shall first give Landlord a
notice (the “Transfer Notice”) specifying (a) the size and location of the space
Tenant purposes to Transfer (the “Transfer Space”); (b) the effective date of
the proposed Transfer (which shall not be less than fifteen (15) business days
after the Transfer Notice) and the term for the proposed Transfer; (c) the name
of the proposed assignee, subtenant, transferee or occupant (“Transferee”), (d)
the nature of the proposed Transferee’s business to be carried on in the
Transfer Space, (e) the terms and provisions of the proposed Transfer, and (f)
such financial information as Landlord may reasonably request concerning the
proposed Transferee.

 

14.3 Landlord’s Options. At any time within ten (10) business days after
Landlord’s receipt of all of the information required in the Transfer Notice,
Landlord may by written notice to Tenant elect to:

 

(a) sublease itself the Transfer Space specified in the Transfer Notice, for the
term proposed, in the case of a proposed Sublease,

 

(b) take an Assignment of Tenant’s leasehold estate specified in the Transfer
Notice in the case of a proposed Assignment, or

 

(c) terminate this Lease as to the entire Transfer Space specified in the
Transfer Notice, in the case of a proposed Assignment or Sublease for all or
substantially all of the remaining Term, with a proportionate abatement in the
rent payable hereunder.

 

In the event Landlord elects to Sublease or take an Assignment from Tenant as
described in Paragraphs (a) and (b) above, the rent payable by Landlord shall be
the rent that would have been payable to Tenant under such proposed Transfer,
with Landlord and Tenant sharing the Profits, if any, under such Sublease or
Assignment to Landlord in the same manner as is set forth in Section 14.5. If
Landlord elects to terminate this Lease as to the Transfer Space as described in
Paragraph (c) above, then Landlord shall pay to Tenant, at the same times and in
the same amounts, the share of Profits that Tenant would have received from a
Transfer of such Transfer Space on the terms provided in the Transfer Notice. In
the event Landlord elects any of the options set forth in Paragraphs (a), (b)
and (c) above, the effective date of the Assignment or Sublease by Tenant to
Landlord (or, if applicable, the termination of the Lease by Landlord) shall be
the date specified by Tenant in the Transfer Notice, or if elected by Landlord,
up to ninety (90) days thereafter. After any such election by Landlord, Landlord
shall be entitled to re-lease or sub-sublease the Transfer Space in Landlord’s
discretion. In the event Landlord elects any of the options set forth in
Paragraphs (a), (b) and (c) above with respect to a portion of the Premises, (i)
Tenant shall at all times provide

 

-36-



--------------------------------------------------------------------------------

reasonable and appropriate access to such portion of the Premises and use of any
common facilities in the Premises, (ii) Landlord shall have the right to use
such portion of the Premises subject to Landlord’s election without the consent
of Tenant, and (iii) Tenant shall reimburse Landlord for the reasonable cost of
any demising wall necessary to separate the Transfer Space from the remainder of
the Premises. If Tenant does not consummate a Transfer with respect to the
Transfer Space within one hundred eighty (180) days after the Transfer Notice,
Tenant shall, if Tenant continues to contemplate a Transfer, deliver a new
Transfer Notice and Landlord shall again have the options set forth in this
Section 14.3.

 

14.4 Conditions for Landlord’s Consent.

 

(a) If Landlord does not elect any of the options set forth in Paragraphs (a),
(b) and (c) of Section 14.3, Landlord shall, within the ten (10) business day
period specified in Section 14.3, notify Tenant whether Landlord consents to the
Transfer specified in the Transfer Notice, which consent shall be unreasonably
withheld; provided, however, that Landlord’s refusal to consent to any Transfer
shall be deemed reasonable if:

 

(1) omitted;

 

(2) The Transferee intends to use the Transfer Space for purposes which are not
permitted under this Lease;

 

(3) The Transferee intends to use the Transfer Space for purposes in violation
of the terms of any other lease in the Building, it being understood that the
purpose for which any Transferee intends to use the Transfer Space may not be in
violation of this Lease;

 

(4) The Transferee has been involved in bona fide negotiations with Landlord for
space in the Building within the preceding six (6) months;

 

(5) In the event of a Sublease, the configuration of the Transfer Space would
violate Applicable Laws;

 

(6) The Transferee is a government (or subdivision or agency thereof) that is
not an existing tenant or occupant or is otherwise an existing tenant or
occupant of the Park Place Project (if Landlord or its Affiliates then have
space available in the Park Place Project to accommodate such tenant’s space
requirements);

 

(7) The Transferee is, in the reasonable judgment of Landlord, insolvent or does
not have the financial capacity to perform the obligations to be assumed for the
term of the Transfer; or

 

(8) The Transferee or any director, officer, partner, member or Person
Controlling such Transferee is included on the anti-terrorism list maintained by
the Office of Foreign Assets Control or such Transferee fails or refuses to
deliver to Landlord a certification that, to its actual knowledge, neither the
Transferee nor any director, officer, partner, member or Person Controlling the
Transferee is included on the anti-terrorism list maintained by the Office of
Foreign Assets Control.

 

(b) If Landlord consents to any Transfer under this Section 14.4, Tenant may
thereafter within one hundred eighty (180) days after Landlord’s consent, but
not later than the expiration of said one hundred eighty (180) days, enter into
such Transfer of the Transfer Space, upon the same terms and conditions as are
set forth in the Transfer Notice furnished by Tenant to Landlord pursuant to
Paragraph 14.2.

 

(c) As a condition to Landlord’s consent to any Sublease, such Sublease shall
provide that it is subject and subordinate to this Lease and to all Underlying
Mortgages; that Landlord may enforce the provisions of the Sublease, including
collection of Rent; that the cost of any modification to the Premises, Building
and/or Park Place Project arising from or as a result of the Sublease shall be
the sole responsibility of Tenant; that in the event of termination of this
Lease for any reason, including without limitation a voluntary surrender by
Tenant, or in the event of any reentry or repossession of the Premises by
Landlord, Landlord may, at its option, either (i) terminate the Sublease or (ii)
take over all of the right, title and interest of Tenant, as sublessor, under
such Sublease, in which

 

-37-



--------------------------------------------------------------------------------

case the Transferee shall attorn to Landlord, but that nevertheless Landlord
shall not (1) be liable for any previous act or omission of Tenant under such
Sublease, (2) be subject to any defense or offset previously accrued in favor of
the Transferee against Tenant, or (3) be bound by any previous modification of
any Sublease made without Landlord’s written consent, or by any previous
prepayment by the Transferee of more than one month’s rent. Notwithstanding
anything to the contrary in this Lease, if Tenant or any proposed Transferee
claims that Landlord has unreasonably withheld or delayed its consent under this
Section or otherwise has breached or acted unreasonably under this Article 14,
their sole remedies shall be declaratory judgment and an injunction for the
relief sought without any monetary damages, the parties stipulating to seek an
expedited judgment of a court of competent jurisdiction and further agreeing
that injunctive relief is an appropriate remedy for Landlord’s failure to
reasonably consent to a proposed Transfer in that damages may be uncertain and
difficult to determine, provided, however, that if Tenant gives Landlord a
second notice, following the lapse of the period for Landlord’s approval or
disapproval under Section 14.4, stating that Tenant will incur damages as a
result of Landlord’s failure to consent, and if Landlord still fails to consent
to the Transfer within ten (10) days after such second notice, then the proposed
Transfer shall be deemed approved by Landlord. Notwithstanding any other
provision hereof, Tenant hereby waives any remedy of terminating this Lease,
either on its own behalf and, to the extent permitted under all Applicable Laws,
on behalf of the proposed Transferee as a result of Landlord’s failure or
refusal to consent to a proposed Transfer.

 

14.5 Profits.

 

(a) If there are any Profits (as defined in Paragraph 14.5(b) below) from any
Transfer, Tenant shall pay fifty percent (50%) of such Profits to Landlord as
Additional Rent. Landlord’s share of Profits shall be paid to Landlord within
five (5) business days after receipt thereof by Tenant. The payments of Profits
to Landlord shall be made on a monthly basis as Additional Rent with respect to
each Transfer separately, subject to an annual reconciliation on each
anniversary date of the Transfer. If the payments to Landlord under this Section
during the twelve (12) months preceding each annual reconciliation exceed the
amount of Profits determined on an annual basis, then Landlord shall refund to
Tenant the amount of such overpayment or credit the overpayment against Tenant’s
future obligations under this Section, at Tenant’s option. If Tenant has
underpaid its obligations hereunder during the preceding twelve (12) months,
Tenant shall immediately pay to Landlord the amount owing after the annual
reconciliation.

 

(b) For purposes of this Article 14, “Profits” are defined as all cash or cash
equivalent amounts and sums which Tenant (including any Affiliate or Successor
of Tenant or other entity related to Tenant) receives on an annual basis from
any Transferee, directly or indirectly, in consideration for the occupancy of
the Premises or any portion thereof, less Base Rent and Escalation Rent pursuant
to Article 5 of the Lease paid during each such annual period by Tenant
attributable pro rata based on Rentable Area of the Transfer Space after Tenant
first recovers from such amounts paid by the Transferee the sum of all out of
pocket costs and expenses incurred by Tenant in connection with the Transfer to
such Transferee, including (i) any additional tenant improvement costs paid to
Tenant’s Transferee by Tenant; (ii) reasonable leasing commissions paid by
Tenant in connection with the Transfer; (iii) other economic concessions
(planning allowance, lease takeover payments, moving expenses, etc.) paid by
Tenant to or on behalf of the Transferee in connection with the Transfer; (iv)
reasonable costs incurred by Tenant in advertising the Transfer Space; and (v)
Tenant’s reasonable attorneys’ fees paid by Tenant in connection with the
Transfer. Any lump sum payment received by Tenant from a Transferee shall be
treated like any other amount so received by Tenant for the applicable annual
period and, if given in consideration for occupancy of the Premises, shall be
utilized in computing Profits in accordance with the foregoing. All Profits and
the components thereof shall be subject to audit by Landlord or its
representatives at reasonable times. Tenant shall deliver to Landlord, upon
request, any information reasonably required by Landlord to calculate and/or
substantiate the amount of Profits hereunder.

 

14.6 No Release of Tenant’s Obligations. No Transfer shall relieve Tenant of its
obligation to pay the Rent and to perform all of the other obligations to be
performed by Tenant hereunder. The acceptance of Rent by Landlord from any other
person shall not be deemed to be a waiver by Landlord of any provision of this
Lease or to be a consent to any Transfer. Consent to one Transfer shall not be
deemed to constitute consent to any subsequent Transfer.

 

-38-



--------------------------------------------------------------------------------

14.7 Transfer is Assignment. If Tenant is a corporation which under the then
current guidelines published by the Commissioner of Corporations of the State of
California is not deemed a public corporation, or is an unincorporated
association or partnership, the transfer, assignment or hypothecation of any
stock or interest in such corporation, association or partnership in the
aggregate in excess of fifty percent (50%) shall be deemed an Assignment
hereunder.

 

14.8 Assumption of Obligations. Each Transferee, other than Landlord, shall
assume, as provided in this Section 14.8, all obligations of Tenant under this
Lease and shall be and remain liable jointly and severally with Tenant for the
payment of the Rent, and for the performance of all of the terms, covenants,
conditions and agreements herein contained on Tenant’s part to be performed for
the term of this Lease; provided, however, that the Transferee shall be liable
to Landlord for Rent only in the amount set forth in the Transfer. No Assignment
shall be binding on Landlord unless the Transferee or Tenant shall deliver to
Landlord a counterpart of the Assignment and an instrument in recordable form
which contains a covenant of assumption by the Transferee reasonably
satisfactory in substance and form to Landlord and consistent with the
requirements of this Section 14.8, but the failure or refusal of the Transferee
to execute such instrument of assumption shall not release or discharge the
Transferee from its liability as set forth above.

 

14.9 Costs. Tenant agrees to reimburse Landlord for Landlord’s reasonable costs
and attorneys’ fees incurred in connection with the processing and documentation
of any requested Transfer whether or not Landlord consents to the Transfer or
the same is finally consummated, not to exceed $4,000 in each instance.

 

15. Project Coordination.

 

15.1 Right of Entry. Landlord and its agents and representatives shall have the
right, at all reasonable times, but in such manner as to cause as little
disturbance to Tenant as reasonably practicable, to enter the Premises for
purposes of inspection, to post notices of non-responsibility, to protect the
interest of Landlord in the Premises, to supply janitorial service and any other
services to be provided by Landlord hereunder, to perform all required or
permitted work therein, including the erection of scaffolding, props and other
mechanical devices for the purpose of making alterations, repairs or additions
to the Premises or the Building which are provided for in this Lease or required
by law and to perform environmental or other testing of the Premises or the
Building Property. Locks to the Premises, including interior areas, shall be
keyed consistent with the keying system for the Building. Landlord and its
agents and representatives shall also have the right, at all reasonable times,
to show the Premises to prospective tenants (during the last year of this
Lease), lessors of superior leases, mortgagees, prospective mortgagees or
prospective purchasers of the Building. No such entry shall be construed under
any circumstances as a forcible or unlawful entry into, or a detainer of, the
Premises, or an eviction of Tenant, and Tenant hereby waives any claim against
Landlord or its agents or representatives for damages for any injury or
inconvenience to or interference with, Tenant’s business or quiet enjoyment of
the Premises. Notwithstanding the foregoing, Landlord shall have access to the
Premises for the purposes described in this Section 15.1, provided that (a)
Landlord’s activities hereunder will not unreasonably interfere with or
adversely affect Tenant’s use of the Premises, (b) Landlord will provide to
Tenant reasonable advance notice of any entry to the Premises, and (c) nothing
will be done hereunder that would permanently alter the aesthetics or the
utility of the Premises for Tenant’s permitted use without Tenant’s prior
written consent. In entering the Premises, Landlord shall use all efforts to
minimize any interference with or disruption of Tenant’s operations.

 

15.2 Building and Common Areas. Landlord may install, repair, replace, renovate,
alter, expand, improve or relocate improvements within the Building Common Area
and Common Area or any other portion of the Park Place Project, make changes to
any of the Building Common Area and Common Area, and otherwise manage and
operate the Common Area as Landlord may deem appropriate and in compliance with
the requirements of Section 1.2(a) of this Lease.

 

15.3 Name. Landlord may adopt any name for the Building and/or Park Place
Project and Landlord reserves the right to change the name and/or the address of
the Building and/or Park Place Project or any part thereof at any time and to
install signs of the character and size Landlord deems appropriate on the
exterior of the Building, subject to Landlord’s compliance with Article 29.

 

-39-



--------------------------------------------------------------------------------

16. Indemnification and Waiver.

 

16.1 Indemnity by Tenant. Tenant shall indemnify, protect, defend and hold
harmless, Landlord, its officers, directors, shareholders, partners, members,
agents, attorneys, employees, any affiliate of Landlord, including without
limitation, any corporations or any other entities Controlling, Controlled by or
under common Control with Landlord, the Parties (as defined in the REA) and
their respective successors and assigns (collectively, “Landlord Indemnified
Parties”), from and against any and all claims, suits, demands, liability,
damages and expenses, including attorneys’, expert witnesses’ and consultants’
fees and costs (collectively, “Indemnified Claims”), arising from or in
connection with Tenant’s use or alteration of the Premises or the conduct of its
business or from any activity performed or permitted by Tenant in or about the
Premises, the Building or any part of the Park Place Project during the Term or
prior to the Commencement Date if Tenant has been provided access to the
Premises, the Building or any part of the Park Place Project for any purpose, or
arising from any breach or default in the performance of any obligation on
Tenant’s part to be performed under the terms of this Lease, or arising from
Tenant’s use of the Building Systems or Service Facilities in excess of their
capacity or arising from any other act, neglect, fault or omission of Tenant or
any of its officers, agents, directors, contractors, employees, subtenants,
assignees, licensees or invitees. If any action or proceeding is brought against
any of the Landlord Indemnified Parties in connection with any Indemnified
Claims, Tenant, upon notice from Landlord, shall defend the same at Tenant’s
expense with counsel approved by Landlord, which approval shall not be
unreasonably withheld. Tenant’s obligations under this Section 16.1 shall
survive the expiration or earlier termination of this Lease.

 

16.2 Waiver. As a material part of the consideration to the Landlord for
entering into this Lease, Tenant hereby assumes all risk of, and releases,
discharges and holds harmless Landlord from and against any and all liability to
Tenant for, damage to property or injury to persons in, upon or about the
Premises from any cause whatsoever except that which is caused by the gross
negligence or willful misconduct of Landlord. In no event shall Landlord be
liable to Tenant for any injury to any person in or about the Premises or damage
to the Premises or for any loss, damage or injury to any property of Tenant
therein or by any malfunction of any utility or other equipment, installation or
system, or by the rupture, leakage or overflow of any plumbing or other pipes,
including without limitation, water, steam and refrigeration lines, sprinklers,
tanks, drains, drinking fountains or similar cause in, about or upon the
Premises, the Building or any other portion of the Park Place Project unless
such loss, damage or injury is caused by the gross negligence or willful
misconduct of Landlord.

 

16.3 Indemnity of Tenant. Notwithstanding the provisions of Sections 16.1 and
16.2 to the contrary, but subject to the limitation on Landlord’s liability set
forth in Section 35.18 and subject to Section 11.6, Landlord shall indemnify,
protect, defend and hold harmless Tenant and its officers, directors, partners,
agents, shareholders, attorneys, employees and any affiliate of Tenant,
including without limitation, any corporations or any other entities
Controlling, Controlled by or under common Control with Tenant and their
respective successors and assigns (collectively, “Tenant Indemnified Parties”),
from and against any Indemnified Claims (but excluding injury to or interference
with Tenant’s or any Tenant Indemnified Parties’ business and any consequential
damages), to the extent arising or resulting from (i) the negligence or willful
misconduct of Landlord, or any of its agents, contractors or employees (but only
to the extent such agents, contractors and employees are acting within the scope
of their relationship with Landlord); and/or (ii) the default in the performance
by Landlord of any obligations on Landlord’s part to be performed under the
terms of this Lease; provided, however, that Landlord’s indemnity shall not
apply or extend to any Indemnified Claims which are covered by any insurance
maintained by Tenant or any Tenant Indemnified Parties (or which would have been
covered had Tenant obtained the insurance required under the provisions of this
Lease). If any action or proceeding is brought against Tenant or any other
Tenant Indemnified Parties by reason of any such Indemnified Claims indemnified
by Landlord as set forth hereinabove, Landlord, upon notice from Tenant, shall
defend the same at Landlord’s expense with counsel approved by Tenant, which
approval shall not be unreasonably withheld. Landlord’s obligations under this
Section 16.3 shall survive the expiration or earlier termination of this Lease.

 

17. Definition of Landlord.

 

The term “Landlord” as used in this Lease, so far as covenants or obligations on
the part of Landlord are concerned, shall be limited to mean and include only
the owner or owners, at the time in question, of the fee title of the Premises
or the lessees under ground leases of the Land or master leases of the Building,
if any. In the event of any transfer, assignment or other conveyance of any such
title, Landlord herein named (and in case of any subsequent transfer or
conveyance, the then grantor) shall be automatically freed and relieved from and
after the date of such transfer, assignment or conveyance of all liability for
the performance of any covenant or obligation on

 

-40-



--------------------------------------------------------------------------------

the part of Landlord contained in this Lease thereafter to be performed. Without
further agreement, the transferee of such title shall be deemed to have assumed
and agreed to observe and perform any and all obligations of Landlord hereunder,
during its ownership of the Premises. Landlord may transfer its interest in the
Premises without the consent of Tenant and such transfer or subsequent transfer
shall not be deemed a violation on Landlord’s part of any term or condition of
this Lease.

 

18. Subordination.

 

18.1 Subordination. This Lease is subject and subordinate to all mortgages,
trust deeds, and ground and underlying leases (the “Underlying Mortgages”) which
now exist or may hereafter be executed affecting the Building Property and to
all renewals, modifications, consolidations, replacements and extensions of any
such Underlying Mortgages. This clause shall be self-operative and no further
instrument of subordination need be required by any mortgagee, ground lessor or
beneficiary, affecting any Underlying Mortgage in order to make such
subordination effective. Tenant, however, shall execute promptly any certificate
or document that Landlord may request to effectuate, evidence or confirm such
subordination, and failure to do so shall be an Event of Default under this
Lease if such failure continues for ten (10) days after a second notice from
Landlord following the expiration of the first 10 day period.. Notwithstanding
the foregoing, Landlord agrees to provide to Tenant upon execution and delivery
of this Lease, a non-disturbance agreement (“Non-Disturbance Agreement”) from
each holder of an existing Underlying Mortgage (individually and collectively, a
“Mortgagee”) whose encumbrance or lien affecting the Building Property is at
such time superior to the leasehold estate created hereby. The final form of any
such Non-Disturbance Agreement shall be in a commercially reasonable form
reasonably agreed upon by Landlord and Tenant and provided by the holder of each
Underlying Mortgage who is required to provide a Non-Disturbance Agreement, and
which, at a minimum, shall contain, in substance, those provisions set forth in
Exhibit “M” attached hereto. Landlord represents and warrants to Tenant that as
of the date of execution and delivery of this Lease, there are no Underlying
Mortgages now affecting the Land, Project and/or the Building which are superior
to this Lease. Notwithstanding anything to the contrary contained herein, with
respect to any Underlying Mortgage hereafter executed affecting the Building
Property, this Lease shall be subordinated thereto only if the Mortgagee enters
into a commercially reasonable form of subordination, non-disturbance and
attornment agreement reasonably approved by Landlord, Tenant and such Mortgagee
and which, at a minimum, shall contain, in substance, those provisions set forth
in Exhibit “M” attached hereto.

 

18.2 Attornment. If Landlord’s interest in the Building Property is sold or
conveyed upon the exercise of any remedy provided for in any Underlying
Mortgage, or otherwise by operation of law: (a) at the election of the new
owner, Tenant will attorn to and recognize the new owner as Tenant’s landlord
under this Lease, and upon request, Tenant shall enter into a new lease,
containing all of the terms and provisions of this Lease, with such new owner
for the remaining term hereof, or, at the election of such new owner, this Lease
shall automatically become a new lease between Tenant and such new owner, upon
the terms and provisions hereof for the remaining term hereof, and Tenant will
confirm such attornment and new lease in writing within fifteen (15) days after
request (Tenant’s failure to do so will constitute an Event of Default if such
failure continues for ten (10) days after a second notice from such new owner
following the expiration of the first 15 day period); and (b) the new owner
shall not be (i) liable for any act or omission of Landlord under this Lease
occurring prior to such sale or conveyance (without limiting the new owner’s
obligations to make repairs to the Building required under this Lease even
though such repairs were left undone by the prior Landlord), or (ii) subject to
any offset, abatement or reduction of rent because of any default of Landlord
under this Lease occurring prior to such sale or conveyance.

 

18.3 Notice from Tenant. Tenant shall give written notice to the holder of any
Underlying Mortgage whose name and address have been previously furnished to
Tenant of any act or omission by Landlord which Tenant asserts as giving Tenant
the right to terminate this Lease or to claim a partial or total eviction or any
other right or remedy under this Lease or provided by law. Tenant further agrees
that if Landlord shall have failed to cure any default within the time period
provided for in this Lease, then the holder of any Underlying Mortgage shall
have an additional thirty (30) days within which to cure such default or if such
default cannot be cured within that time, then such additional time as may be
provided in the Non-Disturbance Agreement if within such thirty (30) days such
holder has commenced and is diligently pursuing the remedies necessary to cure
such default (including, but not limited to commencement of foreclosure
proceedings, if necessary to effect such cure), in which event this Lease shall
not be terminated while such remedies are being so diligently pursued.

 

-41-



--------------------------------------------------------------------------------

19. Intentionally Omitted.

 

20. Surrender of Premises and Removal of Property.

 

20.1 No Merger. The voluntary or other surrender of this Lease by Tenant, a
mutual cancellation or a termination hereof, shall not constitute a merger, and
shall, at the option of Landlord, terminate all or any existing subleases or
shall operate as an assignment to Landlord of any or all subleases affecting the
Premises.

 

20.2 Surrender of Premises. Upon the Termination Date, or upon any earlier
termination hereof, Tenant shall quit and surrender possession of the Premises
to Landlord in as good order and condition as the Premises are now or hereafter
may be improved by Landlord or Tenant, reasonable wear and tear and repairs
which are Landlord’s obligation and Damage from casualty excepted. Upon such
termination, Tenant shall inform Landlord of all combinations on locks, safes
and vaults, if any, in the Premises and shall, without expense to Landlord,
remove or cause to be removed from the Premises, all debris and rubbish, all
furniture, equipment, business and trade fixtures, free-standing cabinet work,
movable partitioning and other articles of personal property owned by Tenant or
installed or placed by Tenant at its expense in the Premises, and all similar
articles of any other persons claiming under Tenant unless Landlord exercises
its option to have any subleases or subtenancies assigned to Landlord, and
Tenant shall repair all damage to the Premises and the Building Property
resulting from such removal. Prior to surrendering the Premises, Tenant shall
repair any damage caused by the removal of Tenant’s property, including Tenant’s
signs, and any Alterations designated in writing by Landlord (at the time of
plan approval by Landlord) to be removed, including without limitation, the
repair of the floor, and the patching and painting of the walls, all at Tenant’s
sole cost and expense. As a matter of clarification, this section shall survive
the termination of this Lease and a breach of this Section 20.2 entitles
Landlord, after notice and lapse of any applicable cure periods, to all of its
remedies hereunder including the indemnity under Section 16.1.

 

20.3 Disposal of Property. In the event of the expiration of this Lease or other
permissible termination of this Lease by Landlord as provided in this Lease, any
property of Tenant not removed by Tenant upon the expiration of the Term of this
Lease, or within forty-eight (48) hours after a termination by reason of
Tenant’s Event of Default, shall be considered abandoned and Landlord may remove
any or all of such property and dispose of the same in any manner or store the
same in a public warehouse or elsewhere for the account of, and at the expense
and risk of, Tenant. If Tenant shall fail to pay the costs of storing any such
property after it has been stored for a period of thirty (30) days or more,
Landlord may sell any or all of such property at public or private sale, in such
manner and at such places as Landlord, in its sole discretion, may deem proper,
without notice to or demand upon Tenant. In the event of such sale, Landlord
shall apply the proceeds thereof, first, to the cost and expense of sale,
including reasonable attorneys’ fees; second, to the repayment of the cost of
removal and storage; third, to the repayment of any other sums which may then or
thereafter be due to Landlord from Tenant under any of the terms of this Lease;
and fourth, the balance, if any, to Tenant.

 

21. Holding Over.

 

In the event Tenant holds over after the expiration of the Term, with the
express or implied consent of Landlord, such tenancy shall be from
month-to-month only, and not a renewal hereof or an extension for any further
term, and such month-to-month tenancy shall be subject to each and every term,
covenant and agreement contained herein; provided, however, that Tenant shall
pay as Base Rent during any holding over period, an amount equal to the greater
of: one-hundred ten percent (110%) of (a) the Fair Market Rental Rate of the
Premises, or (b) one hundred twenty-five percent of the Base Rent, plus
Escalation Rent pursuant to Article 5, payable immediately preceding the
expiration of the Term, provided that if such holding over continues for more
than 60 days, then for any period beyond said 60 day period, the amount under
this clause (b) shall be one-hundred fifty percent (150%) of the Base Rent, plus
Escalation Rent pursuant to Article 5, payable immediately preceding the
expiration of the Term. Either party may terminate such month-to-month tenancy
upon thirty (30) days written notice to the other party. Nothing in this Article
21 shall be construed as a consent by Landlord to any holding over by Tenant and
Landlord expressly reserves the right to require Tenant to surrender possession
of the Premises upon the expiration of the Term or upon the earlier termination
hereof and to assert any remedy in law or equity to evict Tenant and/or collect
damages in connection with such holding over; provided, however, that Landlord
shall not be entitled to any damages incurred by Landlord due to the loss of a
prospective third-party tenant or delay in delivering the Premises or any
portion thereof to a prospective third-party tenant resulting from Tenant’s
holdover, unless (a) the lease to the prospective

 

-42-



--------------------------------------------------------------------------------

third-party tenant has been fully executed and is for at least 20,000 square
feet of Rentable Area and (b) Landlord has given notice to Tenant of the
occurrence of such executed lease and the date Landlord, pursuant to such lease,
intends to deliver the Premises or any portion thereof to the prospective
third-party tenant at least sixty (60) days prior to such date.

 

22. Defaults and Remedies.

 

22.1 Defaults by Tenant. The occurrence of any of the following shall constitute
a default under this Lease by Tenant (“Event of Default”):

 

(a) The failure by Tenant to pay the Rent or make any other payment required to
be made by Tenant under this Lease and Exhibits hereto as and when due where
such failure continues for five (5) business days after notice thereof by
Landlord to Tenant; provided, however, that such notice shall be in lieu of and
not in addition to any notice required under Section 1161 of the California Code
of Civil Procedure;

 

(b) The abandonment of the Premises by Tenant. As used herein, “abandonment”
shall be deemed to occur in accordance with Section 1951.3 of the California
Civil Code;

 

(c) The failure by Tenant to observe or perform the provisions of Articles 2 and
8 where such failure continues and is not remedied within three (3) business
days after notice thereof from Landlord to Tenant, provided such notice
specifies that Tenant will be in an Event of Default if such failure is not
remedied within said three (3) business day period and (ii) the failure to
comply by Tenant causes a threat of imminent harm to the Building Property or
any Building Systems;

 

(d) The failure by Tenant to observe or perform any other provision of this
Lease and the Exhibits hereto, including the Rules and Regulations, to be
observed or performed by Tenant, where such failure continues for thirty (30)
days after notice thereof by Landlord to Tenant; provided, however, that if the
nature of such default is such that the same cannot reasonably be cured within
such thirty (30) day period, Tenant shall not be deemed to be in default if
Tenant shall within such period commence such cure and thereafter diligently
prosecute the same to completion. Such thirty (30) day notice shall be in lieu
of and not in addition to any notice required under Section 1161 of the
California Code of Civil Procedure;

 

(e) Any action taken by or against Tenant pursuant to any statute pertaining to
bankruptcy or insolvency or the reorganization of Tenant (unless, in the case of
a petition filed against Tenant, the same is dismissed within sixty (60) days);
the making by Tenant of any general assignment for the benefit of creditors; the
appointment of a trustee or receiver to take possession of all or any portion of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where possession is not restored to Tenant within sixty (60) days; or the
attachment, execution, or other judicial seizure of all or any portion of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where such seizure is not discharged within sixty (60) days;

 

(f) The failure by Tenant to provide estoppel certificates within five (5)
business days following notice from Landlord to Tenant that Tenant has failed to
provide a requested estoppel certificate within the ten (10) day period required
under Section 30.15 hereof; or

 

(g) A Transfer to an entity other than an Affiliate or Successor of Tenant
without Landlord’s prior written consent which, as to a Sublease only, is not
rescinded or otherwise terminated within ten (10) business days following notice
from Landlord to Tenant of such prohibited Transfer;

 

(h) Tenant’s failure, refusal or neglect to cause to be released any mechanics’
lien placed against the Premises or the Park Place Project which relates to work
or services claimed to have been performed for, or materials claimed to have
been furnished to, Tenant or the Premises, within twenty (20) days after written
notice from Landlord thereof, or within such shorter period as is required under
the terms of any Underlying Mortgage; or

 

(i) Any Event of Default otherwise specified in this Lease.

 

-43-



--------------------------------------------------------------------------------

22.2 Landlord’s Remedies.

 

(a) If an Event of Default shall occur, then, in addition to any other remedies
available to Landlord at law or in equity, Landlord shall have the immediate
option to terminate this Lease and all rights of Tenant hereunder by giving
Tenant written notice of such election to terminate. In the event Landlord shall
elect to so terminate this Lease, Landlord may recover from Tenant:

 

(1) the worth at the time of award of any unpaid Rent which has been earned at
the time of such termination; plus

 

(2) the worth at the time of award of any amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

(3) the worth at the time of award of the amount by which the unpaid Rent for
the balance of the term after the time of the award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus

 

(4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and

 

(5) at Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

 

(b) All Rent shall be computed on the basis of the monthly amount thereof
payable on the date of Tenant’s default, as the same are to be adjusted
thereafter as contemplated by this Lease. As used in subparagraphs (1) and (2)
above, the “worth at the time of award” is computed by allowing interest in the
per annum amount equal to the prime rate of interest or other equivalent
reference rate from time to time announced by the Bank of America National Trust
and Savings Association (the “Reference Rate”) plus two percent (2%), but in no
event in excess of the maximum interest rate permitted by law. As used in
subparagraph (3) above, the “worth at the time of award” is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

 

(c) If Landlord elects to terminate this Lease as a result of Tenant’s Event of
Default, on the expiration of the time stated in Landlord’s notice to Tenant
given under Paragraph (a) above, this Lease and the Term hereof, as well as all
of the right, title and interest of Tenant hereunder, shall wholly cease and
expire and become void in the same manner and with the same force and effect
(except as to Tenant’s liability) as if the date fixed in such notice were the
date herein specified for expiration of the term of this Lease. Thereupon,
Tenant shall immediately quit and surrender to Landlord the Premises, and
Landlord may enter into and repossess the Premises by summary proceedings,
detainer, ejectment or otherwise, and remove all occupants thereof and, at
Landlord’s option, any property thereon without being liable for any damages
therefor.

 

(d) If an Event of Default shall occur, in addition, Landlord shall have the
remedy described in California Civil Code Section 1951.4 (lessor may continue
lease in effect after lessee’s breach and abandonment and recover Rent as it
becomes due, if lessee has the right to sublet or assign, subject only to
reasonable limitations). Therefore, if Landlord does not elect to terminate this
Lease on account of any default by Tenant, Landlord may, from time to time,
without terminating this Lease, enforce all of its rights and remedies under
this Lease, including the right to recover all Rent as it becomes due.

 

(e) If an Event of Default shall occur, Landlord shall also have the right,
without terminating this Lease, to re-enter the Premises and remove all persons
and property therefrom by summary proceedings or other court process; such
property may be removed and stored in a public warehouse or elsewhere at the
cost of and for the account of Tenant.

 

-44-



--------------------------------------------------------------------------------

(f) In the event of the abandonment of the Premises by Tenant, or in the event
that Landlord elects to re-enter as provided in Paragraph 22.2(e) above or takes
possession of the Premises pursuant to legal proceeding or pursuant to any
notice provided by law, and if Landlord does not elect to terminate this Lease,
then Landlord may from time to time, without terminating this Lease, relet the
Premises or any part thereof for such term or terms and at such Rent and upon
such other terms and conditions as Landlord, in its sole discretion, may deem
advisable, with the right to make alterations and repairs to the Premises. In
the event that Landlord shall elect to so relet, then rentals received by
Landlord from such reletting shall be applied: First, to the payment of any
indebtedness other than rent due hereunder from Tenant to Landlord; second, to
the payment of any cost of such reletting (including, but not limited to,
leasing commissions, tenant improvement costs and rent concessions such as free
rent); third, to the payment of the cost of any alterations and repairs to the
Premises; fourth, to the payment of Rent due and unpaid hereunder; and the
remainder, if any, shall be held by Landlord and applied in payment of future
Rent as the same may become due and payable hereunder. Should that portion of
such rentals received from such reletting during any month, which is applied to
the payment of Rent hereunder, be less than the Rent payable during that month
by Tenant hereunder, then Tenant shall pay such deficiency to Landlord. Such
deficiency shall be calculated and paid monthly. Tenant shall also pay to
Landlord, as soon as ascertained, any costs and expenses incurred by Landlord in
such reletting or in making such alterations and repairs not covered by the
rentals received from such reletting.

 

(g) No waiver by Landlord of any violation or breach of any of the terms,
provisions and covenants herein contained shall be deemed or construed to
constitute a waiver of any other or later violation or breach of the same or any
other of the terms, provisions, and covenants herein contained. Forbearance by
Landlord in enforcement of one or more of the remedies herein provided upon an
Event of Default shall not be deemed or construed to constitute a waiver of such
default. The acceptance of any partial rent payment hereunder by Landlord
following the occurrence of any default, whether or not known to Landlord, shall
not be deemed a waiver of any such default or of any of Landlord’s rights
available under this Lease or at law or equity, except only a default in the
payment of the Rent so accepted.

 

(h) To the maximum extent permitted by law, Tenant hereby waives all provisions
of, or protection under, any decisions, statutes, rules, regulations or other
laws of the State of California to the extent the same are inconsistent with the
terms and provisions hereof, including all rights and remedies of Landlord
provided under this Article.

 

(i) All covenants, agreements and provisions to be performed by Tenant under
this Lease shall be performed by Tenant at Tenant’s sole cost and without
abatement of Rent, except as specifically provided in this Lease. If Tenant
shall fail to observe and perform any covenant, condition, provision or
agreement contained in this Lease or shall fail to perform any other act
required to be performed by Tenant, in either such event within ten (10) days
following receipt of notice of such failure from Landlord, Landlord may, upon
notice to Tenant, without obligation, and without waiving or releasing Tenant
from any default or obligations of Tenant, make any such payment or perform any
such obligation on Tenant’s part to be performed. All sums so paid by Landlord
and all costs incurred by Landlord in making such payment or performing such
obligation or enforcing this Lease, including attorneys’ fees, together with
interest thereon in a per annum amount equal to two percent (2%) in excess of
the Reference Rate, but not in excess of the maximum rate permitted by law,
shall be payable to Landlord on demand and Tenant covenants to pay any such
sums, and Landlord shall have (in addition to any other right or remedy
hereunder) the same rights and remedies in the event of the non-payment thereof
by Tenant as in the case of default by Tenant, following the expiration of all
applicable cure periods, in the payment of Rent.

 

22.3 Re-Entry Not Termination. No acts by Landlord following the occurrence of
an Event of Default to maintain, preserve or relet the Premises, or to appoint a
receiver to protect Landlord’s interest under this Lease, or to remove property
of Tenant or store such property at a public warehouse or re-entry or taking
possession of the Premises by Landlord pursuant to this Article 22 shall be
construed as an election to terminate this Lease unless a written notice of such
intention be given to Tenant or unless the termination thereof be decreed by a
court of competent jurisdiction. Notwithstanding any reletting without
termination by Landlord because of any Event of Default of Tenant, Landlord may
at any time after such reletting elect to terminate this Lease for any such
Event of Default.

 

-45-



--------------------------------------------------------------------------------

22.4 Right of Landlord to Injunction; Cumulative Remedies. In the event of a
breach by Tenant, following the expiration of all applicable cure periods, of
any of the agreements, conditions, covenants or terms hereof, Landlord shall
have the right of injunction to restrain the same and the right to invoke any
remedy allowed by law or in equity whether or not other remedies, indemnity or
reimbursements are herein provided. The rights and remedies given to Landlord in
this Lease are distinct, separate and cumulative remedies, and no one of them,
whether or not exercised by Landlord, shall be deemed to be in exclusion of any
of the others; provided, however, no double recovery shall be permitted.

 

22.5 No Jury Trial. Landlord and Tenant hereby waive their respective right to
trial by jury of any cause of action, claim, counterclaim or cross-complaint in
any action, proceeding and/or hearing brought by either Landlord against Tenant
or Tenant against Landlord on any matter whatsoever arising out of, or in any
way connected with, this Lease, the relationship of Landlord and Tenant,
Tenant’s use or occupancy of the Premises, or any claim of injury or damage, or
the enforcement of any remedy under any law, statute, or regulation, emergency
or otherwise, now or hereafter in effect.

 

22.6 Waiver of Consequential Damages. Notwithstanding anything to the contrary
contained in this Lease, neither Landlord nor Tenant shall be liable under any
circumstances for, and each hereby releases the other from all liability for,
consequential damages and injury or damage to, or interference with, the other
party’s business, including, but not limited to, loss of title to the Premises
or any portion thereof, loss of profits, loss of business opportunity, loss of
goodwill or loss of use, in each case however occurring except as provided in
Article 21 in the case of a holding over.

 

22.7 Definition of Tenant. The term “Tenant” shall be deemed to include all
persons or entities named as Tenant under this Lease, or each and every one of
them. If any of the obligations of Tenant hereunder are guaranteed by another
person or entity, the term “Tenant” shall be deemed to include all of such
guarantors and any one or more of such guarantors. If this Lease has been
assigned, the term “Tenant” shall be deemed to include both the assignee and the
assignor.

 

22.8 Defaults by Landlord. If Landlord fails to perform any of its obligations
or breaches any of its covenants contained in this Lease and (unless another
time limit is specified in this Lease) such default continues for a period of at
least thirty (30) days after demand for performance is given by Tenant, or if
the nature of such default is of such a character as to require more than 30
days to cure, if Landlord shall fail to commence said cure promptly and use
reasonable diligence in working to complete such cure as quickly as reasonably
possible, and if such default has a material adverse impact on Tenant’s use or
occupancy of the Premises, then Landlord shall be deemed to be in material
default hereunder (“Landlord Default”). Upon any Landlord Default, Tenant may
seek the recovery of damages or may seek injunctive relief, but nothing herein
shall be deemed to give Tenant the right to offset against or reduce the Rent or
other sums due pursuant to this Lease (without limiting any other express rights
of offset granted to Tenant under this Lease) and in no event shall Tenant have
any right to terminate this Lease as a result of a Landlord Default, except as
provided in the following sentence. If the Landlord Default, however, is of such
a nature that it materially and substantially interferes with Tenant’s occupancy
and use of the Premises, the foregoing provision shall not limit any rights that
Tenant may have, at law, to claim a constructive eviction based on such Landlord
Default and/or seek to terminate this Lease, if:

 

(a) Such Landlord Default continues for at least twenty (20) days after a second
notice of such default by Tenant to Landlord and the holder of any Underlying
Mortgage (whose name and address have been previously forwarded to Tenant),
stating that Tenant may seek to terminate this Lease based on such default if
Landlord fails to timely cure such default, and

 

(b) The Landlord and the holder of any Underlying Mortgage, within thirty (30)
days after receipt of the second notice required by clause (a), fail to cure
such Landlord Default or commence and diligently pursue the remedies necessary
to effect such cure. Said 30 day period shall commence on receipt by the
Landlord and the holder(s) of the Underlying Mortgages(s) of the second notice
as set forth in clause (a) above.

 

-46-



--------------------------------------------------------------------------------

23. Covenant Against Liens.

 

Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon the Premises or any other portion of
the Park Place Project, and any and all liens and encumbrances created by Tenant
shall attach to Tenant’s leasehold interest in the Premises, only.
Notwithstanding anything to the contrary contained in this Lease, including,
without limitation, Article 14, Tenant shall not voluntarily create or permit
any lien or encumbrance on Tenant’s leasehold hereunder. Landlord shall have the
right at all times to post and keep posted on the Premises any notice which it
deems necessary for protection from such liens. Tenant covenants and agrees not
to suffer or permit any lien of mechanics or materialmen or others to be placed
against the Park Place Project, the Building or the Premises, or any portion
thereof, with respect to work or services claimed to have been performed for or
materials claimed to have been furnished to Tenant or the Premises (including,
without limitation, in connection with any Alterations) and, in case of any such
lien attaching or notice of any lien, Tenant covenants and agrees to cause it to
be immediately released and removed of record. Notwithstanding anything to the
contrary set forth in this Lease, in the event that such lien is not released
and removed within twenty (20) days after notice of such lien is delivered by
Landlord to Tenant (or within such shorter time period as is required by the
terms of any Underlying Mortgage), Landlord may, without waiving its rights and
remedies based upon such breach by Tenant and without releasing Tenant from any
of its obligations, immediately take all action necessary to release and remove
such lien, without any duty to investigate the validity thereof, and all sums,
costs and expenses, including reasonable attorneys’ fees and costs, incurred by
Landlord in connection with such lien shall be deemed Additional Rent under this
Lease and shall immediately be due and payable by Tenant.

 

24. Interest on Tenant’s Obligations; Late Charges.

 

24.1 Interest. Any amount due from Tenant to Landlord which is not paid within
five (5) days after it is due shall bear interest at the lesser of two percent
(2%) in excess of the Reference Rate (as defined in Paragraph 22.2(b)) or the
maximum rate per annum which Landlord is permitted by law to charge, from the
date such payment is due until paid, but the payment of such interest shall not
excuse or cure any default by Tenant under this Lease. In the event Tenant fails
to pay any such interest, any succeeding payments made by Tenant to Landlord for
any Rent shall be first applied to such interest. However, interest shall not be
payable on late charges incurred by Tenant. Payment of interest shall not excuse
or cure any Event of Default.

 

24.2 Late Charge. In the event Tenant is more than five (5) business days late
in paying any amount of rent due under this Lease, Tenant shall pay Landlord a
late charge equal to three percent (3%) of such delinquent amount of rent. The
parties agree that the amount of such late charge represents a reasonable
estimate of the cost and expense that would be incurred by Landlord in
processing each delinquent payment of rent by Tenant and that such late charge
shall be paid to Landlord as liquidated damages for each delinquent payment
pursuant to California Civil Code Section 1671, but the payment of such late
charge shall not excuse or cure any default by Tenant under this Lease. The
parties further agree that the payment of late charges and the payment of
interest provided for in Section 24.1 are distinct and separate from one another
in that the payment of interest is to compensate Landlord for the use of
Landlord’s money by Tenant, while the payment of a late charge is to compensate
Landlord for the additional administrative expense incurred by Landlord in
handling and processing delinquent payments, but excluding attorneys’ fees and
costs incurred with respect to such delinquent payments. Notwithstanding the
foregoing, Tenant shall not be obligated to pay the late charge pursuant to this
Section 24.2 for the first two (2) late payments in any consecutive eighteen
(18) month period, provided each such payment is not outstanding more than ten
(10) days after notice thereof from Landlord.

 

25. Quiet Enjoyment.

 

Tenant, upon the paying of all Rent hereunder and performing each of the
covenants, agreements and conditions of this Lease required to be performed by
Tenant, shall lawfully and quietly hold, occupy and enjoy the Premises during
the Term without hindrance or molestation of anyone lawfully claiming by,
through or under Landlord, subject, however, to the provisions of this Lease and
to any Underlying Mortgage (to the extent this Lease is subordinate thereto, and
subject to the terms of any non-disturbance agreement in favor of Tenant).
Tenant acknowledges and agrees that this Lease is subject to (a) the effect of
covenants, conditions, restrictions, easements, mortgages or deeds of trust,
ground leases, rights of way and any other matters or documents of record,
including but not limited to that certain Construction, Operation and Reciprocal
Easement Agreement by and between Crow Winthrop Operating Partnership and Crow
Winthrop Development Limited Partnership at the time it was recorded

 

-47-



--------------------------------------------------------------------------------

on July 30, 1985 as Instrument No. 85-279768 in the Official Records of Orange
County, California, (the “REA”); (b) the effect of any zoning laws of the City,
County and State where the Building is situated; and (c) general and special
taxes not delinquent. Tenant agrees (i) that as to its leasehold estate it, and
all persons in possession or holding under it, will conform to and will not
violate the terms of the REA or said matters of record; (ii) that this Lease is
and shall be subordinate to the REA and any amendments or modifications thereto;
and (iii) that nothing in this Lease provides Tenant with any rights under the
REA as a Party (as that term is defined in the REA) or otherwise.

 

25.1 Landlord Representations. Landlord represents and warrants to and covenants
with Tenant as follows:

 

(a) Zoning. To Landlord’s actual knowledge, the current zoning for the Building
Property will permit Tenant to use the Premises for general office uses as
contemplated in this Lease.

 

(b) Legal Compliance. To Landlord’s actual knowledge, the Building will be in
compliance with all applicable laws, rules, regulations, ordinances and local
codes governing the construction and use of the Building Property, as such laws,
rules, ordinance and codes are currently and generally interpreted and enforced,
including, without limitation, O.S.H.A. rules and regulations governing asbestos
and asbestos containing materials and the Americans with Disabilities Act and/or
any comparable state statute (“Applicable Laws”), and with all
generally-recognized health or safety standards, including without limitation
ASHRAE 62-1999. To Landlord’s actual knowledge, the Building Property is also in
compliance with the REA and all other private covenants, conditions and
restrictions affecting the Building Property (the “Deed Restrictions”) and the
Deed Restrictions do not prohibit the use of the Premises for general office
uses as contemplated by this Lease.

 

(c) Environmental Compliance. To Landlord’s actual knowledge, the Building
Property is as of the date hereof in full compliance with any applicable
Environmental Laws (as defined in Section 10.1), as such laws are currently
generally interpreted and enforced, and taking into account the presence, in
customary amounts, of normal cleaning supplies, photocopier suppliers and other
Hazardous Materials that are generally used by owners in connection with the
operation and maintenance of office buildings and by tenants in connection with
the operation of their businesses in office buildings.

 

(d) Tenant’s Use. To Landlord’s actual knowledge, the use of the Premises for
general office uses and Tenant’s signage and parking permitted under this Lease,
will not violate any Applicable Laws, provided Tenant obtains all required
occupancy permits and signage permits under the municipal code of the City of
Irvine. Following the Lease Date, Landlord will not record against the Building
Property or the Premises, or otherwise voluntarily subject the Building Property
or the Premises to, any restrictions, agreements, encumbrances, liens, easements
or rights which are binding on Tenant and which would (i) prevent or materially
impair the use of the Premises for general office purposes as contemplated by
this Lease or (ii) materially conflict with or materially diminish the rights
herein granted to Tenant under this Lease.

 

26. Parking.

 

26.1 Parking Devices

 

(a) Landlord shall provide and Tenant shall rent for the entire Term parking
passes or other devices (“Parking Devices”) for parking at the rate of four (4)
Parking Devices per 1,000 square feet of Rentable Area in the Premises (“Minimum
Devices”). The Parking Devices will permit parking by each of Tenant’s employees
who are issued such Parking Devices in the Parking Structure (“Parking Structure
Devices” and “Parking Structure Spaces”, as applicable) and, if necessary, in
the Surface Parking Lots (“Surface Parking Devices” and “Surface Parking
Spaces”, as applicable) (and in the Off-Site Parking Areas, as provided in
Section 26.3). The allocation of the Parking Devices between the Parking
Structure Devices and the Surface Parking Devices shall be at Landlord’s sole
discretion; provided, however, that such Parking Devices shall be allocated
first to the Parking Structure Devices, and shall only be allocated to the
Surface Parking Devices to the extent there no room in the Parking Structures to
accommodate the holders of the Parking Structure Devices, as determined by
Landlord.

 

-48-



--------------------------------------------------------------------------------

(b) Seventy-two (72) of the Minimum Devices shall permit the use of reserved,
marked parking spaces in the Parking Structure by Tenant’s senior executives
(“Reserved Parking Spaces”) in the locations shown on Exhibit “N” attached
hereto; if Tenant leases additional Premises under this Lease other than the
2007 Space and the 2008 Space, Landlord will provide additional Reserved Parking
Spaces to Tenant in the same ratio as the initial number of Reserved Parking
Spaces bears to the number of square feet of Rentable Area in the initial
Premises.

 

(c) In addition to the Reserved Parking Spaces, Landlord shall provide Tenant
with the use of six (6) executive reserved parking stalls adjacent to the
Building in a screened area shown on Exhibit “O” attached hereto (“Executive
Parking Spaces”). The Executive Parking Spaces shall be only for the use by
Tenant’s executives or board members, as designated by Tenant from time to time.

 

(d) In addition to the Minimum Devices, Landlord will provide to Tenant up to an
additional two (2) Parking Devices per 1,000 square feet of Rentable Area in the
Premises during the Term on the following terms and conditions: from time to
time during the Term, on at least thirty (30) days’ prior written notice to
Landlord, but no more frequently than quarterly, Tenant may increase or decrease
the number of Parking Devices rented hereunder between the number of Minimum
Passes set forth above (as the same may be adjusted) and a maximum of a total of
six (6) passes per 1,000 square feet of Rentable Area in the Premises, as the
Premises may be increased from time to time under the terms of this Lease.

 

(e) Tenant’s use of the Parking Devices and the Parking Structure and Surface
Parking Lots and Off-Site Parking Areas shall be subject to parking rules and
regulations as provided in Section 26.5. Tenant acknowledges that Landlord will
have the right to require the holders of the Parking Devices (other than the
holders of Parking Devices permitting use of the Reserved Parking Spaces) to
park on a tandem or “stacked” basis, and in such event Landlord shall provide
sufficient valet parking attendants to move vehicles in order to permit the
holders of the Parking Devices to enter and exit the Parking Structure or
Surface Parking Lots without material delay. The cost of such parking attendants
shall be included as Common Area Operating Costs; provided, however, that if
Landlord ever elects to provide a dedicated parking area for Tenant’s employees
to park in the Park Place Project, then the valet costs associated with the
parking of automobiles in such dedicated parking area shall be charged directly
to Tenant as a reimbursable expense, in lieu of being charged as a Common Area
Operating Cost, in which case Tenant shall pay such dedicated parking attendant
costs within thirty (30) days after being invoiced therefor by Landlord.

 

(f) Tenant shall pay (i) monthly parking rent for Tenant’s Parking Structure
Devices at the rate of Sixty-Five and 00/100 ($65.00) per month per Parking
Structure Device allocated to any existing Parking Structures and at the rate of
Seventy-Five and 00/100 ($75.00) per month per Parking Structure Device
allocated to any Parking Structure constructed after the date hereof, (ii)
monthly parking rent for Tenant’s Surface Parking Devices at the rate of
Twenty-Five Dollars ($25.00) per month per Surface Parking Device, (iii) monthly
parking rent for Tenant’s Reserved Parking Spaces at the rate of One Hundred
Twenty-Five Dollars ($125.00) per month, and (iv) ) monthly parking rent for
Tenant’s Executive Reserved Parking Spaces at the rate of Two Hundred Dollars
($200.00) per month (such monthly parking rates are referred to herein as the
“Monthly Parking Rates”). Each of the foregoing Monthly Parking Rates shall
increase annually, commencing on the first anniversary of the Commencement Date
and continuing on each anniversary thereafter during the Lease Term, by an
amount equal to three percent (3%) of the applicable Monthly Parking Rate in
effect immediately prior to such anniversary date. The total of such monthly
parking rents, as increased each year, payable for the Parking Devices, together
with the amounts payable by Tenant for the Permanent Off-Site Parking Devices
and Temporary Off-Site Parking Devices under Sections 26.3 and 26.4, is referred
to herein, collectively, as the “Monthly Parking Payment”. Beginning on the
Commencement Date, Tenant shall pay Landlord the Monthly Parking Payment in the
same manner and at the same time as Tenant is obligated to pay each monthly
installment of Basic Rent under this Lease. Failure by Tenant to so pay the
Monthly Parking Payment within five (5) business days after such payment is due
shall constitute a failure to pay Rent under this Lease.

 

(g) No deductions or allowances from the Monthly Parking Payment will be made
for any days Tenant or its employees do not use the Parking Devices. Tenant
shall not be deemed to have any interest or right in any particular parking
space or parking area of the Parking Structure or the Surface Parking Lots, or
in the Off-Site Parking Areas, other than the right to park in any Reserved
Parking Spaces.

 

-49-



--------------------------------------------------------------------------------

(h) Tenant understands and agrees that Landlord (subject to the provisions of
Section 1.2(a)), the owners of the Parking Structure and the Surface Parking
Lots and the Off-Site Parking Areas, the operator of the Parking Structure and
the Surface Parking Lots, the Off-Site Parking Areas or the REA Managing Agent
may temporarily close all or any part of the Parking Structure or the Surface
Parking Lots or the Off-Site Parking Areas for such periods of time as Landlord,
the owners of the Parking Structure and the Surface Parking Lots or the Off-Site
Parking Areas, the operator of the Parking Structure and the Surface Parking
Lots or the Off-Site Parking Areas or the REA Managing Agent may reasonably deem
necessary or appropriate in order to re-stripe or make repairs or alterations to
the Parking Structure and/or the Surface Parking Lots or the Off-Site Parking
Areas. Except as may be expressly set forth elsewhere in this Lease, Tenant
shall not be entitled to any reduction or abatement in the Monthly Parking
Payment as the result of such closure.

 

(i) In addition to the Off-Site Parking Areas required by Section 26.3 and
Section 26.4, Landlord shall have the right to provide additional parking for
the Park Place Project at off-site locations (without relocating Tenant’s
Parking Devices as specified above), and in such event, said off-site parking
locations shall be deemed part of the Park Place Project for purposes of this
Lease so long as the addition of such off-site parking areas does not increase
Tenant’s Escalation Rent under Article 5 over the amount that such Escalation
Rent would have been without the addition of such off-site parking areas to the
Park Place Project. Landlord shall have the right, in its discretion, to change,
delete or modify such off-site parking areas.

 

(j) Tenant acknowledges and agrees that, subject to the terms of this Lease,
Tenant’s right to use the Parking Structure and/or the Surface Parking Spaces or
the Off-Site Parking Area spaces for itself and its employees is non-exclusive
and will be in common with Landlord, other tenants of the Park Place Project and
Building, and other persons permitted by Landlord, the owners of the Parking
Structure and the Surface Parking Spaces and the owners of the Off-Site Parking
Areas, the operator of the Parking Structure and the Surface Parking Lots, the
Off-Site Parking Areas, and/or the REA Managing Agent to use the same. The
Parking Devices shall remain the property of Landlord. The Parking Devices must
be displayed as requested by Landlord and may not be altered in any manner nor
may any serial number be removed or altered. There will be no activation fee
required for each Parking Device but there shall be a replacement charge to
Tenant of Twenty-Five Dollars ($25.00) for the loss of any Parking Device.
Prepayment of such replacement charge is required prior to issuance of any
replacement Parking Device. Landlord may during the Term of the Lease, from time
to time at Landlord’s discretion, adjust such replacement charge to reflect any
increase in costs.

 

(k) The Parking Devices rented by Tenant pursuant to this Article 26 are
provided to Tenant solely for use by Tenant’s own personnel and such passes may
not be transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord’s prior approval, except on a pro rata basis to a permitted Transferee
of this Lease or of the Premises pursuant to Article 14.

 

26.2 Additional Parking. Landlord will provide reasonable visitor parking for
Tenant’s customers, guests, invitees or licensees comparable to such parking
provided in other office building complexes in the John Wayne Airport submarket.
Tenant, at it’s cost, may validate such visitor parking by such method or
methods, and at such hourly, daily or other rates, from time to time established
or approved by Landlord, the owners or operators of the Parking Structure and
the Surface Parking Lots, or the REA Managing Agent as the then current market
rates for such visitor parking, in their reasonable discretion.

 

26.3 Offsite Parking Areas. During the entire Term, of the Minimum Devices, one
Parking Device per 1,000 square feet of Rentable Area in the Premises
(“Permanent Off-Site Parking Devices”) shall be designated solely for unreserved
surface parking in one or more parking structures or surface lots to be located
by Landlord within a two (2) mile radius of the closest boundary of the Park
Place Project (collectively, the “Off-Site Parking Area”), which designation
Landlord may change from time to time on at least thirty (30) days advance
written notice to Tenant; provided that Landlord hereby designates the surface
parking lot adjacent to the “Bethel Korean Church” located on Harvard Drive near
University Drive in Irvine, California as the Off-Site Parking Area so long as
adequate parking spaces are available at such location. During the Term hereof,
Landlord will not permit any other tenant of the Park Place Project to use the
Bethel Korean Church as an Off-Site Parking Area to the extent such use would
reduce the number of spaces in such Off-Site Parking Area available to Tenant;
further, Landlord will not voluntarily terminate its agreement with Bethel
Korean Church to permit the use of such Off-Site Parking Area during the Term
hereof. Landlord or its Affiliates shall provide regular shuttle service, with
pick-up at least

 

-50-



--------------------------------------------------------------------------------

one time every fifteen (15) minutes (approximately) during peak usage and at
least one time every thirty (30) minutes (approximately) during non-peak hours,
between the Building and the Off-Site Parking Area between 7:00 a.m. to 5:30
p.m. (or until 7:00 p.m. if the Off-Site Parking Area is relocated from the
Bethel Korean Church in accordance with the first sentence hereof) Monday
through Friday (other than on New Year’s Day, Martin Luther King, Jr.’s
Birthday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and
Christmas Day and, so long as Tenant receives written notice thereof at least 30
days in advance, any other national holiday(s) commonly recognized by office
tenants of the Park Place Project) using a licensed third party shuttle
operator. Landlord shall use commercially reasonable efforts to use a cost
effective parking shuttle provider for the Off-Site Parking Area, and may put
the shuttle service contract out to bid to 3 or more qualified bidders in order
to identify the cost-effective shuttle provider. In consideration for the
foregoing allocation of Permanent Off-Site Parking Devices to Tenant, Tenant
shall pay to Landlord, within thirty (30) days after receipt of an invoice
therefor, the actual cost (including Landlord’s reasonable estimate of related
administrative costs therefor up to 10% of the total actual costs) of providing
such Off-Site Parking Area (including any costs incurred in leasing such areas
or spaces from third party owners, including, without limitation, any base rent
or parking fee together with any operating cost or property tax allocated to
Landlord with respect to such Off-Site Parking Area) and the parking shuttle
service to and from such Off-Site Parking Area.

 

26.4 Temporary Off-Site Parking Devices. Tenant acknowledges and agrees that
Landlord plans to construct one or more additional buildings and/or parking
structures within the Park Place Project, which construction may reduce the size
or availability of the Surface Parking Lots. Therefore, upon commencement of
construction of any building or parking structure in the Park Place Project
(which may include, without limitation, the fencing off of property in
connection therewith), Landlord shall have the right to reallocate, temporarily
during the course of the construction, up to one Parking Device per 1,000 square
feet of Rentable Area in the Premises out of the Minimum Devices for use in the
Off-Site Parking Areas (the “Temporary Off-Site Parking Devices”) in accordance
with Section 26.3 above, at the same monthly cost, per Parking Device, as is
then being charged for the Permanent Off-Site Parking Devices. When the
construction requiring such temporary relocation of the parking is completed,
Landlord shall relocate such Temporary Off-Site Parking Devices back to Parking
Structure Devices and/or Surface Parking Devices in the Park Place Project in
accordance with Section 26.1.

 

26.5 Parking Rules and Regulations. Tenant and Tenant’s employees shall comply
with all parking rules and regulations set forth in the attached Exhibit “G”,
and all modifications and additions thereto from time to time established by
Landlord, the owners of the Parking Structure, the Surface Parking Lots and the
Off-Site Parking Areas, the operator of the Parking Structure, the Surface
Parking Lots and the Off-Site Parking Areas, or the REA Managing Agent (the
“Parking Rules and Regulations”). Landlord shall not be responsible to Tenant
for any violation of the Parking Rules and Regulations by any party parking a
vehicle in the Parking Structure or on the Surface Parking Lots or Off-Site
Parking Areas. Tenant acknowledges and agrees that Landlord, the owners of the
Parking Structure, the Surface Parking Lots and the Off-Site Parking Areas, the
operator of the Parking Structure, the Surface Parking Lots and the Off-Site
Parking Areas, and the REA Managing Agent may refuse to permit any person who
repeatedly violates the Parking Rules and Regulations to park in the Parking
Structure and/or the Surface Parking Lots or Off-Site Parking Areas. Any
violations of the Parking Rules and Regulations shall subject the offending
vehicle to removal from the Parking Structure and/or the Surface Parking Lots or
the Off-Site Parking Areas at such vehicle owner’s expense. In either of such
events, the party supplying the Parking Device will promptly deactivate it and
Tenant or Tenant’s employee shall immediately return the Parking Device to
Landlord. Any rules or regulations the application of which would (a) conflict
with any provisions of this Lease or with any rights granted to Tenant hereunder
or (b) have an adverse impact on Tenant’s business operations and/or use of the
Premises will be deemed waived as to Tenant to the extent necessary to protect
Tenant’s interests hereunder. Otherwise, Landlord will not apply the rules and
regulations more strictly as against Tenant as such rules and regulations are
enforced vis a vis other tenants and occupants, and Landlord will provide Tenant
with reasonable advance notice of any changes in the rules and regulations.

 

26.6 Vehicular Ingress and Egress. The access road located on the Park Place
Project as constituted from time to time, shall be available for ingress to and
egress from the Parking Structure and/or the Surface Parking Lots, such use to
be in common with Landlord, other tenants of the Park Place Project and the
Building, and other persons entitled to use the same.

 

-51-



--------------------------------------------------------------------------------

27. Brokers.

 

Landlord and Tenant each warrants to the other that it has not had any contact
or dealings with any person or real estate broker other than CB Richard Ellis
(“Broker”) which would give rise to the payment of any fee or brokerage
commission in connection with this Lease, and Landlord and Tenant shall
indemnify, hold harmless and defend the other from and against any liability
with respect to any fee or brokerage commission (except one owing to Broker)
arising out of any act or omission of the indemnifying party. Landlord covenants
and agrees to pay all real estate commissions due in connection with this Lease
to Broker in accordance with the commission agreement executed by Landlord.

 

28. Rules and Regulations.

 

The Rules and Regulations attached hereto as Exhibit “F” are incorporated herein
and made a part of this Lease. Tenant agrees to abide by and comply with each
and every one of said Rules and Regulations and any amendments, modifications
and/or additions thereto as may hereafter be adopted by Landlord for the safety,
care, security, good order and cleanliness of the Premises, the Building, the
Building Property, the Parking Structure, or any other portion of the Park Place
Project. Provided Tenant’s rights under this Lease are not materially and
adversely affected, Landlord shall have the right to amend, modify or add to the
Rules and Regulations in its sole discretion. Landlord shall not be responsible
for the noncompliance with any of the Rules and Regulations by any other tenant
or occupant of the Building. Any rules or regulations the application of which
would (a) conflict with any provisions of this Lease or with any rights granted
to Tenant hereunder or (b) have an adverse impact on Tenant’s business
operations and/or use of the Premises will be deemed waived as to Tenant to the
extent necessary to protect Tenant’s interests hereunder. Otherwise, Landlord
will not apply the rules and regulations more strictly as against Tenant as such
rules and regulations are enforced vis a vis other tenants and occupants, and
Landlord will provide Tenant with reasonable advance notice of any changes in
the rules and regulations.

 

29. Directory Board and Signage.

 

29.1 Directory Board. During the Term, Tenant shall have the right to designate
one (1) name (Tenant’s name or the name of a department or an individual) per
three thousand six hundred (3,600) square feet of Rentable Area in the Premises
occupied by Tenant for placement, at Landlord’s expense, on the directory board
in the lobby of the Building and any other common directory board which may be
available for use by office tenants of the Building. Landlord shall have the
option to maintain, in place of any such directory board, a computerized
directory with display screen which has the capacity to accommodate Tenant’s
designation of names as set forth above. The listing of any name other than that
of Tenant, whether on the Building directory, or on the doors or windows of the
Premises, or otherwise, shall not operate to vest any right or interest in this
Lease or in the Premises in such person or entity, or be deemed to constitute
the consent of Landlord to an assignment or sublease.

 

29.2 Interior Signage. Landlord shall install, at Tenant’s expense, appropriate
signage containing Tenant’s name on entrance doors to the Premises, and,
provided that at all times Tenant leases all of the Rentable Area on individual
floors of the Premises, on the walls of the elevator lobbies on each floor of
the Premises leased solely by Tenant. Any such signage will be designed and
constructed in a manner compatible with Building standard signage and graphics
criteria and shall be subject to Landlord’s prior approval which approval shall
not be unreasonably withheld or delayed. The out-of- pocket cost of Landlord’s
review of plans and specifications for such signs shall be borne by Tenant and
Tenant shall pay such cost and the cost of installation to Landlord no later
than ten (10) days following Landlord’s delivery to Tenant of an invoice for
such costs. Except as otherwise provided herein, no other signs or any other
advertising media of any type which can be viewed from the exterior of the
Premises shall be permitted. If, at any time, Tenant does not lease all of the
Rentable Area on any floor of the Premises hereunder, Tenant’s rights under this
Section 29.2 to install and maintain signage on the walls of the elevator
lobbies within such floor shall thereupon terminate, and Tenant shall promptly
remove all such signage and repair and restore the walls to their prior
condition, at Tenant’s expense. Tenant shall not, without the consent of
Landlord, use the name of the Building or the Park Place Project for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises.

 

29.3 Top of Building Exterior Signage. Subject to Section 29.5 below, during the
Term, Tenant shall be entitled, subject to obtaining required approvals from the
City of Irvine and any other required governmental approvals, to exterior top of
the Building identity signage displaying Tenant’s name (using Tenant’s preferred
type font) and/or its logo (the “Top Signage”). The Top Signage shall be subject
to Tenant’s approval and shall be

 

-52-



--------------------------------------------------------------------------------

located on the two (2) sides of the Building specified in the Base Building
Design Development Documents (as such term is defined in the Tenant Improvement
Letter). The method of mounting, fastening and lighting the Top Signage will be
in conformance with the Base Building Design Development Documents and the plans
and specifications to be developed by Landlord in conjunction with the
Building’s architect and other consultants with input from Tenant (collectively,
the “Signage Plans”). The final Signage Plans shall be subject to Landlord’s
reasonable approval. No top of the Building signage, other than the Top Signage
provided for in this Section shall be installed on the Building so long as
Tenant is entitled to retain the Top Signage hereunder. In addition, during the
Term hereof, the only signage located on the Building or Project that identifies
tenants of the Project shall be (i) “eyebrow” signage typical for first class
office projects for ground floor retail or service oriented tenants, and (ii)
monument signage described in Section 29.4 below. Landlord shall expend
commercially reasonable efforts to obtain the governmental approvals required
for Tenant’s Building Top Signage. In the event that despite such efforts such
approvals are not obtained, Landlord shall have no liability therefor and this
Lease shall be unaffected thereby.

 

29.4 Monument/Eyebrow Signage. Subject to Sections 29.5 and 29.6 below, during
the Term, Tenant shall be entitled, subject to obtaining required approvals from
the City of Irvine and other required governmental approvals, to non-exclusive
signage displaying Tenant’s name (using Tenant’s preferred type font) and logo
on a monument or monuments facing Michelson Drive (where possible), to be
constructed by Landlord for the Park Place Project, at Landlord’s expense (which
shall not be included in Additional Rent) (Tenant’s signs on such monuments are
collectively referred to herein as the “Monument Signage”) as set forth in this
Section 29.4. If Tenant is not permitted to have the Monument Signage, then
subject to Section 29.5 below and subject to obtaining required approvals from
the City of Irvine and other required governmental approvals, Tenant shall be
entitled during the Term to non-exclusive signage displaying Tenant’s name
(using Tenant’s preferred type font) and logo on an eyebrow sign (“Eyebrow
Signage”) on the exterior of the Building, provided that no other eyebrow
signage shall be located above Tenant’s Eyebrow Signage. Subject to Section 29.5
below, Tenant’s Monument Signage shall be located on the highest position on
each monument, and the lettering of Tenant’s name and Tenant’s logo thereon
shall not be smaller than the lettering and logo (as applicable) of any other
name and/or logo appearing on same monument.

 

29.5 Loss of Rights.

 

(a) All of Tenant’s signage rights and restrictions set forth in Sections 29.3,
and 29.4 shall expire upon the expiration or any earlier termination of this
Lease. Upon such Lease expiration or termination, Landlord shall be entitled to
immediately remove Tenant’s Monument Signage, Eyebrow Signage, and/or Top
Signage, at Tenant’s sole expense.

 

(b) Without limiting the provisions of Paragraph 29.5(a) above, (i) Tenant’s
rights to the Top Signage under Section 29.3 shall apply only while Tenant
occupies at least 100,000 square feet of Rentable Area in the Building under
this Lease and (ii) all of Tenant’s signage rights and restrictions under
Section 29.4 (including Tenant’s right to have its Monument Signage in the
highest position on the monuments as set forth in Section 29.4 and Tenant’s
right to Eyebrow Signage) shall apply only while Tenant occupies at least 50,000
square feet of Rentable Area in the Building under this Lease. Such rights and
restrictions shall be null and void at such time as Tenant fails to occupy
100,000, or 50,000, as the case may be, square feet of Rentable Area in the
Building, and upon such failure, Landlord shall be entitled to remove Tenant’s
Top Signage and remove and/or relocate Tenant’s Monument Signage or Eyebrow
Signage, all at Tenant’s sole expense.

 

(c) For purposes of Paragraph 29.5(b) above, the amount of space which Tenant
occupies shall mean the space personally occupied by Tenant and its Affiliates
or Successors under this Lease and not subleased or assigned to a third party
other than an Affiliate or Successor of Tenant.

 

29.6 Agreement. The exact location, size, materials, coloring, lighting and
letter style of all of Tenant’s signage hereunder shall be as set forth in
approved Signage Plans, provided that any changes thereto shall be subject to
Tenant’s approval. All such signage shall comply with all applicable rules and
regulations of the governmental agencies having jurisdiction. The design,
installation, lighting and electrical connections, maintenance, repair,
restoration and removal (including restoration of any monument(s) upon which the
same was

 

-53-



--------------------------------------------------------------------------------

located and/or restoration of any portion of the Building and Building
appurtenances upon which the same was located) of Tenant’s signage shall be
performed by Landlord at Tenant’s sole cost and expense. Tenant shall pay
Landlord for Landlord’s Actual Costs incurred in connection therewith, based
upon a bid reasonably selected by Landlord from competitive bids solicited for
such work from independent contractors selected by Landlord, within thirty (30)
days after receipt of an invoice therefor from Landlord accompanied by
reasonably adequate substantiation of the costs to be incurred; provided,
however, the initial acquisition and installation costs of the Top Signage, or
the Monument Signage described in Section 29.5 above, may be paid out of the
Tenant Improvement Allowance.

 

29.7 Limitations. Tenant’s signage rights set forth in Sections 29.3 and 29.4
are personal to New Century Financial Corporation and may not be assigned,
transferred or conveyed to any party by sublease, assignment, operation of law
or otherwise, except that the same may be transferred to its subsidiary, New
Century Mortgage, and in connection with a permitted Transfer to any Affiliate
or Successor of Tenant (as defined in Paragraph 14.1(b) above and, for purposes
hereof, including New Century Financial Corporation itself in case it elects to
change its name); provided, however, Tenant may only effectuate a transfer of
Tenant’s identity rights hereunder if such Affiliate or Successor does not have
a name which relates to an entity which is of a character or reputation, or is
associated with a political faction or orientation, which is inconsistent with
the quality of the Park Place Project, or which would otherwise reasonably
offend a landlord of first class office projects. In connection with any such
permitted transfer, Landlord shall, at Tenant’s expense, replace Tenant’s
signage with signage identifying the transferee if so requested by the
transferee, provided that such replacement signage shall be subject to and in
compliance with the provisions of this Article 29. Tenant acknowledges
Landlord’s interest in maintaining the control over the identity of the Park
Place Project and the exterior signage at the Park Place Project in order to
preserve the image and reputation of Park Place Project as a first class office
building project.

 

29.8 Way-Finding Signage. Landlord shall design and implement, before the 2007
Space Commencement Date, a “way-finding/directory” signage system for the entire
Park Place Project which will be designed to assist visitors in locating the
individual buildings and parking areas in the Project. The
“way-finding/directory” signage will include directional signs located in key
building lobbies in the Park Place Project that will direct visitors to all of
the buildings in the Park Place Project, including the Building. Landlord will
determine the exact type of directional signage to the installed in its
discretion, after reviewing the alternatives commonly found in comparable office
projects. The cost of designing and installing such way-finding/directory
signage will be at Landlord’s cost or will be shared by Landlord and the other
owners of buildings in the Park Place Project, as determined by Landlord.

 

30. General Provisions.

 

30.1 No Waiver. The waiver by Landlord or Tenant of any breach of any term,
provision, covenant or condition contained in this Lease, or the failure of
Landlord or Tenant to insist on the strict performance by the other party, shall
not be deemed to be a waiver of such term, provision, covenant or condition as
to any subsequent breach thereof or of any other term, covenant or condition
contained in this Lease. The acceptance of rents hereunder by Landlord shall not
be deemed to be a waiver of any breach or default by Tenant of any term,
provision, covenant or condition herein, regardless of Landlord’s knowledge of
such breach or default at the time of acceptance of rent.

 

30.2 No Partnership. Nothing herein contained shall be deemed or construed by
the parties hereto, nor by any third party, as creating the relationship of
principal and agent or of partnership or of joint venture between the parties
hereto, it being understood and agreed that neither the method of computation of
Rent, nor any other provisions contained herein, nor any acts of the parties
hereto, shall be deemed to create any relationship between the parties hereto
other than the relationship of Landlord and Tenant.

 

30.3 Terms; Headings. The words “Landlord” and “Tenant” as used herein shall
include the plural, as well as the singular. The words used in neuter gender
include the masculine and feminine and words in the masculine or feminine gender
include the neuter. If there is more than one tenant, the obligations hereunder
imposed upon Tenant shall be joint and several. The headings or titles of this
Lease shall have no effect upon the construction or interpretation of any part
hereof.

 

-54-



--------------------------------------------------------------------------------

30.4 Entire Agreement. This Lease, along with any exhibits and attachments or
other documents affixed hereto, constitutes the entire and exclusive agreement
between Landlord and Tenant with respect to the Premises and the estate and
interest leased to Tenant hereunder. In the event of a conflict or inconsistency
between any portion of this Lease and any provision in any of the Exhibits
attached hereto, the terms and provisions of this Lease shall control. This
Lease and said exhibits and attachments and other documents may be altered,
amended, modified or revoked only by an instrument in writing signed by both
Landlord and Tenant. Landlord and Tenant hereby agree that all prior or
contemporaneous oral and written understandings, agreements or negotiations
relative to the leasing of the Premises are merged into and revoked by this
Lease.

 

30.5 Successors and Assigns. Subject to the provisions of Article 14 relating to
Assignment and Sublease, this Lease is intended to and does bind the heirs,
executors, administrators and assigns of any and all of the parties hereto. The
surrender of this Lease by Tenant, or a mutual cancellation of it, shall not
work a merger and shall, at the option of Landlord, either terminate all or any
existing subleases or subtenancies, or operate as an assignment to Landlord of
all subleases or subtenancies.

 

30.6 Notices. All notices, consents, approvals, requests, demands and other
communications (collectively “notices”) which Landlord or Tenant are required or
desire to serve upon, or deliver to, the other shall be in writing and mailed
postage prepaid by certified or registered mail, return receipt requested, by
nationally recognized overnight delivery service, or by personal delivery, to
the appropriate address indicated below, or at such other place or places as
either Landlord or Tenant may, from time to time, designate in a written notice
given to the other. If the term “Tenant” in this Lease refers to more than one
person or entity, Landlord shall be required to make service or delivery, as
aforesaid, to any one of said persons or entities only. Notices shall be deemed
sufficiently served or given at the time of personal delivery or following
deposit with a nationally recognized overnight delivery service on the date
evidenced by a signed receipt, or following the mailing thereof on the date
evidenced by a signed certified receipt. Any notice, request, communication or
demand by Tenant to Landlord shall be addressed to the Landlord at the Office of
the Building with a copy to Paul S. Rutter, Esq., Gilchrist & Rutter
Professional Corporation, 1299 Ocean Avenue, Suite 900, Santa Monica, California
90401, and if requested in writing by the Landlord, given or served
simultaneously to the Landlord’s mortgagee at the address specified in such
request. Any notice, request, communication or demand by Landlord to Tenant
shall be addressed to:

 

New Century Financial Corporation

18400 Von Karmen Avenue, Suite 1000

Irvine, California 92612

Attention: Corporate Services

 

with a copy to:

 

New Century Financial Corporation

18400 Von Karmen Avenue, Suite 1000

Irvine, California 92612

Attention: Legal Department

 

(and after the Commencement Date, also to the Premises)

 

Rejection or other refusal to accept delivery of a notice shall be deemed to be
receipt of the notice.

 

30.7 Severability. This Lease shall not be construed for or against either party
as the draftsman hereof, the parties agreeing that both parties and their
counsel shall be deemed to have been equally involved in and responsible for the
drafting of this Lease. If any term or provision of this Lease, the deletion of
which would not adversely affect the receipt of any material benefit by either
party hereunder, shall be held invalid or unenforceable to any extent, the
remaining terms, conditions and covenants of this Lease shall not be affected
thereby and each of said terms, covenants and conditions shall be valid and
enforceable to the fullest extent permitted by law.

 

30.8 Time of Essence. Time is of the essence of this Lease and each provision
hereof in which time of performance is established.

 

-55-



--------------------------------------------------------------------------------

30.9 Governing Law. This Lease shall be governed by, interpreted and construed
in accordance with the laws of the State of California.

 

30.10 Attorneys’ Fees. If Landlord retains the services of attorneys (a) for
recovery of possession of the Premises, (b) for recovery of any sum due under
this Lease, whether or not suit be filed, then all such costs and expenses,
including reasonable attorneys’, experts’ and consultants’ fees and costs,
incurred by Landlord shall be paid by Tenant. If any action or proceeding
(including any appeal thereof) is brought by Landlord or Tenant (whether or not
such action is prosecuted to judgment) to enforce its respective rights under
this Lease or to enforce a judgment (“Action”), (1) the unsuccessful party
therein shall pay all costs incurred by the prevailing party therein, including
reasonable attorneys’, experts’ and consultants’ fees and costs to be fixed by
the court, and (2) as a separate right, severable from any other rights set
forth in this Lease, the prevailing party therein shall be entitled to recover
its reasonable attorneys’, experts’ and consultants’ fees and costs incurred in
enforcing any judgment against the unsuccessful party therein, which right to
recover post-judgment attorneys’, experts’ and consultants’ fees and costs shall
be included in any such judgment. The parties hereto hereby waive any right to a
trial by jury. The right to recover post-judgment attorneys’, experts’ and
consultants’ fees and costs shall (i) not be deemed waived if not included in
any judgment, (ii) survive the final judgment in any Action, and (iii) not be
deemed merged into such judgment. The rights and obligations of the parties
under this Section 30.10 shall survive the termination of this Lease.

 

30.11 Light and Air. Any diminution or shutting off of light, air or view by any
structure which may be erected on lands adjacent to the Building or any other
portion of the Park Place Project shall in no manner affect this Lease or impose
any liability whatsoever on Landlord.

 

30.12 Bankruptcy Prior to Commencement. If, at any time prior to the
Commencement Date, any action is taken by or against Tenant in any court
pursuant to any statute pertaining to bankruptcy or insolvency or the
reorganization of Tenant (which action is not dismissed within 60 days after
filing in the case of an involuntary action), Tenant makes any general
assignment for the benefit of creditors, a trustee or receiver is appointed to
take possession of substantially all of Tenant’s assets or of Tenant’s interest
in this Lease, or there is an attachment, execution or other judicial seizure of
substantially all of Tenant’s assets or of Tenant’s interest in this Lease, then
this Lease shall ipso facto be canceled and terminated and of no further force
or effect. In such event, neither Tenant nor any person claiming through or
under Tenant or by virtue of any statute or of any order of any court shall be
entitled to possession of the Premises or any interest in this Lease and
Landlord shall, in addition to any other rights and remedies under this Lease,
be entitled to retain any rent, security deposit or other monies received by
Landlord from Tenant as liquidated damages.

 

30.13 Force Majeure. Landlord shall not be liable for any failure to comply or
delay in complying with its obligations hereunder if such failure or delay is
due to acts of God, market-wide labor shortages, strikes, lockouts, governmental
restrictions expressly prohibiting compliance, war, terrorism, bioterrorism,
civil commotion, fire, earthquake, unavoidable material casualty to the Building
Property and other similar causes beyond either party’s reasonable control (all
of which events are herein referred to as “force majeure events”). It is
expressly agreed that Landlord shall not be obliged to settle on unreasonable
terms any strike to avoid a force majeure event from continuing. Tenant’s
obligation to repair the Premises under this Lease shall also be subject to
delay by force majeure events.

 

30.14 Applicable Laws. Tenant shall not do anything or actively permit anything
to be done in or about the Premises which will violate any law, statute,
ordinance or other governmental rule, regulation or requirement now or hereafter
in effect, including, without limitation, the Americans with Disability Act of
1990 (as amended and supplemented by further laws from time to time) and local
enactments thereof and promulgations thereunder (“Applicable Laws”); provided,
however, that Tenant shall have no obligation to undertake or perform any
capital improvements (unless necessitated by any Alterations by Tenant), all of
which shall be the obligation of Landlord. At its sole cost and expense,
Landlord shall promptly comply with all requirements of Applicable Laws that
require making changes to the Premises, the access thereto and Common Area
restrooms therefor, Base Building Improvements and Building Systems, and other
areas of the Building Property (including structural changes) unless
necessitated by Tenant’s initial improvements to the Premises or Alterations of
the Premises pursuant to Article 8. Tenant assumes all other responsibilities to
ensure the continued compliance of the Premises with all Applicable Laws
throughout the Term.

 

-56-



--------------------------------------------------------------------------------

30.15 Estoppel Certificates. Tenant shall at any time and from time to time upon
not less than ten (10) days prior notice by Landlord, execute, acknowledge and
deliver to Landlord a statement in writing certifying:

 

(a) that this Lease is unmodified and in full force and effect (or if there have
been modifications, that the same is in full force and effect as modified and
stating the modifications);

 

(b) the Commencement Date and Termination Date;

 

(c) the dates to which the Base Rent, Escalation Rent and other charges have
been paid in advance, if any;

 

(d) stating whether or not to the current actual knowledge of Tenant, without
investigation or inquiry, Landlord is in default in the performance of any
covenant, agreement or condition contained in this Lease and, if so, specifying
each such default of which Tenant may have knowledge;

 

(e) that this Lease has not been assigned, modified or amended in any way (or if
there has been any assignment, modification or amendment, identifying the same);
and

 

(f) containing any other information and certifications which reasonably may be
requested by Landlord or the holder of any Underlying Mortgage.

 

Any such statement delivered pursuant to this Section 30.15 may be relied upon
by any prospective purchaser of the fee of the Building Property or the Park
Place Project or any mortgagee, ground lessor or other like encumbrancer thereof
or any assignee of any such encumbrancer upon the Building Property or the Park
Place Project. Failure of Tenant to timely execute and deliver such a statement
delivered by Landlord for execution shall constitute acceptance and
acknowledgment by Tenant that all information included in the statement is true
and correct.

 

30.16 No Discrimination. Tenant covenants by and for itself, its successors,
heirs, executors, administrators and assigns, and all persons claiming under or
through Tenant, and this Lease is made and accepted upon and subject to the
following conditions: that there shall be no discrimination against or
segregation of any person or group of persons, on account of age, race, color,
creed, sex, sexual orientation, religion, marital status, ancestry or national
origin in the leasing, subleasing, transferring, use, occupancy, tenure or
enjoyment of the Premises, nor shall Tenant itself, or any person claiming under
or through Tenant, establish or permit such practice or practices of
discrimination or segregation with reference to the selection, location, number,
use or occupancy, of tenants, lessees, sublessees, subtenants or vendees in the
Premises.

 

30.17 Examination of Lease. The submission of this instrument for examination or
signature by Tenant, Tenant’s agents or attorneys, does not constitute a
reservation of, or an option to lease, and this instrument shall not be
effective or binding as a lease or otherwise until its execution and delivery by
both Landlord and Tenant.

 

30.18 Partner/Member Liability. Tenant and Landlord each agrees that, in any
action arising out of or relating to the performance of this Lease, Tenant or
Landlord will proceed only against the other party or its successors and assigns
and not against any employee, shareholder, officer or director of such other
party (or the owners or managers of any entity to which such other party may
assign this Lease). Notwithstanding anything in this Lease or any law to the
contrary, neither Landlord nor Tenant, nor any of its respective affiliates,
directors, officers, employees, agents or shareholders shall have any personal
liability under this Lease, and Tenant and Landlord, for itself and all persons
claiming by, through or under it, expressly waives and releases the other party
and such related persons and entities from any and all personal liability. The
provisions of this Section 30.18 shall survive the expiration or earlier
termination of this Lease.

 

30.19 Authorization to Execute Lease. If Tenant is a corporation, then the
persons executing this Lease on behalf of Tenant represent and warrant to
Landlord that they are duly authorized to execute and deliver this Lease on
Tenant’s behalf in accordance with a duly adopted resolution of the board of
directors of Tenant, a copy of which is to be delivered to Landlord on execution
hereof, and in accordance with the Bylaws of Tenant, and that this Lease is
binding upon Tenant in accordance with its terms. If Tenant signs this Lease as
a partnership, each person executing this Lease on behalf of Tenant warrants
that Tenant is a partnership, that the partnership has the right and authority
to enter into this Lease, and that each person signing on behalf of the
partnership is authorized to sign and that this

 

-57-



--------------------------------------------------------------------------------

Lease is binding upon the partnership in accordance with the terms of this
Lease. If Tenant signs this Lease as a limited liability company, each person
executing this Lease on behalf of Tenant warrants that Tenant is an authorized
and existing limited liability company, that it is qualified to do business in
California, that it has the right and authority to enter into this Lease, and
that each person signing on behalf of the limited liability company is
authorized to do so in accordance with the operating agreement of the limited
liability company and that this Lease is binding upon the limited liability
company in accordance with the terms of this Lease. Tenant and each person
executing this Lease on behalf of Tenant certifies to Landlord that neither they
nor, to their actual knowledge without investigation or inquiry, any of the
officers, directors, partners or members of Tenant are on the anti-terrorism
list maintained by the Office of Foreign Assets Control.

 

30.20 Additional Information. Landlord is required to inform Tenant about the
environmental sensitivities of the San Joaquin Marsh. This information is
attached as Exhibit “J”. Landlord is also required to inform Tenant of certain
portions of the City of Irvine’s Transportation Management Plan. This
information is attached as Exhibit “K”. Landlord does not warrant and makes no
representation as to the accuracy of the information contained in either
“Exhibit “J” or “Exhibit “K”.

 

31. Restriction on Leasing to Competitors. Landlord and Landlord’s Affiliates
shall not enter into a lease of any space in the Building or in any other
building in the Park Place Project to either Ameriquest Corporation or Option
One or to any affiliate or successor to Ameriquest Corporation or Option One
(“Competitors”), during the Term of this Lease, as it may be renewed. So long as
Tenant or its Affiliate or Successor occupies at least 25% of the Rentable Area
of the Premises leased under this Lease at any time, then upon a sale of the
Building the successor landlord or landlords under this Lease shall also be
bound by the provisions of this Article 31.

 

32. Right of First Refusal.

 

32.1 First Right Space. For the purposes of this Article 32, the “First Right
Space” shall mean up to three (3) full floors of the Building other than the
Premises. The intent is that the First Right Space will be three (3) full
floors, so if the first space to become available is only ½ of a floor, Tenant
will still have 2 1/2 floors of First Right Space. In the event that at any time
and from time to time during the Term of this Lease, and so long as there does
not exist an Event of Default, any First Right Space becomes available for lease
and Landlord and a prospective tenant have agreed upon a lease which is
acceptable to both parties, under which such prospective tenant will rent such
First Right Space, Landlord shall deliver to Tenant a notice that such First
Right Space is available on a particular date along with a copy of the agreed
upon lease between Landlord and such prospective tenant (such notice and lease
are, collectively, the “First Right Notice”), and shall offer Tenant the
opportunity to lease the First Right Space under the same terms and conditions
as had been agreed to with such prospective tenant, including all Base Rent,
Escalation Rent, and other payments payable by such prospective tenant to
Landlord under such lease. Tenant shall have ten (10) days from receipt of the
First Right Notice to accept the offer, reject the offer, or state that Tenant
does not desire to lease such First Right Space. In the event Landlord does not
receive written notice of Tenant’s exercise of the right herein granted within
said 10-day period, there shall be a conclusive presumption that Tenant has
rejected such offer. If Tenant rejects such offer or states that it does not
desire to lease such First Right Space, Landlord, in its sole discretion, may
lease said First Right Space to third party tenants at rates, terms and
conditions which are not more favorable to such tenants than the rates, terms
and conditions upon which Landlord had offered the First Right Space to Tenant.
Further, in the event that Landlord reaches an agreement with a prospective
tenant to lease such First Right Space at rates, terms or conditions that
Landlord may deem acceptable but which rates, terms and conditions are more
favorable to such prospective tenant than the rates, terms and conditions which
were contained in the original First Right Notice to Tenant covering the First
Right Space in question, Landlord shall deliver to Tenant a new First Right
Notice and offer Tenant the opportunity to lease the First Right Space at the
same rates, terms and conditions as are contained in such new third party lease.
Any failure of Tenant to elect to lease any First Right Space pursuant to this
right of first refusal shall not be deemed a waiver of any future right of first
refusal as to any subsequent First Right Space.

 

32.2 Termination of Right. Tenant’s rights under this Article 32 shall expire on
the date which is fifteen (15) months prior to the end of the initial Term,
unless Tenant exercises its Renewal Option, and, if Tenant

 

-58-



--------------------------------------------------------------------------------

has exercised its Renewal Option, Tenant’s rights under this Article 32 shall
expire on the date which is fifteen (15) months prior to the end of the Renewal
Term. Tenant’s rights under this Article 32 also shall expire on the date Tenant
and its Affiliates fails to occupy at least one hundred thousand (100,000)
square feet of Rentable Area in the Building.

 

32.3 Documentation. Landlord and Tenant shall execute and deliver appropriate
documentation to evidence any exercise of the right of first refusal and the
terms and conditions of the lease for such First Right Space.

 

32.4 Same Terms and Conditions. As of the date that Landlord delivers actual
possession to Tenant of any First Right Space leased by Tenant, such First Right
Space shall become part of the Premises and, except as otherwise provided in
this Article 32, shall be leased upon the same terms and conditions as the
Premises.

 

32.5 Personal Right. Tenant’s right of first refusal to lease First Right Space
as set forth in this Article 32 is personal to Tenant and may not be assigned,
transferred or conveyed to any party, except in connection with an Assignment of
this Lease to any Affiliate or Successor of Tenant, as permitted pursuant to
Section 14.1(b)

 

33. Appraisal; Fair Market Rental Rate.

 

33.1 Appraisal. The Fair Market Rental Rate for the Renewal Terms shall be
determined pursuant to the provisions of this Article 33. Landlord and Tenant
shall have no further right to appraisal, shall be bound by any determination
made pursuant to this Article 33 and shall be obligated to pay and accept the
rate as determined hereby.

 

33.2 Fair Market Rental Rate. The phrase “Fair Market Rental Rate” shall mean
the fair market value annual rental rate per square foot of Rentable Area that
Landlord and its Affiliates and the owners of comparable office building
projects in the John Wayne Airport submarket have recently accepted in lease
transactions between non-affiliated parties with non-equity tenants for
comparable space, for a comparable period of time (“Comparable Transactions”).
In any determination of Comparable Transactions, appropriate consideration shall
be given to annual rental rates per square foot of Rentable Area, the type of
escalation clauses (e.g., whether increases in additional rent are determined on
a net or gross basis, and if gross, whether such increases are determined
according to a base year or a base dollar amount expense stop), taking into
account all rental and other concessions granted in such Comparable Transactions
(as well as such concessions to which Tenant may be entitled in this Lease),
length of the lease term, size and location of premises being leased, base,
shell and core delivery conditions, building standard work letter and/or tenant
improvement or refurbishment allowances, if any (taking into account the level
of existing Base Building Improvements and tenant improvements in the Premises),
free rent periods for construction of new tenant improvements and other
generally applicable conditions of tenancy for such Comparable Transactions. The
intent is that the Fair Market Rental Rate will reflect the rent and other
economic benefits and concessions that Landlord or its Affiliates (and other
landlords of comparable office building projects in the John Wayne Airport
submarket) have otherwise given in recent Comparable Transactions, as adjusted
to reflect the level and type of economic concessions that Landlord may elect to
give Tenant hereunder during the Renewal Term, so that Tenant will pay and
Landlord will receive a net effective rent equal to the net effective rental
rate in Comparable Transactions, after adjusting for any differences between the
economic concessions that Landlord is making to Tenant hereunder and the
economic concession that Landlord or its Affiliates (and other landlords of
comparable office building projects in the John Wayne Airport submarket) have
otherwise made in current Comparable Transactions. If, for example, after
applying the criteria set forth above, a Comparable Transaction provides a
comparable non-equity tenant with comparable space at a base rent equal to
Thirty-Two Dollars ($32) per square foot of Rentable Area, with a Ten Dollars
($10) base amount expense stop, three (3) months’ free rent, four (4) months of
free rent to construct tenant improvements, Forty Dollars ($40) per rentable
square foot tenant improvement allowance, and certain other generally applicable
economic terms and/or concessions, the Fair Market Rental Rate shall not be
Thirty-Two Dollars ($32) per square foot of Rentable Area only, but shall be the
economic equivalent of Thirty-Two Dollars ($32) per square foot of Rentable
Area, a Ten Dollar ($10) base amount expense stop, three (3) months’ free rent,
four (4) months of free rent to construct tenant improvements, Forty Dollars
($40) per rentable square foot tenant improvement allowance or payment in lieu
of such allowance (said allowance or payment to be adjusted to reflect the value
of existing improvements in the Premises) and such other generally applicable
economic terms and concessions, as adjusted to reflect the concessions
(including renovation allowances, free rent or construction periods) if any,
granted by Landlord to Tenant during the Renewal Term.

 

-59-



--------------------------------------------------------------------------------

33.3 Determination. Landlord shall determine the Fair Market Rental Rate for the
Renewal Terms by using its good faith judgment. Landlord shall provide written
notice of such amount within thirty (30) days after Tenant provides the notice
to Landlord exercising each Renewal Option pursuant to Section 3.4 of this
Lease; provided, however, that Landlord shall not be obligated to provide such
notice with respect to the rent determination for a Renewal Term prior to the
date which is fifteen (15) months before the applicable Renewal Term
Commencement Date. Tenant shall have ten (10) business days (“Tenant’s Review
Period”) after receipt of Landlord’s notice of the Fair Market Rental Rate
within which to accept such rental or to object thereto in writing. In the event
Tenant fails to accept in writing Landlord’s determination, Tenant shall deemed
to have objected, and Landlord and Tenant shall attempt to agree upon such Fair
Market Rental Rate using their best good faith efforts. If Landlord and Tenant
fail to reach agreement within fifteen (15) days following Tenant’s Review
Period (“Outside Agreement Date”), then each party shall place in a separate
sealed envelope their final proposal as to Fair Market Rental Rate and such
determination shall be submitted to arbitration in accordance with Subsections
(a) through (f) below.

 

(a) In the event that Landlord fails to timely generate the initial written
notice of Landlord’s opinion of the Fair Market Rental Rate which triggers the
negotiation period of this Section 33.3, then Tenant may commence such
negotiations by providing the initial notice, in which event Landlord shall have
fifteen (15) days (“Landlord’s Review Period”) after receipt of Tenant’s notice
of the new rental within which to accept such rental. In the event Landlord
fails to accept in writing such rental proposed by Tenant, then such proposal
shall be deemed rejected, and Landlord and Tenant shall attempt in good faith to
agree upon such Fair Market Rental Rate using their best good faith efforts. If
Landlord and Tenant fail to reach agreement within fifteen (15) days following
Landlord’s Review Period (which shall be, in such event, the “Outside Agreement
Date” in lieu of the above definition of such date), then each party shall place
in a separate sealed envelope their final proposal as to the Fair Market Rental
Rate and such determination shall be submitted to arbitration in accordance with
Subsections (b) through (f) below.

 

(b) Landlord and Tenant shall meet with each other within five (5) business days
of the Outside Agreement Date and exchange the sealed envelopes and then open
such envelopes in each other’s presence. If Landlord and Tenant do not mutually
agree upon the Fair Market Rental Rate within one (1) business day of the
exchange and opening of envelopes, then, within ten (10) business days of the
exchange and opening of envelopes, Landlord and Tenant shall agree upon and
jointly appoint a single arbitrator who shall by profession be an MAI real
estate appraiser who shall have been active over the five (5) year period ending
on the date of such appointment in the leasing of office projects in the John
Wayne Airport submarket. Neither Landlord nor Tenant shall consult with such
appraiser as to his or her opinion as to Fair Market Rental Rate prior to the
appointment. The determination of the arbitrator shall be limited solely to the
issue of whether Landlord’s or Tenant’s submitted Fair Market Rental Rate is the
closest to the actual Fair Market Rental Rate as determined by the arbitrator,
taking into account the requirements of this Article 33. Such arbitrator may
hold such hearings and require such briefs as the arbitrator, in his or her sole
discretion, determines is necessary. In addition, Landlord or Tenant may submit
to the arbitrator, with a copy to the other party, within five (5) business days
after the appointment of the arbitrator any market data and additional
information that such party deems relevant to the determination of the Fair
Market Rental Rate (“FMRR Data”) and the other party may submit a reply in
writing within five (5) business days after receipt of such FMRR Data.

 

(c) The arbitrator shall, within thirty (30) days of his or her appointment,
reach a decision as to whether the parties shall use Landlord’s or Tenant’s
submitted Fair Market Rental Rate, and shall notify Landlord and Tenant of such
determination.

 

(d) The decision of the arbitrator shall be binding upon Landlord and Tenant.

 

(e) If Landlord and Tenant fail to agree upon and appoint an arbitrator, then
the appointment of the arbitrator shall be made by the Presiding Judge of the
Orange County Superior Court, or, if he or she refuses to act, by any judge
having jurisdiction over the parties.

 

-60-



--------------------------------------------------------------------------------

(f) The cost of arbitration shall be paid by Landlord and Tenant equally.

 

34. Project Amenities.

 

34.1 Unit at Marquee at Park Place. Landlord shall purchase, or cause its
Affiliate to purchase, a 2 bedroom condominium unit in the Marquee at Park Place
(“Unit”); Landlord has reserved unit number 406 as the Unit. The Unit shall be
purchased on or before the later of (i) the Commencement Date of this Lease or
(ii) the completion of the Unit and issuance of all certificates of occupancy
necessary for the use of such Unit. Landlord, or its Affiliate, will enter into
a separate lease with Tenant for the exclusive use of the Unit by Tenant and its
employees and invitees, at no additional cost to Tenant, which lease shall run
concurrently with the Term of this Lease. Landlord shall pay for the cost of the
Unit and any homeowners association dues in connection with the Unit. Landlord
shall furnish the Unit, in a fashion reasonably acceptable to Tenant, at
Landlord’s cost and will pay for all utilities and other expenses in connection
with the Unit, including maintenance and repairs, during Tenant’s occupancy
thereof. The lease of the Unit will include standard provisions regarding
insurance and indemnity whereby Tenant will indemnify and protect Landlord from
any claims or losses arising out of the use of the Unit by Tenant’s invitees,
guests, agents and employees.

 

34.2 Child Care Center at Park Place. Landlord or its Affiliate will provide a
child care center for the Park Place Project (“Child Care Center”) which will be
available for use by Tenant’s employees in common with the employees of all
other tenants in the Park Place Project. The exact location of the Child Care
Center in the Park Place Project will be determined by Landlord in its
reasonable discretion, but such Child Care Center shall have access to an
outside play area adjacent to the space occupied by the Child Care Center.
Landlord shall use, or cause its Affiliate to use its commercially reasonable
efforts to complete the construction of the Child Care Center by December 31,
2005. If Landlord or its Affiliate fails to complete the construction of the
Child Care Center by December 31, 2006 (one year beyond the anticipated date of
completion of December 31, 2005), then Tenant shall be entitled to a credit
against its obligation to pay Rent hereunder equal to five percent (5%) of the
Base Rent payable for each month from the 2007 Space Commencement Date until the
completion of the construction of the Child Care Center, at which time the rent
credit shall terminate and Tenant shall once again be obligated to pay the full
Rent otherwise payable hereunder.

 

(a) The Child Care Center will have space for at least 75 pre-school age
children. The Child Care Center will be operated by a third party operator
designated by Landlord which is properly licensed and certified by the State of
California (“Child Care Provider”). The Child Care Provider shall be required to
charge no more than market prices for the services it provides. The cost of the
operation of the Child Care Center may be subsidized by Landlord and other
owners of the Park Place Project buildings to the extent the Child Care Provider
fails to receive sufficient revenues from users of the Center to pay for the
rent and other operating costs. Landlord or its Affiliates may elect to provide
space to the Child Care Center at a free or reduced rental rate as part of its
subsidy to the Child Care Provider. The amount of such Child Care Center subsidy
provided by Landlord and its Affiliates shall be part of Common Area Operating
Costs (but shall be excluded from Base Common Area Operating Costs); provided
that the maximum amount of the Child Care Center subsidy payable by Tenant for
each Calendar Year during the Term shall be fifteen cents ($0.15) per square
foot of Rentable Area in the Premises.

 

(b) If Tenant or its employees choose to use the Child Care Center, Tenant
acknowledges that Tenant and Tenant’s employees are not relying upon any
investigation which Landlord or its Affiliates may have conducted concerning the
Child Care Provider or any warranties or representations with respect thereto,
it being the sole responsibility of Tenant and the individual user of the Child
Care Center to conduct any and all investigations of the Child Care Center prior
to making use thereof. Accordingly, Landlord and its Affiliates shall have no
responsibility with respect to the quality or care provided by the Child Care
Center, or for any acts or omissions of the Child Care Provider. Furthermore,
Tenant, for Tenant and for Tenant’s employees, hereby agrees that Landlord and
its Affiliates and their respective members, partners, sub-partners, officers,
agents, servants, employees, and independent contractors shall not be liable
for, and are hereby released from any responsibility for any loss, cost, damage,
expense or liability, either to person or property, arising from the use of the
Child Care Center by Tenant or Tenant’s employees. Tenant hereby covenants that
Tenant shall inform all of Tenant’s employees at the Premises of the provisions
of this Section 34.2 prior to such employees’ use of the Child Care Center.

 

-61-



--------------------------------------------------------------------------------

34.3 Fitness Center at Park Place. Landlord or its Affiliate will provide a full
service fitness center for the Park Place Project consisting of at least 25,000
square feet of space (“Fitness Center”) which will be available for use by
Tenant’s employees in common with the employees of all other tenants in the Park
Place Project. The exact location of the Fitness Center in the Park Place
Project will be determined by Landlord in its reasonable discretion. Landlord
shall use, or cause its Affiliate to use, its commercially reasonable efforts to
complete the construction of the Fitness Center by the date on which Tenant
takes occupancy of its premises in the building to be constructed at 3161
Michelson Drive in the Park Place Project pursuant to a separate office lease
being entered into between Tenant and Maguire Properties-3161 Michelson, LLC, an
Affiliate of Landlord. If Landlord or its Affiliate fails to complete the
construction of the Fitness Center by August 1, 2008, then Tenant shall be
entitled to a credit against its obligation to pay Rent hereunder equal to five
percent (5%) of the Base Rent payable for each month from August 1, 2008 until
the completion of the construction of the Fitness Center, at which time the rent
credit shall terminate and Tenant shall once again be obligated to pay the full
Rent otherwise payable hereunder.

 

(a) The Fitness Center will be operated by a third party operator designated by
Landlord (“Fitness Provider”). The Fitness Provider shall be required to charge
no more than market prices for the services it provides. The cost of the
operation of the Fitness Center may be subsidized by Landlord and other owners
of the Park Place Project buildings to the extent the Fitness Provider fails to
receive sufficient revenues from users of the Fitness Center to pay for the rent
and other operating costs. Landlord or its Affiliates may elect to provide space
to the Fitness Center at a reduced rental rate as part of its subsidy to the
Fitness Provider. The amount of such Fitness Center subsidy provided by Landlord
or its Affiliates shall be part of Common Area Operating Costs (but shall be
excluded from Base Common Area Operating Costs).

 

(b) If Tenant or its employees choose to use the Fitness Center, Tenant
acknowledges that Tenant and Tenant’s employees are not relying upon any
investigation which Landlord may have conducted concerning the Fitness Provider
or any warranties or representation with respect thereto, it being the sole
responsibility of Tenant and the individual user of the Fitness Center to
conduct any and all investigations of the Fitness Center prior to making use
thereof. Accordingly, Landlord and its Affiliates shall have no responsibility
with respect to the quality or care provided by the Fitness Center, or for any
acts or omissions of the Fitness Provider. Furthermore, Tenant, for Tenant and
for Tenant’s employees, hereby agrees that Landlord and its Affiliates and their
respective members, partners, sub-partners, officers, agents, servants,
employees, and independent contractors shall not be liable for, and are hereby
released from any responsibility for any loss, cost, damage, expense or
liability, either to person or property, arising from the use of the Fitness
Center by Tenant or Tenant’s employees. Tenant hereby covenants that Tenant
shall inform all of Tenant’s employees at the Premises of the foregoing
provisions of this Section 34.3 prior to such employees’ use of the Fitness
Center.

 

(c) Landlord shall make available or shall cause its Affiliates, on a collective
basis, to make available up to Six Hundred Fifty Thousand Dollars ($650,000) to
be used to provide a subsidy program to Tenant’s employees to encourage their
membership in and use of the Fitness Center, provided that such amount shall be
reduced by all other amounts made available to Tenant for such Fitness Center
membership subsidy by the other owners of buildings at the Park Place Project in
which Tenant is leasing space. Tenant will make such funds available to all of
its employees, at all levels of the company, on a non-discriminatory basis, and
Landlord will be provided, on request, with written reports and other evidence
reasonably satisfactory to Landlord that such funds are, in fact, being
distributed to Tenant’s employees on such basis as a subsidy for use of the
Fitness Center. As an example of the intent of this provision, Tenant may
reimburse its employees on a monthly basis for a specified amount of the monthly
fees for use of the Fitness Center and Landlord will reimburse Tenant for such
monthly payments to its employees until the $650,000 amount has been fully used
by Landlord and the other owners of buildings at the Park Place Project in which
Tenant is leasing space.

 

34.4 Cafeteria. Landlord will cause its Affiliate to provide and Tenant will
have the right, in common with all other tenants in the Park Place Project, to
use the existing Cafeteria facility located in the Atrium building in the Park
Place Project, at 3337-3353 Michelson Drive in the Park Place Project
(“Cafeteria”) during the Lease Term. Landlord or its Affiliate will have the
right, in its discretion, to relocate the Cafeteria to another location in the
Park Place Project, or to renovate, remodel or otherwise modify the existing
Cafeteria, and Tenant acknowledges that the Cafeteria may be closed for
temporary periods of up to six (6) months during such construction or
renovation, provided that Landlord shall cause its Affiliate to use commercially
reasonable efforts to minimize any

 

-62-



--------------------------------------------------------------------------------

such period of closure or disruption to the use of the Cafeteria by Tenant’s
employees. If the Cafeteria is renovated and during such renovation more than
50% of the total number of seats are not available for use by Tenants and other
tenants in the Park Place Project, then Landlord or its Affiliate shall provide
for a replacement food service facility (which may include a mobile food vendor)
as Landlord may reasonably determine is appropriate to provide food service for
the occupants of the Park Place Project for breakfast and lunch during the
entire period that such portion of the Cafeteria remains unavailable for use.
The Cafeteria shall have at least 500 seats following any such renovation or
relocation within the Park Place Project. The Cafeteria operator shall be
required to open the Cafeteria for breakfast and lunch Monday through Friday,
excluding holidays. If Landlord or its Affiliate fails to cause the Cafeteria to
be open and available to Tenant’s employees for a period of more than six (6)
consecutive months during the construction or renovation, or for more than 30
consecutive days if not during such construction or renovation, then Tenant
shall be entitled to a credit against its obligation to pay rent hereunder equal
to five percent (5%) of the Base Rent payable for each month from the end of
such 6 month period until the Cafeteria is reopened, at which time the rent
credit shall terminate and Tenant shall once again be obligated to pay the full
rent otherwise payable hereunder.

 

34.5 New Parking Structure. Landlord will cause its Affiliate to construct a new
parking structure, in the general location shown on Exhibit “B” attached hereto
as “Parking Structure No. 2”, or in a comparable location determined by
Landlord’s Affiliate (“New Parking Structure”). The New Parking Structure shall
include a minimum of 2,500 parking stalls and shall be available for use by
holders of Parking Devices issued to Tenant. Landlord shall cause its Affiliate
to use commercially reasonable efforts to complete the New Parking Structure by
the 2007 Space Lease Commencement Date. If Landlord or its Affiliate fails to
complete the construction of the New Parking Structure by the 2007 Space
Commencement Date, then Tenant shall be entitled to a credit against its
obligation to pay Rent hereunder equal to five percent (5%) of the Base Rent
payable for each month from the 2007 Space Commencement Date until the
completion of the construction of the New Parking Structure, at which time the
rent credit shall terminate and Tenant shall once again be obligated to pay the
full Rent otherwise payable hereunder.

 

34.6 Limitation on Rent Credits. Notwithstanding the provisions of Sections
34.2, 34.3, 34.4 and 34.5, the total Rent credit to which Tenant is entitled
under such Sections at any one time shall not exceed an aggregate amount equal
to fifteen percent (15%) of the monthly Base Rent otherwise payable hereunder
during such month.

 

34.7 Food Service. Landlord shall use its good faith, commercially reasonable
efforts to locate a food service tenant to occupy space in the Building, or a
food service kiosk operator, in order to provide food service to the tenants in
the Building. Landlord shall not be required to provide any such food service
operator or tenant with a subsidy to operate in the Building nor is the
operation of any such food service in the Building in any way a condition to
this Lease. Pursuant to Rule 2 of the Rules and Regulations, Landlord will not
materially interfere with delivery of food to the Premises.

 

34.8 Helistop. Subject to receiving all required governmental approvals,
Landlord will construct a helistop (“Helistop”) on the rooftop of the Building.
Subject to the issuance of all governmental permits required for commercial use
of the Helistop, Tenant will have the right to use the Helistop, on a
non-exclusive basis with other tenants of the Building, for limited commercial
helicopter landing for Tenant’s executives and/or visitors during the Lease
Term. Any Tenant helicopter using the Helistop must be maintained and operated
in good and safe condition and in compliance with all Applicable Laws. Tenant
shall indemnify Landlord Indemnified Parties with respect to any Indemnified
Claim arising out of Tenant’s use of the Helistop, in accordance with Section
16.1. If the use of the Helistop by Tenant is reasonably determined by Landlord,
or by the Irvine Fire Department, the Federal Aviation Administration, or other
governmental agency at any time to hinder or interfere with the fire/life safety
operations of the Building, to materially adversely impact the Building Systems,
or to violate restrictions on use of the airspace around the Project, then
Landlord may immediately suspend all further use of the Helistop until such
time, if ever, when Landlord or the applicable governmental agency determines
that limited commercial use of the Helistop may resume. If Tenant provides the
office of the Building with at least five (5) days notice that Tenant will be
holding an event on the Patio, Landlord will not allow other tenants to use the
Helistop during the hours of such event, except in the case of an emergency.

 

[Signatures on Following Page]

 

-63-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
set forth in the first paragraph above.

 

LANDLORD: MAGUIRE PROPERTIES – 3161 MICHELSON, LLC, a Delaware limited liability
company By:  

MAGUIRE PROPERTIES, L.P.,

a Maryland limited partnership

Its Manager

    By:  

MAGUIRE PROPERTIES, INC.,

a Maryland corporation

Its General Partner

        By:  

/s/ Richard I. Gilchrist

--------------------------------------------------------------------------------

        Name:   Richard I. Gilchrist         Title:   Co-CEO and President      
  Date Signed:   June 17, 2005

 

TENANT:

NEW CENTURY FINANCIAL CORPORATION

a Maryland corporation

By:  

/s/ Robert K. Cole

--------------------------------------------------------------------------------

Name:   Robert K. Cole Title:   Chairman and CEO Date Signed:   June 17, 2005
By:  

/s/ Jennifer R. Jewett

--------------------------------------------------------------------------------

Name:   Jennifer R. Jewett Title:   VP, Corporate Counsel and Secretary
Date Signed:   June 17, 2005

 

-64-